TABLE OF CONTENTS



EXHIBIT 10.2

GORDON & SILVER, LTD.

WILLIAM M. NOALL, ESQ.
Nevada Bar No. 3549
MATTHEW C. ZIRZOW, ESQ.
Nevada Bar No. 7222
3960 Howard Hughes Pkwy, 9th Fl.
Las Vegas, Nevada 89109
Telephone (702) 796-5555
Facsimile (702) 369-2666
Attorneys for Debtors

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA



In re     Case No. BK-N-00-33467-GWZ Chapter 11         Joint Administration
With: FITZGERALDS GAMING     BK-N-00-33468 (Fitzgeralds South, Inc.)
CORPORATION, a Nevada corporation,     BK-N-00-33469 (Fitzgeralds Reno, Inc.)  
      BK-N-00-33470 (Fitzgeralds, Inc.)         BK-N-00-33471 (Fitzgeralds Las
Vegas, Inc.) Debtor.     BK-N-00-33472 (Fitzgeralds Mississippi, Inc.)        
BK-N-00-33473 (Fitzgeralds Black Hawk, Inc.) o Affects this Debtor. /  
BK-N-00-33474 (Fitzgeralds Black Hawk II, Inc.)

--------------------------------------------------------------------------------

    BK-N-00-33475 (101 Main Street LLC) x Affects all Debtors. /   BK-N-00-33476
(Fitzgeralds Fremont Experience Corp.)

--------------------------------------------------------------------------------

        o Affects FITZGERALDS SOUTH, INC.,         a Nevada corporation, /  
ORDER RE: MOTION TO APPROVE

--------------------------------------------------------------------------------

    AMENDED AND RESTATED AGREEMENT o Affects FITZGERALDS RENO, INC.,    
REGARDING PRE-NEGOTIATED a Nevada corporation, /   RESTRUCTURING

--------------------------------------------------------------------------------

        o Affects FITZGERALDS INCORPORATED,         a Nevada corporation, /    
 

--------------------------------------------------------------------------------

        o Affects FITZGERALDS LAS VEGAS, INC.,         a Nevada corporation, /  
   

--------------------------------------------------------------------------------

        o Affects FITZGERALDS MISSISSIPPI, INC.,         a Mississippi
corporation, /      

--------------------------------------------------------------------------------

        o Affects FITZGERALDS BLACK HAWK,         INC., a Nevada corporation, /
     

--------------------------------------------------------------------------------

        o Affects FITZGERALDS BLACK HAWK II,     Date: November 1, 2002 INC., a
Colorado corporation, /   Time: 2:00 p.m.

--------------------------------------------------------------------------------

        o Affects 101 MAIN STREET LIMITED         LIABILITY COMPANY, a Colorado
limited         liability company, /      

--------------------------------------------------------------------------------

        o Affects FITZGERALDS FREMONT         EXPERIENCE CORPORATION,         a
Nevada corporation, /      

--------------------------------------------------------------------------------

       



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Debtors’ Motion To Approve Amended And Restated Agreement Regarding
Pre-Negotiated Restructuring (“Motion”) came on for hearing on November 1, 2002
at 2:00 p.m. William M. Noall, Esq. of Gordon & Silver, Ltd, appeared on behalf
of the Debtors. Other counsels’ appearances are reflected in the Court’s record
of the proceeding.

     The Court read and considered the Motion and the evidence in support
thereof and considered the argument of counsel presented at the hearing. The
Court took judicial notice of the pleadings, papers and records in the Court’s
files respecting the above-captioned cases.

     On December 5, 2000 (“Petition Date”), Debtors filed a copy of an Agreement
Regarding Pre-Negotiated Restructuring (“Restructuring Agreement”) as Exhibit 15
to the Omnibus Declaration of Michael E. McPherson on December 5, 2000. The
Motion seeks an order approving an Amended And Restated Agreement Regarding
Pre-Negotiated Restructuring (“Amended Restructuring Agreement”) retroactive to
the date of the Restructuring Agreement, which was executed prior to the
Petition Date. Although there was no formal or informal objection to the Motion,
the Court had conceptual difficulty retroactively approving the Amended
Restructuring Agreement. This difficulty was due to the fact that there have
been a number of changed circumstances since the Petition Date dealt with by the
Amended Restructuring Agreement that occurred prior to the hearing on the
Motion. Accordingly, the Court determined that the amendments would be approved
on a prospective basis only, without any judgment by the Court respecting
matters covered by the amendments that occurred prior to the hearing.

     The Court concludes that (a) the Court has jurisdiction over this matter
pursuant to 28 U.S.C. §§ 157 and 1334; (b) the Motion is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2); and (c) the notice of the Motion was
sufficient under the circumstances. Good cause appearing therefore;

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

     1.     The Motion is granted in its entirety, except as sated below.

     2.     Attached hereto as Exhibit “1” is the fully executed Amended
Restructuring Agreement. Attached as Exhibit “2” is a black-line demonstrating
the changes between the Restructuring Agreement and the Amended Restructuring
Agreement (the “Amendments”).

     3.     The Restructuring Agreement, as amended by the Amendments, is
approved. However the Amendments are approved prospectively only, from and after
November 1, 2002.

     4.     All persons who received notice of the Motion and did not make a
formal or informal objection are deemed to have consented to the relief
requested in the Motion.

     5.     This Court may issue such further orders as it deems necessary to
effectuate this Order.

     DATED this 27 day of November, 2002.



  Gregg W. Zive    

--------------------------------------------------------------------------------

    UNITED STATES BANKRUPTCY JUDGE  

Respectfully submitted,

GORDON & SILVER, LTD.



By: /s/ William M. Noall    

--------------------------------------------------------------------------------

    /s/ Matthew C. Zirzow    

--------------------------------------------------------------------------------

    WILLIAM M. NOALL, ESQ.     Nevada Bar No. 3549     MATTHEW C. ZIRZOW, ESQ.  
  Nevada Bar No. 7222     3960 Howard Hughes Parkway, 9th Floor     Las Vegas,
Nevada 89109            Attorneys for Debtors  



[[APPROVED]]/DISAPPROVED   [[APPROVED]]/DISAPPROVED           HALE, LANE, PEEK,
DENNISON,   ROPES & GRAY HOWARD & ANDERSON                 By: /s/ Pauline NG
Lee   By: /s/ D. Ross Martin  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  PAULINE NG LEE, ESQ.     D. ROSS MARTIN, ESQ.   2300 W. Sahara, #800, Box 8  
  One International Place   Las Vegas, NV 89102     Boston, MA 02110-2624  
Attorneys for Scout Development Corporation     Attorneys for Bondholders

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



AMENDED AND RESTATED AGREEMENT
REGARDING PRE-NEGOTIATED
RESTRUCTURING

FITZGERALDS GAMING CORPORATION
FITZGERALDS BLACK HAWK, INC.
FITZGERALDS BLACK HAWK II, INC.
FITZGERALDS LAS VEGAS, INC.
FITZGERALDS MISSISSIPPI, INC.
FITZGERALDS RENO, INC.
FITZGERALDS SOUTH, INC.
101 MAIN STREET LIMITED LIABILITY COMPANY
FITZGERALDS INCORPORATED
FITZGERALDS FREMONT EXPERIENCE CORPORATION


and

Philip D. Griffith
Michael E. McPherson
Max L. Page
Paul H. Manske

and

MEMBERS OF INFORMAL COMMITTEE OF HOLDERS OF
12.25% SENIOR SECURED NOTES DUE 2004

Dated as of December 1, 2000



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 10.2 [a86499exv10w2.htm] EXHIBIT 10.3 [a86499exv10w3.htm] EXHIBIT 10.4
[a86499exv10w4.htm] EXHIBIT 10.5 [a86499exv10w5.htm]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS



      Page      

--------------------------------------------------------------------------------

RECITALS 1 AGREEMENT 2 Article I Definitions 2 Article II General Terms of
Restructuring 10   Section 2.1 General 11   Section 2.2 Acknowledgment of
Obligations 11   Section 2.3 Acknowledgment of Security Interests 11   Section
2.4 Acknowledgement of Binding Effect of Documents 12   Section 2.5 No Other
Waivers; Reservations of Rights 12 Article III Liquidation of Operating
Companies and the Chapter 11 Cases 12   Section 3.1 Sales of Operating Companies
and Commencement of Chapter 11 Cases 13   Section 3.2 Sale Negotiations 14  
Section 3.3 Certain Agreements to Cooperate and Other Rights Respecting Claims
Purportedly Owned by Fitzgeralds Sugar Creek, Inc. 14   Section 3.4 Forbearance
by Consenting Noteholders and the Indenture Trustee 14   Section 3.5 Consenting
Noteholder Representation 15   Section 3.6 Treatment of FGC Equity Interests 15
  Section 3.7 Treatment of Subsidiary Equity Interests 15   Section 3.8
Pre-Petition Cash Distribution to Certain Unsecured Creditors 15   Section 3.9
Treatment of the Foothill Claim 16 Article IV Treatment of Noteholder Claims 16
  Section 4.1 Pre-Petition Cash Distribution 16   Section 4.2 Excess Cash
Distributions 17   Section 4.3 Distribution of Sale Proceeds 17 Article V Senior
Management Incentive Program 18   Section 5.1 Senior Management Role 18  
Section 5.2 Cash Distribution Incentive 18   Section 5.3 Senior Management’s
Ownership of Nevada Purchase Notes 20   Section 5.4 Retention and Severance 20  
Section 5.5 Certain Agreement with Senior Management 21   Section 5.6 Senior
Management Employment Agreements and Compensation 22   Section 5.7 Bankruptcy
Court Approval 23   Section 5.8 Agreement to Waive Claims by Senior Management
24   Section 5.9 Replacement of Executives 25   Section 5.10 Waiver of all FSI
Warrants 25 Article VI Liquidating Trust 25 Article VII Lockup and Restrictions
on Transfer of Notes 25   Section 7.1 Reserved 26   Section 7.2 Restrictions On
Transfer of Notes, Claims and Interests 26 Article VIII Representations and
Warranties 27

i



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Section 8.1 Senior Management 27   Section 8.2 Debtors and Senior Management
28 Article IX Bankruptcy Process 30   Section 9.1 Bankruptcy Filing 30   Section
9.2 Support of Agreement and Restructuring 31   Section 9.3 No Improper
Solicitation 33   Section 9.4 Official Noteholder Committee 33   Section 9.5
Debtors’ Professionals 33 Article X Conduct of Business 34   Section 10.1
Conduct of Business 34   Section 10.2 Capital Expenditures 36 Article XI
Conditions Subsequent, Defaults and Remedies 36   Section 11.1 Debtors’ Right to
Terminate Agreement Upon Condition Subsequent 36   Section 11.2 Consenting
Noteholders Right to Terminate Agreement Upon Condition Subsequent. 36   Section
11.3 Consenting Noteholders Right to Terminate Agreement Upon Condition
Subsequent. 36   Section 11.4 Senior Management’s Right to Terminate Agreement
Upon Condition Subsequent. 37   Section 11.5 Consenting Noteholder Default 38  
Section 11.6 Remedies in the Event of a Consenting Noteholder Default 38  
Section 11.7 Debtors’ Default 39   Section 11.8 Remedies in the Event of a
Debtors’ Default 39   Section 11.9 Senior Management Default 40   Section 11.10
Remedies in the Event of a Senior Management Default 40   Section 11.11
Limitation on Right To Terminate Agreement By the Debtors’ or Senior
Managements’ Default 41   Section 11.12 Limitation on Right To Terminate
Agreement By the Debtors’ or Senior Managements’ Default 42 Article XII
Miscellaneous 43   Section 12.1 Successors and Assigns 43   Section 12.2
Settlement; Release 43   Section 12.3 Notices 44   Section 12.4 Amendments 45  
Section 12.5 Applicable Law 45   Section 12.6 Headings 45   Section 12.7
Counterparts 45   Section 12.8 Entire Agreement 45   Section 12.9 Time is of the
Essence 46   Section 12.10 Effect of Termination of This Agreement 46   Section
12.11 Jurisdiction; Choice of Law; Waiver of Jury Trial 46

ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT LIST

EXHIBITS TO
AGREEMENT REGARDING PRE-NEGOTIATED RESTRUCTURING



Exhibit “1” Protocol Motion     Exhibit “2” Form of Escrow Agreement   for the
Retention and Severance Payment   (See Section 7.2(b))     Exhibit “3”
Compensation Motion     Exhibit “4” Form of Liquidating Trust Agreement    
Exhibit “5” Form of Transferee Agreement     Exhibit “6” Form of Legal Opinion  
  Exhibit “7” List of Subsidiaries     Exhibit “8” Agreement Regarding Use of
Cash Collateral     Exhibit “9” Interim Fee Procedures Motion and Order    
Schedule 2.3 Liens     Schedule 8.1 Claims/Interests

iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Subject to entry of a Final Order by the Bankruptcy Court, this Restated And
Amended Agreement Regarding Pre-Negotiated Restructuring (this “Agreement”) is
(i) effective December 1, 2000 (ii) amends that certain Agreement Regarding
Pre-Negotiated Restructuring dated as of December 1, 2000 and (iii) is entered
into by and among Fitzgeralds Gaming Corporation, a Nevada corporation (“FGC”)
and the following Subsidiaries; Fitzgeralds Mississippi, Inc. a Mississippi
corporation, (“FMI”), 101 Main Street, Limited Liability Company, a Colorado
limited-liability company (“101 Main”), Fitzgeralds Reno, Inc., a Nevada
corporation (“FRI”) and Fitzgeralds Las Vegas, Inc., a Nevada corporation
(“FLVI” collectively with FMI, 101 Main and FRI, the “Operating Companies”),
Fitzgeralds Black Hawk, Inc. (“FBHI”) a Nevada corporation, Fitzgeralds Black
Hawk II, Inc. (“FBHII”), a Colorado corporation, Fitzgeralds Fremont Experience
Corporation, a Nevada corporation (“FFEC”), Fitzgeralds South, Inc. (“FSI”), a
Nevada corporation, Fitzgeralds Incorporated, a Nevada corporation (“FI” and
collectively with FGC, FBHI, FBHII, FFEC and FSI and the Operating Companies,
the “Debtors”) and Philip D. Griffith, Michael E. McPherson, Paul H. Manske and
Max L. Page (each an “Executive” and collectively, “Senior Management”), and
with various funds and accounts advised by affiliates of Putnam Investment
Management, Inc., The Putnam Advisory Company and Putnam Fiduciary Trust Company
identified specifically on the signature pages hereto (collectively, “Putnam”),
Contrarian Capital Management, L.L.C. (“Contrarian”), Prudential High Yield Fund
Inc. and The Prudential Series Fund Inc., High Yield Bond Portfolio
(collectively, “Prudential”), The Varde Fund, L.P., The Varde Fund IV-A, L.P.,
The Varde Fund V, L.P. and The Varde Select Fund, L.P., Credit Suisse First
Boston International.

RECITALS



WHEREAS, pursuant to that certain Indenture dated as of December 31, 1997, (the
“Indenture”) by and among FGC as obligor; the Operating Companies, FSI, FI,
FBHI, FFEC and FBHII as guarantors (the “Guarantors”); and The Bank of New York,
a New York banking corporation, and any successor in interest (the “Indenture
Trustee”), as trustee thereunder, FGC has issued $205,000,000 principal amount
of its 12.25% Senior Secured Notes due 2004 (the “Notes”); and



WHEREAS, FGC is currently in default of certain of its obligations with respect
to the Notes including, among other things, its failure to make interest
payments due thereunder on June 15, 1999, December 15, 1999 and June 15, 2000,
which failures constitute “Events of Default” under the Indenture; and



WHEREAS, the Debtors, Senior Management and the Consenting Noteholders believe
that the fair market value of the real and personal property securing the Notes
is less than the total outstanding principal and interest due under the Notes,
and that the fair market value of Debtors’ real and personal property not
securing the Notes is less than the amount of the unsecured deficiency claim of
the Noteholders; and



WHEREAS, the parties’ primary objective in this restructuring is to maximize the
value of the Noteholders’ recoveries in as much as the obligations owed by the
Debtors to the Noteholders constitute in excess of 90% of the Debtors’
liabilities, and the parties’ desire to obtain this

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS





objective through an expeditious and orderly sale of the Operating Companies as
going concerns by asset and/or stock sales and the distribution of the net
proceeds therefrom; and



WHEREAS, the Consenting Noteholders and the Debtors are desirous of maintaining
the stability of operations and gaming licensing during the sale of the stock
and/or assets of the Operating Companies, and have determined that it is
important to retain Senior Management; each Executive has advised the Consenting
Noteholders and the Debtors that, subject to the conditions set forth in this
Agreement, each Executive is prepared to remain in such employ and forego
alternative employment opportunities in favor of remaining with the Debtors
through the Liquidation Date and the Cash Distribution Incentive and Retention
Payment have been developed and negotiated (and as incorporated in the Chapter
11 Senior Management Retention and Severance Program entered into by Debtors and
Senior Management) to provide an incentive for Senior Management to remain with
the Debtors, thereby enhancing the probability that maximum sale proceeds will
be realized from the sale of the assets (or the stock) of the Operating
Companies and the sale of the remaining assets of FGC in an expeditious manner.



WHEREAS, certain of the Executives are licensed under gaming laws and
regulations applicable to the Debtors and own a substantial portion of Existing
Common Stock.

AGREEMENT



NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Debtors, Senior Management, each of the Executives and the
Consenting Noteholders (severally and neither jointly nor jointly and severally)
hereby covenant and agree as follows:

Article I
Definitions



For purposes of this Agreement, the following capitalized terms shall have the
following meanings:



“101 Main” has the same meaning as set forth in the Preamble to this Agreement,
and is a wholly owned subsidiary of FBHII.



“363 Motion” means each motion(s) filed by one or more of the Debtors seeking an
order authorizing the sale of the assets of one or more Operating Companies, or
the stock of such companies, free and clear of Liens pursuant to Section 363 of
the Bankruptcy Code and the assignment (and in some cases the assumption) of
certain assumed executory contracts and unexpired leases pursuant to Section 365
of the Bankruptcy Code, as set forth in the Protocol Motion.



“Affiliate” has the same meaning as the term “affiliate” in the Indenture.



“Agreement” means this Amended and Restated Agreement Regarding Pre-Negotiated
Restructuring.

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS





“Article” means an Article of this Agreement, unless the context otherwise
indicates.



“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, Title 11, United
States Code, as now in effect or hereafter amended, 11 U.S.C. §§ 101 et seq.



“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Nevada, Northern Division.



“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, promulgated
pursuant to 28 U.S.C. § 2075 and the Local Rules of Practice of the United
States Bankruptcy Court, District of Nevada as applicable from time to time
during the Chapter 11 Cases.



“Beneficial Owner” has the meaning set forth in Section 7.2.



“Best Rejected Offer” means with respect to the assets (or the stock) of each
Operating Company, the Rejected Offer with the highest proposed purchase price.



“Bonus Formula” has the meaning set forth in Section 5.6.



“Business Day” means any day except Saturday, Sunday, or a day in which
commercial banks in the state of Nevada or state of New York are authorized or
required by law to close.



“Cash Collateral Stipulation” has the meaning set forth in Section 9.1.



“Cash Distribution Incentive” has the meaning set forth in Section 5.2.



“Chapter 11 Cases” has the meaning set forth in Article II.



“Compensation Motion” has the meaning set forth in Section 5.7.



“Confirmation Date” means the date upon which the Bankruptcy Court enters its
order confirming the Plan for FGC.



“Consenting Noteholders” means, collectively, (i) Putnam, MSDW, Contrarian and
Prudential, (ii) any Transferees to whom a transfer of any Notes has been
effected by any Consenting Noteholder after the date hereof and (iii) any
Noteholders that are Affiliates of any Transferees.



“Contrarian” has the meaning set forth in the Preamble to this Agreement.



“Court Approval Date” has the meaning set forth in Section 5.2.



“Debtors” has the meaning set forth in the Preamble to this Agreement.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS





“Debtors’ Professionals” means Gordon & Silver, Ltd., KPMG, LLP, Arthur
Andersen, LLP, Hughes, Hubbard and Reed, Deloitte & Touche LLP and such other
professionals retained by the Debtors to advise and represent them in the
Restructuring and in the Chapter 11 Cases.



“Deemed Sales Prices” means the sales price at which the assets (or stock) of
each Operating Company are ultimately sold, including a credit bid by the
Indenture Trustee; provided, however, that if a bid for the assets or stock of
any Operating Company made at any auction is not accepted by the Indenture
Trustee and the auction is terminated, the last bid before such auction was
terminated shall be the Deemed Sales Price of such Operating Company.



“Default Date” has the meaning set forth in Section 5.2.



“Discount Rate” has the meaning set forth in Section 5.2.



“Distributable Cash” means the sum of: (a) all Excess Cash Distributions paid to
the Indenture Trustee; (b) net cash and non-cash consideration received by the
Indenture Trustee or the beneficiaries of the Liquidating Trust from the sales
of assets (or stock) of Operating Companies and the Deemed Sales Price (without
duplication); (c) all Purchase Notes received by the Debtors; (d) the Nevada
Purchase Notes received by the Debtors; (e) the proceeds of the Net Residual
Assets; (f) the amount of the Retention Payment; (g) the amount paid to Houlihan
Lokey by FGC and/or the other Debtors in excess of $600,000.00; (h) the sum of
each Higher Offer Amount; and (i) the Deemed Sales Price to the extent not
included in subpart (b) of this paragraph. No component of Distributable Cash
shall be reduced by the Cash Distribution Incentive payment(s) when determining
Distributable Cash.



“Distribution Date” has the meaning set forth in Section 5.2.



“Definitive Purchase and Sale Agreement” has the meaning set forth in Section
3.1(a).



“Effective Date” means the later of the first Business Day following the closing
date of the sale of the last of the assets (or stock) of the Operating Companies
or the first Business Day that is at least eleven calendar days after the
Confirmation Date of the FGC Plan.



“Events of Default” as used in the Recitals and Article II of this Agreement
shall have the meaning provided in the Indenture.



“Excess Cash” means $13,000,000 distributed pursuant to Section 4.1 of this
Agreement and, with respect to any applicable period after the Petition Date,
all cash and all cash equivalents held by the Debtors (excluding Restricted Cash
and the Retention Payment to the extent not included in the definition of
Restricted Cash) in excess of $16,500,000.00 (or $15,000,000 once Fitzgeralds
Reno is the subject of a Definitive Purchase and Sale Agreement) plus the
applicable Purchase Agreement Cash Reserve plus the amount of any bid protection
(i.e. Breakup fee) or expense reimbursement then pending in an application or
stated in an order therefore .



“Excess Cash Distributions” has the meaning set forth in Section 4.2.

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS





“Executive” has the meaning set forth in the Preamble to this Agreement.



“Executive Claims/Interests” has the meaning set forth in Section 7.2.



“Executive Payment” has the meaning set forth in Section 5.5.



“Existing Common Stock” means all the outstanding and existing common stock and
related options and warrants (if any) of FGC.



“Existing Preferred Stock” means all of the outstanding and existing preferred
stock of FGC and related options and warrants, including the cumulative
redeemable preferred stock of FGC issued pursuant to a Certificate of
Designation of Preferences and Rights dated the 8th day of December 1995.



“FBHI” has the same meaning set forth in the Preamble to this Agreement, and is
a wholly owned subsidiary of FI.



“FBHII” has the same meaning set forth in the Preamble to this Agreement, and is
a wholly owned subsidiary of FBHI.



“FFEC” has the meaning set forth in the Preamble of this Agreement, and is a
wholly owned subsidiary of FLVI.



“FI” has the same meaning set forth in the Preamble to this Agreement, and is a
wholly owned subsidiary of FGC.



“FLVI” has the same meaning set forth in the Preamble to this Agreement, and is
a wholly owned subsidiary of FSI.



“FAMI” has the same meaning set forth in Section 5.8 and is a Non-Debtor
Affiliate.



“Final Order” means an order, judgment or other decree of the Bankruptcy Court
which has not been appealed, vacated, reversed, modified or amended or stayed,
and for which the time to appeal or seek review or rehearing has expired.



“FM” has the same meaning set forth in Section 5.8 and is a non-Debtor
Affiliate.



“FMI” has the same meaning set forth in the Preamble to this Agreement, and is a
wholly owned subsidiary of FSI.



“FRI” has the same meaning set forth in the Preamble to this Agreement, and is a
wholly owned subsidiary of FGC.



“FSI” has the meaning set forth in the Preamble to this Agreement, and is a
wholly owned subsidiary of FGC.

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS





“Fitzgeralds Black Hawk” means the assets comprising the Fitzgeralds Black Hawk
Casino owned and operated by 101 Main.



“Fitzgeralds Las Vegas” means the assets comprising the Fitzgeralds Las Vegas
Hotel and Casino owned and operated by FLVI.



“Fitzgeralds Reno” means the assets comprising the Fitzgeralds Reno Hotel and
Casino owned and operated by FRI.



“Fitzgeralds Tunica” means the assets comprising the Fitzgeralds Tunica Hotel
and Casino owned and operated by FMI.



“Foothill” means Foothill Capital Corporation, a California corporation.



“FSI Warrants” means any warrants to purchase shares of common stock of FSI,
formally known as Fitzgeralds Gaming Corporation, issued in connection with the
issuance of $36,000,000 in aggregate amount of Senior Secured Notes in February
1994.



“Guarantors” has the meaning set forth in the Recitals to this Agreement.



“Higher Offer Amount” means with respect to the assets or stock of each
Operating Company, the difference between: (a) the Best Rejected Offer; and (b)
the Deemed Sales Price; provided, however, if (a) is less than (b), the Higher
Offer Amount shall be deemed to equal zero.



“Houlihan Lokey” means Houlihan Lokey Howard Zukin Capital.



“Indenture” has the meaning set forth in the Recitals to this Agreement.



“Indenture Trustee” has the meaning set forth in the Recitals to this Agreement.



“Informal Committee” means the informal committee of Noteholders comprised of
Consenting Noteholders signatory hereto.



“Informal Committee Professionals” means Ropes & Gray and Houlihan Lokey and
such other professionals retained by the Informal Committee from time to time.



“Interim Fee Procedures Motion and Order” has the meaning set forth in Sections
9.4 and 9.5.



“Legal Opinion” has the meaning set forth in Section 7.2.



“Leveraged Offer(s)” means any offer to acquire one or both of the Nevada
Properties, which among other things, is conditioned upon the applicable selling
Debtor accepting a Nevada Purchase Note(s) as consideration.



“Lien” has the meaning set forth in Section 101(37) of the Bankruptcy Code.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS





“Liquidating Trust” has the meaning set forth in Article VI of this Agreement.



“Liquidation Date” means the date on which the sale of the last Operating
Company is consummated and all of the Residual Assets have been transferred to
the Liquidating Trust.



“Minimum Spread” means an amount equal to 500 basis points plus the product of
20 basis points times the difference between 25% and the percentage of
shareholders’ equity as a portion of total financing debt and equity
capitalization of the Buyer on the closing date of the sale.



“Motions” means individually and collectively the Protocol Motion, Compensation
Motion, 363 Motion, Motion to Approve the Cash Collateral Stipulation and the
Interim Fee Procedures Motion.



“Net Distributable Cash” means cash and non-cash consideration available for
distribution to the Indenture Trustee (and the Noteholders) and shall equal the
Distributable Cash less the sum of: (a) the Cash Distribution Incentive
payments; (b) the Retention Payment; (c) the amount paid to Houlihan Lokey by
FGC and/or the other Debtors in excess of $600,000.00; and (d) to the extent any
Higher Offer Amounts greater than zero are included in Distributable Cash, the
sum of each such Higher Offer Amount and the portion of value ultimately
realized from the sale of the assets (or stock) of each individual unsold
Operating Company to which each such individual Higher Offer Amount relates.



“Net Residual Assets” means an amount equal to the difference between: (a) the
Residual Assets, minus (b) the Tail Liability.



“Nevada Club, Inc.” has the meaning set forth in Section 5.8 and is a wholly
owned subsidiary of FGC and a Non-Debtor Affiliate.



“Nevada Properties” means Fitzgeralds Las Vegas and Fitzgeralds Reno and “Nevada
Property” means either of the Nevada Properties.



“Nevada Purchase Note(s)” means a note issued (or to be issued) by a purchaser
in connection with the acquisition of one or both of the Nevada Properties. Each
Nevada Purchase Note shall have terms, which are no less favorable to the
Debtors than the Nevada Purchase Note Terms.



“Nevada Purchase Note Terms” means in respect of a Nevada Purchase Note: (a)
securing the obligations under such Nevada Purchase Note with a first priority
lien, mortgage and security interest on all assets of the Operating Company
having been sold in respect of that Nevada Purchase Note; (b) a maturity date
(without acceleration) of the principal of all interest on such Nevada Purchase
Note not later than the sixth anniversary of its making; (c) representations,
warranties, defaults and restrictive covenants on operation and financing
activities of the maker that are customary for senior secured indebtedness in
the gaming industry; (d) a principal amount that does not exceed 85% of the
purchase price for such Operating Company; (e) interest payable

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



in cash not less than semi-annually; and (f) an interest rate not less than the
sum of the Minimum Spread plus the interest rate on U.S. Treasury Notes as of
the date of the closing with the same maturity date as such Nevada Purchase
Note.



“Non-Debtor Affiliates” has the meaning set forth in Section 5.8.



“Noteholders” means any beneficial holder of Notes.



“Notes” has the meaning set forth in the Recitals to this Agreement.



“Official Noteholder Committee” means an official committee as provided for by
Section 1102(a)(1) of the Bankruptcy Code, the majority of members of which are
Consenting Noteholders.



“Operating Cash” shall mean, with respect to the Operating Companies as a group,
cash and cash equivalents (exclusive of Restricted Cash) in the total amount of
$13 million. With respect to each individual Operating Company, Operating Cash
shall mean cash and cash equivalents (exclusive of Restricted Cash) in the
following amounts: FRI - $3 million; 101 Main - $2.5 million; FLVI - $3.5
million; and FMI $4 million.



“Operating Companies” has the meaning set forth in the Preamble to this
Agreement and “Operating Company” means any of the Operating Companies.



“Operating Pleadings” has the same meaning set forth in Section 9.1.



“Petition Date” means the date that the Debtors file their petitions under
Chapter 11 with the Bankruptcy Court.



“Petition Pleadings” has the meaning set forth in Section 9.1.



“Pre-Petition Cash Distribution” has the meaning set forth in Section 4.1.



“Pre-Petition Unsecured Payment” has the meaning set forth in Section 3.8.



“Properties” means, collectively, Fitzgeralds Black Hawk, Fitzgeralds Las Vegas,
Fitzgeralds Reno and Fitzgeralds Tunica. “Property” means any of the Properties.



“Plan” means plan(s) of reorganization to be proposed by the Debtors on terms
consistent and in accordance with this Agreement, which plan(s) are in form and
substance reasonably acceptable to the Consenting Noteholders.



“Protocol Motion” means the Motion for Order Approving Procedures for Sale of
Assets Free and Clear of Liens, Claims and Interest and Assumption and
Assignment of Certain Executory Contracts and Unexpired Leases, in substantially
the form attached hereto as Exhibit “1,” to be filed on the Petition Date for
the purposes of establishing the procedures by which sales

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of Operating Companies shall be documented, advertised and brought before the
Bankruptcy Court for approval, as such procedure may be amended from time to
time.

“Prudential” has the meaning set forth in the Preamble to this Agreement.



“Purchase Agreement Cash Reserve” means, at all times when the Debtors are party
to Definitive Purchase and Sale Agreements for a number of Operating Companies
listed below, the amount in the following chart:



# of Operating Companies
Under P & S Contracts   Amount  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
0
  $ 0  
1
  $ 0  
2
  $ 4,000,000  
3
  $ 5,000,000  
4
  $ 7,500,000  



“Purchase Note(s)” means a note issued (or to be issued) by a purchaser in favor
of FMI or 101 Main (or both as the case may be) in connection with the
acquisition of Fitzgeralds Black Hawk and/or Fitzgeralds Tunica.



“Putnam” has the meaning set forth in the Preamble to this Agreement.



“Qualified Offer” means a cash offer with respect to Fitzgeralds Black Hawk and
Fitzgeralds Tunica, and means either a cash offer or a Leveraged Offer with
respect to either Fitzgeralds Las Vegas or Fitzgeralds Reno. Such offer(s) shall
be from a party that more likely than not can close the proposed transaction,
including obtaining any necessary financing (excluding any financing which
consists of a Nevada Purchase Note) and required licensing approvals, and shall
contain substantially all of the non-financial material terms and conditions
contained in the Purchase and Sale Agreement attached as Exhibit “2” to the
Protocol Motion.



“Rejected Offer” means any Qualified Offer (excluding any Leveraged Offer made
by any Executive or his Affiliates) received for the assets (or the stock) of
any of the Operating Companies of which FGC recommends the acceptance, but which
the Informal Committee (or the Official Noteholder Committee, as the case may
be) or Indenture Trustee elects to reject.



“Residual Assets” means, without duplication of any other component of
Distributable Cash, all tangible and intangible assets belonging to the Debtors
and to the Liquidating Trust which, as of the Liquidation Date, are not a
Purchase Note(s), Nevada Purchase Note(s) or operating assets (or stock) of any
Operating Company that has not been sold.



“Restricted Cash” means cash which, in accordance with generally accepted
accounting principles (“GAAP”) consistently applied, is properly classified on
the balance sheet of FGC and/or any of its subsidiaries as “restricted.” The
$2,400,000.00 placed in escrow for the Retention Payment and/or any unfunded
portion thereof shall automatically be considered

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Restricted Cash notwithstanding requirements pursuant to GAAP to classify such
amounts otherwise.

“Restructuring” has the meaning set forth in Article II.



“Retention Payment” has the meaning set forth in Section 5.4.



“Section” means a Section of this Agreement unless the context otherwise
indicates.



“Security Documents” as used in Article II of this Agreement shall have the
meaning provided in the Indenture.



“Senior Management” has the meaning set forth in the Preamble to this Agreement.



“Senior Management Affiliate” has the meaning set forth in Section 10.1.



“Senior Management Incentive Program” means the Cash Distribution Incentive and
Retention Payment payable to Senior Management as set forth in Article V and the
Executive Payment.



“Subject Parties” has the meaning set forth in Section 7.2.



“Successors” has the meaning set forth in Section 7.2.



“Subsidiaries” means FRI, 101 Main, FMI, FI, FSI, FBHI, FBHII, FFEC and FLVI.



“Tail Liability” is any liability (excluding the Notes) of any of the Debtors
not assumed in connection with a purchase of the assets or the stock of the
Operating Companies.



“Transfer” has the meaning set forth in Section 7.2.



“Transferee” has the meaning set forth in Section 7.2 of this Agreement.



“Transferee Agreement” has the meaning set forth in Section 7.2.



“Transferor” has the meaning set forth in Section 7.2.



“Unsecured Debt Cap” has the meaning set forth in Section 3.8.



“UST” means the Office of the United States Trustee.



“Wind-up Period” has the meaning set forth in Section 5.6.

Article II
General Terms of Restructuring

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Section 2.1     General Purpose of Agreement. The parties to this Agreement have
agreed to a restructuring of the Debtors which shall be implemented by the
Debtors commencing cases under Chapter 11 of the Bankruptcy Code (the “Chapter
11 Cases”) in Bankruptcy Court (the “Restructuring”). The Debtors, Senior
Management and the Consenting Noteholders have concluded that the enterprise
value of the Debtors (including separate sales of the Operating Companies’
assets or stock) is not sufficient to pay all claims in respect of the Notes in
full, and therefore no distribution will be made to holders of Existing Common
Stock, Existing Preferred Stock and the FSI Warrants. The Debtors in
coordination and cooperation with the Informal Committee will seek purchasers
for the assets (or the stock) of the Operating Companies during the period prior
to the filing of the Chapter 11 Cases. In order to accomplish this orderly
liquidation, the Debtors shall file petitions for relief under Chapter 11 of the
Bankruptcy Code and proceed by way of 363 Motions(s) and/or Plan(s) to obtain
approval of sales agreements with such purchasers in accordance with the
Protocol Motion, and in the event sales agreements are not entered into for the
sale of the assets (or the stock) of all of the Operating Companies and an
auction is requested by the Consenting Noteholders pursuant to Section 3.1 (c)
of this Agreement, to sell the assets (or the stock) of any remaining Operating
Companies through an auction process before the Bankruptcy Court. The
Restructuring will provide for the Indenture Trustee (and thereby, the
Noteholders) to receive the Net Distributable Cash. Additionally, given the
regulatory approvals needed to accomplish the Restructuring, and in recognition
of the need to retain Senior Management in order to insure continuity and
compliance with all gaming regulations and licensing requirements in the
Debtors’ operations during the Restructuring, the Senior Management Incentive
Program will be adopted by the Debtors as a preventative measure in order to
retain key executives and adequately compensate them for their continued
employment with the Debtors during the Restructuring and to incentivise Senior
Management to obtain the highest return for the Noteholders. The summary of the
Restructuring set forth in this Section 2.1 is qualified in its entirety by the
other provisions of this Agreement, which provide a more detailed description of
the terms and conditions of the Restructuring.



Section 2.2     Acknowledgment of Obligations. FGC and the Guarantors
acknowledge, confirm and agree that as of the date hereof, FGC and the
Guarantors are indebted to the Indenture Trustee in the principal amount of
$205,000,000 with respect to the Notes, together with accrued interest of
approximately $56,800,000, plus certain charges and expenses of the Indenture
Trustee. Such amounts, and fees, costs, expenses and other charges now or
hereafter payable under the Indenture and the Security Documents are
unconditionally owing by FGC and the Guarantors without offset, defense or
counterclaim by the Debtors of any kind, nature or description whatsoever,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.



Section 2.3     Acknowledgment of Security Interests. FGC and the Guarantors
hereby acknowledge, confirm and agree that as of the date hereof, the Indenture
Trustee (for the benefit of the Noteholders) has and shall continue to have
valid, enforceable and perfected liens upon and security interest in the
collateral heretofore granted to the Indenture Trustee pursuant to the Security
Documents (except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or limiting creditors’ rights
generally with respect to

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS





enforceability or by equitable principles relating to enforceability), subject
only to the liens described on Schedule 2.3 not exceeding the amount listed
thereon.



Section 2.4     Acknowledgement of Binding Effect of Documents. FGC and the
Guarantors hereby acknowledge, confirm and agree that as of the date hereof: (a)
each of the Security Documents to which FGC or any Guarantor is a party has been
duly executed and delivered by FGC or such Guarantors and each is in full force
and effect, (b) the agreements and obligations of FGC and the Guarantors
contained in the Security Documents constitute legal, valid and binding
obligations of FGC and the Guarantors, as the case may be, enforceable against
FGC and the Guarantors in accordance with their respective terms, and neither
FGC nor any Guarantor has any valid defense to the enforcement of such
obligations, except as legality, validity and enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability, (c) the agreements and obligations of FGC and the
Guarantors contained in this Agreement constitute legal, valid and binding
obligations of FGC and the Guarantors in accordance with their terms, subject to
entry of any Bankruptcy Court orders necessary to carry out the transactions
provided for in this Agreement.



Section 2.5     No Other Waivers; Reservations of Rights.



(a)      The Consenting Noteholders have not waived, and are not by this
Agreement waiving, any Events of Default which may be continuing on the date
hereof or any Events of Default which may occur after the date hereof (whether
the same or similar to the Existing Default or otherwise), and the Consenting
Noteholders have not agreed to forbear with respect to any of its rights or
remedies concerning any Events of Default except as provided herein.



(b)      Subject to this Agreement, the Consenting Noteholders reserve the
right, in their discretion, to exercise any or all of their rights and remedies
(and to direct the Indenture Trustee with respect to its rights and remedies)
under the Indenture and the other Security Documents as a result of any Events
of Default which may be continuing on the date hereof or any Event of Default
which may occur after the date hereof, and the Consenting Noteholders and the
Indenture Trustee have not waived any of such rights or remedies, and nothing in
this Agreement, and no delay on its part in exercising any such rights or
remedies, should be construed as a waiver of any such rights or remedies.



(c)      Except as expressly agreed herein, no Debtor or Executive or any
combination thereof has waived, and by the execution of this Agreement shall not
be deemed to waive any right or remedy, whether at law, in equity, or under any
agreement, regardless of form, in respect to any person, including the
Noteholders, Consenting Noteholders the Informal Committee (or the Official
Noteholders Committee as the case may be) or the Indenture Trustee, or any
document or agreement, including the Notes, the Indenture or any guarantee.

Article III
Liquidation of Operating Companies and the Chapter 11 Cases

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Section 3.1     Sales of Operating Companies and Commencement of Chapter 11
Cases



(a)       Marketing and Sale of Operating Companies. (i) The Debtors shall
prepare marketing materials not later than January 2, 2001 and, subject to any
“no shop” agreement entered into by any of the Debtors, as permitted by Section
3.1(b) of this Agreement, shall market the Operating Companies on the terms and
conditions substantially as set forth in the Protocol Motion. (ii) If a
Definitive Purchase and Sale Agreement (here and hereinafter in this Agreement,
as defined in the Protocol Motion) is agreed to for the sale of two or more of
the Operating Companies’ assets, and the purchaser under such agreement has
waived all due diligence contingencies under such agreement on or before
December 4, 2000, then the Debtors shall commence the Chapter 11 Cases by
December 5, 2000, and within ten (10) Business Days thereafter shall file a 363
Motion to approve the sale subject of such agreement, free and clear of Liens
subject to the terms and conditions of such agreement and this Agreement. In any
other event, the Debtors shall file the Chapter 11 Cases no later than January
19, 2001 to effectuate the orderly liquidation of the Operating Companies.
Thereafter, in accordance with the sales’ procedures (as amended from time to
time) outlined in the Protocol Motion, the Debtors shall file the appropriate
363 Motion or Plans, as the case may be, to sell the assets (or the stock) of
the Operating Companies. Although it is contemplated that the sales will be of
the assets of the Operating Companies, nothing herein shall preclude the sale of
the stock of an Operating Company by the Debtors. Subject to Section 10.1(d) and
(e), during the term of this Agreement, the Debtors will not enter into an
agreement to sell any of the assets (or stock) of the Operating Companies
without the consent of the Consenting Noteholders who are at the time beneficial
owners (or record owners) of a majority of the principal amount of Notes.



(b)       Agreement with Purchaser. Debtors with the approval of the Consenting
Noteholders may enter into “no shop” agreements with prospective purchasers,
whereby the Debtors may agree not to, directly or indirectly, solicit or
encourage, initiate or enter into discussions or transactions, or provide
information regarding any applicable Operating Company to any person concerning
the acquisition of such Operating Company for periods of time prior to and/or
subsequent to the Petition Date.



(c)       Auction of Assets of Remaining Operating Companies. In the event a
Definitive Purchase and Sale Agreement has not been reached with respect to the
disposition of all of the Operating Companies’ assets (or stock) on or before
September 1, 2002, and Consenting Noteholders holding (or beneficially owning)
an aggregate principal amount of Notes greater than 50% of the outstanding
principal amount of Notes held by the Consenting Noteholders elect in writing,
then Debtors shall cause any unsold Operating Companies’ assets (or stock) to be
sold by auction conducted (not later than 120 days after notice of such election
is given) by the Bankruptcy Court unless, after such notice is given, but before
the auction date, a Definitive Purchase and Sale Agreement is executed with the
consent of the Consenting Noteholders.



Any term in this Section 3.1 to the contrary notwithstanding, the provisions of
Section 3.1 are subject to Sections 5.1 and 5.2 of this Agreement.

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Section 3.2     Sale Negotiations. The Informal Committee shall have the right
to participate with the Debtors in negotiations with potential purchasers of the
assets and/or stock of the Operating Companies. The Debtors shall keep the
Informal Committee, through the Informal Committee Professionals, informed as to
the status of the solicitation of purchasers and all negotiations. The Informal
Committee may designate two of its members along with the Informal Committee
Professionals to participate with the Debtors in such negotiations; provided,
however, that upon Debtors’ request, only one such member, together with the
Informal Committee Professionals, shall participate in any particular meeting
with potential purchasers. All sales and solicitation materials are subject to
review by the Informal Committee’s financial advisors prior to dissemination to
potential purchasers. The Informal Committee’s financial advisor shall be
informed of all written and oral communications with potential purchasers. All
draft purchase and sale documentation shall be provided to the Informal
Committee Professionals upon receipt by the Debtors and/or Senior Management,
and to the extent prepared by the Debtors, the Debtors’ Professionals or Senior
Management, prior to dissemination to potential purchasers. Upon the
commencement of the Chapter 11 Cases, if the U.S. Trustee appoints an Official
Noteholder Committee, then the Official Noteholder Committee shall participate
in the negotiations with potential purchasers in lieu of the Informal Committee.



Section 3.3     Certain Agreements to Cooperate and Other Rights Respecting
Claims Purportedly Owned by Fitzgeralds Sugar Creek, Inc. The Debtors, the
Consenting Noteholders and Senior Management shall attempt to resolve on or
before December 8, 2000 the dispute which has arisen concerning the ownership
and prosecution of an action in respect of gaming licensing and gaming operation
in Missouri, which involved Fitzgeralds Sugar Creek, Inc., a revoked Missouri
corporation. Any resolution shall be subject to Bankruptcy Court approval. If
the Debtors, the Consenting Noteholders and Senior Management cannot resolve
this dispute by the December 8, 2000 deadline, it is agreed that Philip D.
Griffith shall have the right to seek Bankruptcy Court adjudication of the
rights to ownership of the prosecution of any actions regarding such Missouri
gaming licensing and gaming operation by motion notwithstanding Bankruptcy Rule
7001. The motion may be heard on an order shortening time on notice of the
Informal Committee (or the Official Noteholder Committee, as the case may be)
and the other Executives. The actions by Philip D. Griffith to pursue such a
motion would, notwithstanding any other term in this Agreement, not constitute a
violation of this Agreement.



Section 3.4     Forbearance by Consenting Noteholders and the Indenture Trustee.
Upon execution hereof, each Consenting Noteholder shall, until the Liquidation
Date (i) refrain from filing, recording or serving (or causing to be filed,
recorded or served) any notice of foreclosure or default, and shall not take, or
instruct the Indenture Trustee, Informal Committee (or the Official Noteholder
Committee, as the case may be) or any of their professionals to take, any other
action to foreclose upon any of the collateral securing the Notes or the
obligations of FGC under the Indenture (including Sections 6.2 and 6.5 thereof)
or any guarantee relating thereto, and (ii) take such actions on a timely basis
as provided for in Sections 6.4 and 6.5 of the Indenture to instruct and direct
the Indenture Trustee to refrain from filing any such notice or taking any other
action to pursue any remedy or enforce an “Event of Default” under the
Indenture; provided, however, that the Consenting Noteholders shall not be
required to indemnify the Indenture Trustee.

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Section 3.5     Consenting Noteholder Representation. Both prior to and after
the Petition Date, the Debtors Professionals and the Informal Committee
Professionals shall continue to cooperate with one another, and the Debtors
shall pay such Informal Committee Professionals in accordance with existing
procedures and compensation agreements. Subsequent to the Petition Date, the
Debtors shall pay the Informal Committee’s Professionals or, alternatively, in
the event an Official Noteholder Committee is appointed, the Official Noteholder
Committee’s Professionals, only pursuant to the Cash Collateral Stipulation or
Bankruptcy Court order. Notwithstanding anything in this Agreement to the
contrary, the Consenting Noteholders shall have no obligation to retain Informal
Committee Professionals, or provide any instructions or directions to such
Informal Committee Professionals, in the event the Debtors are not authorized by
the Bankruptcy Court to pay the fees and expenses of the Informal Committee
Professionals under Section 3.4 of the Agreement Regarding Use of Cash
Collateral.



Section 3.6     Treatment of FGC Equity Interests. On the Effective Date of the
Plan for FGC, the Existing Common Stock, Existing Preferred Stock and the FSI
Warrants shall be cancelled and extinguished. Such holders shall receive nothing
under the Plan and shall not receive any equity or other interest in any of the
Debtors (as reorganized) or any other consideration in exchange for the
cancellation of the Existing Common Stock, Existing Preferred Stock and the FSI
Warrants.



Section 3.7     Treatment of Subsidiary Equity Interests. No later than the
Effective Date of the Plan for FGC, all Existing Common Stock of the
Subsidiaries shall have been sold or extinguished and all remaining assets of
the Subsidiaries liquidated and transferred to FGC. The FFEC Common Stock may be
conveyed as part of the purchase of Fitzgeralds Las Vegas and all obligations of
FFEC assumed by the purchaser of Fitzgeralds Las Vegas.



Section 3.8     Pre-Petition Cash Distribution to Certain Unsecured Creditors.



(a)       Until the Petition Date, the Debtors will continue to pay their
outstanding undisputed, non-contingent and ordinary course unsecured debts in
the ordinary course of business and remain current with all such creditors. It
is the parties’ intention to eliminate the potential for pre-petition
outstanding undisputed, non-contingent, ordinary course, and unsubordinated,
unsecured debts/claims and otherwise avoid any delay or disruption of vendor
services to the Operating Companies; the Debtors intend to pay, shortly before
the Petition Date, all outstanding undisputed, non-contingent, ordinary course,
unsubordinated, unsecured claims (the “Pre-Petition Unsecured Payment”). To the
extent that any unsecured creditors’ claims of the Debtors (exclusive of the
deficiency claim of the Noteholders and any claims subordinated thereto and
payroll and payroll- related claims) exist as of the Petition Date, the Plan
shall provide that on the Effective Date, those general unsecured claims which
are not paid in full pursuant to the Operating Pleadings, and which are not
subordinated to any deficiency claim of the Indenture Trustee, shall be paid in
full, provided such claims, including anticipated rejection claims arising under
Section 365 of the Bankruptcy Code, do not exceed $4,000,000 in the aggregate,
excluding payroll and payroll-related expenses (the “Unsecured Debt Cap”).



(b)       In the event unsecured creditors’ claims of the Debtors (exclusive of
the deficiency claim of the Noteholders, any claims subordinated thereto and
payroll and

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS





payroll-related claims), as of any applicable claims bar date, (and any
anticipated rejection claims arising under Section 365 of the Bankruptcy Code)
exceed the Unsecured Debt Cap, at the election of Consenting Noteholders who are
at the time beneficial owners (or record holders) of a majority of the principal
amount of the Notes, the Debtors shall propose and support a Plan that
classifies and treats those general unsecured claims, including rejection
claims, similar to the deficiency claim of the Indenture Trustee, and the
Consenting Noteholders shall direct the Indenture Trustee, the Informal
Committee (or the Official Noteholders Committee, as the case may be) and their
professionals to support such a Plan before the Bankruptcy Court. The Consenting
Noteholders agree to vote all of their claims against and interest in the
Debtors for such a Plan, except to the extent such claims or interests are
deemed by operation of the Bankruptcy Code to have accepted or rejected the
Plan. If the Debtors fail to propose and support such a Plan at the request of
Consenting Noteholders, who are beneficial owners (or record owners) of a
majority of a principal amount of Notes, the Debtors agree to the termination of
any remaining portion of the exclusivity period solely in favor of the
Consenting Noteholders. Each Executive shall also vote all of the claims against
and interests in the Debtors that he owns, or of which he has the power to
control the vote in favor of such a Plan, except to the extent such claims or
interests are deemed by operation of the Bankruptcy Code to have accepted or
rejected the Plan. In this regard, the Debtors agree to provide the Consenting
Noteholders who at the time are the beneficial or record owners of a majority of
the principal amount of the Notes and proposing such a Plan with information
necessary to prepare a disclosure statement.



Section 3.9     Treatment of the Foothill Claim. Debtors shall use their best
efforts to obtain a reconveyance of the Foothill Liens prior to the Petition
Dates and in this regard to pay all contractual sums due Foothill. In the event
that the Foothill Liens are not released prior to the Petition Date, Debtors
shall continue their efforts to obtain voluntary reconveyances of the Foothill
Liens, but if unsuccessful, Foothill shall be treated as unimpaired under the
Plan(s) of the Debtors and shall be paid the amount of its allowed claim no
later than with the closing of the first purchase of an Operating Company.



Section 3.10    Certain Obligations in respect of Official Noteholder Committee.
Nothing in this Agreement shall deemed to require a Consenting Noteholder to
serve on an Official Noteholder Committee; provided, however, any Consenting
Noteholder who becomes a member of an Official Noteholders Committee shall not
be required by this Agreement to take any action as a member of that committee
which would violate its duties as a committee member, provided, however, that
nothing contained in this Section 3.10 shall relieve any Consenting Noteholder
from its obligations under this Agreement, and specifically Section 9.2. Debtors
agree to support a motion by the Official Noteholders Committee to permit
trading by such members subject to appropriate Chinese Wall restrictions.

Article IV
Treatment of Noteholder Claims



Section 4.1       Pre-Petition Excess Cash Distribution. Subject to the
condition precedent that this Agreement has been duly executed by all parties
hereto, within three (3) Business Days after the execution of this Agreement and
prior to the commencement of the

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Chapter 11 Cases, FGC shall distribute by wire transfer to the Indenture Trustee
for the benefit of the Noteholders Excess Cash in the amount of $13,000,000, to
be applied to unpaid and accrued Indenture Trustee’s fees and expenses incurred
to date and as partial payment of accrued and unpaid interest and principal as
provided in the Indenture (the “Pre-Petition Cash Distribution”). All
distributions of Excess Cash pursuant to this Section and Section 4.2, to the
extent not recovered as a pre-Petition Date preferential transfer or a
recoverable post-Petition Date transfer shall be Distributable Cash for purposes
of calculating the Cash Distribution Incentive payment set forth in Article V.
All wire transfers made to the Indenture Trustee under this Agreement shall be
directed as follows:



BK OF NYC – ABA NO. 021000018
BBK-ATTN: CORPORATE TRUST AGENCY/GLA 111-565
REF: A/C 117813
RE: FITZGERALDS GAMING



Section 4.2       Additional Excess Cash Distributions. Subject to the
Bankruptcy Court’s approval of that portion of the Cash Collateral Stipulation
providing for post-petition payments to the Indenture Trustee to reduce the
obligations described in Section 2.2 of this Agreement and on the terms
contained in this Section 4.2, the Debtors shall distribute to the Indenture
Trustee, for the benefit of Noteholders, all Excess Cash as of the end of each
respective first, second or third financial reporting quarter beginning April 1,
2001, within 45 days of the end of such quarter (such distributions, together
with the Pre-Petition Cash Distribution, the “Excess Cash Distributions”). With
respect to the fourth financial reporting quarter of each year beginning with
the financial reporting quarter ending December 31, 2000, Excess Cash will be
distributed within 90 days of the end of the fiscal year and such payments shall
be applied to unpaid and accrued Indenture Trustee’s fees and expenses incurred
to date and as partial payment of accrued and unpaid interest and principal as
provided in the Indenture. The provisions of this Section 4.2 are qualified in
their entirety by the terms of the Cash Collateral Stipulation and the Interim
Order and the Final Order.



Section 4.3       Distribution of Sale Proceeds. The Restructuring shall be
accomplished by the orderly sale of the assets (or the stock) of the Operating
Companies and the Residual Assets whether by 363 Motion or a Plan. The
Consenting Noteholders hereby agree to the sale or auction of the assets (or the
stock) of the Operating Companies free and clear of Liens, with the Liens
attaching to the proceeds from such sales, and agree to instruct both the
Informal Committee (or the Official Noteholders Committee, as the case may be)
and the Indenture Trustee and their professionals to consent to and support
approval of such sales before the Bankruptcy Court (but not including the
providing of any indemnity to the Indenture Trustee). Upon the closing of any
sale of the assets (or the stock) of an Operating Company, the net proceeds,
less a reserve for amounts due in connection with the Senior Management
Incentive Program and the reserve as reasonably determined by the Debtors and
the Informal Committee (or the Official Noteholder Committee, as the case may
be) and approved by the Bankruptcy Court for Tail Liabilities, shall be
distributed to the Indenture Trustee for the benefit of and distribution to the
Noteholders in accordance with the Indenture. The Debtors and the Executives
agree to support a plan that provides that the claims of the
Noteholders/Indenture Trustee under the Indenture are an undersecured claim(s)
and shall be treated through the cash and non-cash distributions

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS





contemplated hereby and issuance to the Noteholders of the beneficial interests
in the Liquidating Trust. The Consenting Noteholders agree to direct and
instruct the Informal Committee (or the Official Noteholders Committee, as the
case may be) and the Indenture Trustee and their professionals to support such a
plan before the Bankruptcy Court.



Section 4.4       Reserves Following Consummation of Sales to Majestic Star and
Additional Excess Cash Distributions



(a)         In addition to (but without duplication of) the cash sweeps required
by Section 4.2, the Debtors shall distribute to the Indenture Trustee, for the
benefit of the Noteholders, on the first Business Day that is at least 11 days
after the entry of an order approving this Agreement, all cash and cash
equivalents held by the Debtors in excess of $16,500,000 once all of the
Operating Companies, except Fitzgeralds Reno have been sold, and thereafter
$15,000,000 once Fitzgeralds Reno is the subject of a Definitive Purchase and
Sale Agreement.



(b)        Reasonable amounts of cash reserves shall be held in the Debtors’
estates, the Reorganized Debtors or any liquidating trusts, in order to provide
for anticipated distributions and payments to creditors other than Noteholders,
as contemplated by this Agreement and any Plan confirmed in the Debtors’
bankruptcy cases. Reasonable amounts shall also be held in such reserves to pay
for rent of the office currently subleased in Las Vegas, and for reasonable
legal and administrative support of, and travel (including commuting expenses)
of personnel working for, the estates, the Reorganized Debtors or any
liquidating trusts.

Article V
Senior Management Incentive Program



Section 5.1       Senior Management Role. In order to maintain the stability of
the operations and gaming licensing during the process of selling the Operating
Companies, the Debtors, Senior Management and the Consenting Noteholders have
agreed that each of the Executives are to remain with FGC through the
Liquidation Date. The parties understand and acknowledge that the end result of
the Restructuring is the sale of the Operating Companies and the cessation of
all gaming operations by FGC. In conjunction therewith, and although existing
employment agreements with each of the Executives will not be assumed by FGC
pursuant to Section 365 of the Bankruptcy Code (as set forth in Section 5.6),
each of the Executives shall continue to perform his duties as more particularly
described in his existing employment agreement through the Liquidation Date.
Each of the Executives shall be compensated in accordance with Section 5.6. Each
Executive shall continue to serve in his present role as an officer and/or
director of the Debtors for so long as he continues to be employed by the
Debtors, provided such service does not violate applicable law. In addition,
each of the Executives will support the sales process. As additional
consideration therefore, the Senior Management Incentive Program shall be
adopted by the Debtors as described herein, and shall be supported by the
Consenting Noteholders as it is part of the Restructuring.



Section 5.2       Cash Distribution Incentive.

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS





(a)        Subject to Bankruptcy Court approval to be obtained before
twenty-eight (28) days after commencement by the Debtors of their Chapter 11
Cases, Senior Management shall receive from the Debtors or the trustee of the
Liquidating Trust, as applicable, simultaneously with the distribution of the
Net Distributable Cash (or any portion thereof), to the Indenture Trustee or to
the beneficiaries of the Liquidating Trust, a percentage of the Distributable
Cash (“Cash Distribution Incentive”), pursuant to the following schedule:



Distributable Cash
  Percent to Senior Management

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$115,000,000 or less
    0 %  
$115,000,001 to $164,000,000
    7.0 %  
$164,000,001 and above
    8.5 %  



In respect of the Cash Distribution Incentive earned, Senior Management shall
receive payments which will consist of cash, and if applicable, an interest in
the Nevada Purchase Note(s). The amount of the Cash Distribution Incentive
payment to be paid in a form other than cash (i.e. Nevada Purchase Note(s)), if
any, will be determined at the Liquidation Date and shall equal the product of:
(i) the Cash Distribution Incentive earned as of the Liquidation Date; and (ii)
the ratio of (a) the estimated fair market value of the Nevada Purchase Note(s)
and (b) the Distributable Cash. There will be no Cash Distribution Incentive
payment until the Distributable Cash exceeds $115,000,000.00. Percentages apply
only to the incremental Distributable Cash above each break point as referenced
above and not to the cumulative balance of Distributable Cash. To the extent
there is disagreement between Senior Management, the Debtors and the Informal
Committee (or the Official Noteholder Committee, as the case may be) with
respect to the value of any component of Distributable Cash, the amount of
Distributable Cash shall be determined by the Bankruptcy Court.



(b)        For purposes of calculating the Cash Distribution Incentive payment
and subject to the exceptions and formulations referenced below, Distributable
Cash available for distribution subsequent to June 30, 2001 (the “Distribution
Date”) shall be present valued to the Distribution Date using an annualized
discount rate of 12.25% (the “Discount Rate”). With respect to any portion of
Distributable Cash which represents cash or non-cash consideration from the sale
of any assets (or stock) of the Operating Companies, such sale proceeds shall be
subject to one of the following formulations (for purposes of calculating the
Cash Distribution Incentive payment):



1.     If Bankruptcy Court approval to sell assets (or stock) of any Operating
Company occurs on or before the Distribution Date, then that portion of
Distributable Cash which represents cash and/or non-cash proceeds from the sale
of assets (or stock) of any such Operating Company pursuant to such Bankruptcy
Court order shall not be subject to a present value calculation for any time
period (including the time period during which the regulatory approval
process(es) is occurring.

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS





2.     If Bankruptcy Court approval to sell assets (or stock) of any Operating
Company occurs after the Distribution Date but before September 30, 2001, then
that portion of Distributable Cash which represents cash and/or non-cash
consideration from the sale of assets (or stock) of any such Operating Company
pursuant to such Bankruptcy Court order shall be subject to a present value
calculation (utilizing the Discount Rate) for the period from the Distribution
Date to the date on which the Bankruptcy Court issues an oral order approving
such sale (the “Court Approval Date”). Such sale proceeds shall not be subject
to a present value calculation with respect to the period from the Court
Approval Date through the date upon which any such sale closes and the
applicable portion of the sales proceeds therefrom are distributed to the
Indenture Trustee or to the beneficiaries of the Liquidating Trust.



3.     If the Court Approval Date occurs subsequent to September 30, 2001 with
respect to the sale of assets (or stock) of any Operating Company, then that
portion of Distributable Cash which represents cash and/or non-cash
consideration from the sale of assets (or stock) of any such Operating Company
pursuant to such Bankruptcy Court order shall be subject to a present value
calculation (utilizing the Discount Rate) for the period from the Distribution
Date through the date on which any such sale closes and the applicable portion
of the sales proceeds therefrom are distributed to the Indenture Trustee or to
the beneficiaries of the Liquidating Trust.



       provided, however, with respect to the three (3) formulations set forth
above, assets of any Operating Company shall include any such Operating
Company’s (ies’) Operating Cash and shall not include any other cash or cash
equivalents. For purposes of calculating the Cash Distribution Incentive
payment, the following components of Distributable Cash shall automatically be
deemed to have been distributed on or before the Distribution Date: (i) Excess
Cash Distributions paid on or before August 15, 2001; and (ii) items (f), (g)
and (h) contained in the definition of Distributable Cash.



Section 5.3     Senior Management’s Ownership of Nevada Purchase Notes. In the
event the Nevada Properties are sold pursuant to a Leveraged Offer(s), then
Senior Management shall own and receive payments under any Nevada Purchase
Note(s) in proportion to any Cash Distribution Incentive payment arising from
the sale underlying such Nevada Purchase Note(s) in whole or in part, including
its portion of the interest accruals thereunder. In connection with the Plan(s),
the Debtors and the Consenting Noteholders agree that the Nevada Purchase Notes
may be delivered to an agent for the Consenting Noteholders or directly to the
Consenting Noteholders.



Section 5.4     Retention and Severance. Subject to Bankruptcy Court approval by
final order to be obtained before twenty-eight (28) days after commencement by
the Debtors of their Chapter 11 Cases, Senior Management will be entitled to
receive from an escrow that has been established retention and severance
payments from the Debtors in the aggregate amount of $2,400,000.00 (“Retention
Payment”) and shall not be entitled to any severance under their employment
agreements. The Retention Payment will be apportioned as follows: Philip D.
Griffith, $1,200,000.00, Michael E. McPherson, $400,000.00, Max L. Page,
$400,000.00, and Paul H. Manske, $400,000.00. The Retention Payment shall be
held in escrow, funded

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS





simultaneously with the payment of $13,000,000.00 as provided in Section 4.1 of
this Agreement, pursuant to the escrow agreement attached hereto as Exhibit “2”.
The Retention Payment shall be paid to an Executive on the earlier of (i) the
effective date of a Plan that effectuates the sale of the assets (or stock) of
the last Operating Company (to the extent not previously disposed of pursuant to
Bankruptcy Code Section 363 (and transfers all Residual Assets and Tail
Liabilities to a Liquidating Trust or (ii) the Liquidation Date or (iii) the
date on which such Executive is terminated without cause by the Debtors (with
the consent of the Informal Committee (or the Official Noteholder Committee, as
the case may be)); provided, however, that an Executive shall not be entitled to
his applicable portion of the Retention Payment if such Executive is not, or has
not been continuously since the date of the Restructuring Agreement, employed by
the Debtors, unless due to death or disability. To the extent Debtors determine
in their reasonable judgment to adopt, after July 1, 2000, a retention and
severance program for employees who are not Senior Management, proceeds
distributed to Debtors’ employees pursuant to such retention plan (if any) will
be netted against the Retention Payment and prorated on a dollar for dollar
basis with respect to the share of the Retention Payment to be received by each
member of Senior Management.



Section 5.5      Certain Agreements with Senior Management Regarding
Compensation Clawback and Non-Compete Agreements. Each of the Debtors, the
Executives and the Consenting Noteholders have agreed to certain other terms and
conditions respecting clawbacks of compensation and non-compete agreements that
are set forth in this Section 5.5.



(a)       Clawback. The portion of the Retention Payment payable to an Executive
and the Cash Distribution Incentive Payment payable to Senior Management under
Section 5.4 of this Agreement shall be reduced by the lesser of (i) any amount
paid or payable to that Executive without the Informal Committee’s consent (or
the consent of the Official Noteholder Committee, as the case may be) by a
purchaser or its affiliates of the assets (or stock) of an Operating Company and
agreed to within one year after the closing or (ii) the percentage of the
Retention Payment apportioned to that Executive under Section 5.4 of this
Agreement and a portion of the Cash Distribution Incentive Payment equal to the
percentage of the Retention Payment apportioned to that Executive under Section
5.4 of this Agreement.



(b)       Agreement to Enter Into Non-Compete Agreements. Each Executive on
behalf of himself agrees to execute any number of agreements (“non-compete
agreements”) restricting his commercial activities in the gaming industry
(“competitive activities”) required by any buyer of the assets (or stock) of an
Operating Company, whether pursuant to a sale at auction conducted in accordance
with the Protocol Motion or otherwise, subject to the following restrictions:



1.     General Terms. Any non-compete agreement required to be executed pursuant
to this Agreement shall contain customary terms and conditions and may include
customary non-solicitation and non-hire provisions, provided they are consistent
with this Agreement.



2.     Geographic Limitations. Any non-compete agreement required to be executed
pursuant to this Section 5.5(b)(2) shall limit each Executive’s competitive
activities only in the following geographic areas:

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS





(a)  Downtown Las Vegas, which means the area commonly known as Downtown Las
Vegas, which consists of the area of the City of Las Vegas, Nevada bounded by
Stewart Avenue on the north, Bridger Avenue on the south, Sixth Street on the
east and Main Street on the west;



(b)  A 75 mile radius of the hotel-casino in Reno, Nevada, owned by FRI,
excluding the geographic area within one-half mile of the shoreline of Lake
Tahoe;



(c)  A 75 mile radius of the casino in Black Hawk, Colorado owned by 101 Main;
and



(d)  A 75 mile radius of the hotel-casino in Tunica, Mississippi owned by FMI;



3.     Duration of Agreement. Any non-compete agreement that an Executive is
required to execute pursuant to this Agreement shall limit an Executive’s
competitive activities for a period of time not to exceed eighteen (18) months
in each geographic area described in Section 5.5(b)(2) of this Agreement;
provided, however, such eighteen (18) month term shall commence in each such
geographic area upon the earlier to occur of (i) a sale of the assets or stock
of each Operating Company in that geographic area, respectively or (ii) the
Liquidation Date and in any event on the condition that the Executive Payment is
timely made. Each Executive agrees that the provisions set forth in Section 4.08
of the Majestic Star Purchase Agreement dated November 22, 2000 are consistent
with this Section 5.5.



4.     Non-solicitation and Non-hire. Any non-solicitation and non-hire
provisions included in a non-compete agreement may have any geographic scope but
shall be limited to twelve (12) months in duration from the commencement of the
applicable non-compete agreement.



5.     Consideration for Agreement. The Executives shall be paid by the Debtors
the aggregate sum of $2,000,000 (the “Executive Payment”) for the noncompete
agreement(s) payable as follows: $500,000.00 upon the closing of the sale of the
assets (or stock) of Fitzgeralds Reno with the balance of $1,500,000.00 or the
entire $2,000,000.00 (in the event that a sale of Fitzgeralds Reno had not yet
concluded and the $500,000.00 paid) payable on the earlier of (i) the date that
the Indenture Trustee receives Distributable Cash in excess of $115,000,000.00
or (ii) the Liquidation Date. The Executive Payment shall be apportioned as
determined between the Executives as they deem appropriate in their sole and
absolute discretion. The Executives represent and warrant that they have agreed
amongst themselves upon an allocation of the Executive Payment.



Section 5.6      Senior Management Employment Agreements and Compensation. The
Debtors will not assume the existing employment agreements with Senior

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Management pursuant to Section 365 of the Bankruptcy Code. However, upon
commencement of the Chapter 11 Cases and continuing thereafter, Senior
Management will continue to receive all compensation and benefits at the levels
and under the terms provided in their respective employment agreements (as
extended from time to time up to the consummation of the sale of Fitzgeralds
Reno); provided, however, that after December 31, 2001, Philip D. Griffith shall
continue to receive such benefits but compensation payable to Philip D. Griffith
shall be reduced (relative to the actual base salary received pursuant to his
employment contract for such period) by 4.98% for the period commencing the day
following (insert date of execution of this Amendment) through the 90th day
thereafter, shall be reduced (relative to the actual base salary received
pursuant to his employment contract for such period) by 6.64% for the period
commencing on the 91st day following (insert date of execution of this
Amendment) the 181st day thereafter, shall be reduced (relative to the actual
base salary received pursuant to his employment contract for such period) by
8.30% for the period commencing on the 181st day following (insert date of
execution of this Amendment) through the termination of Mr. Griffith; provided,
however, after the Liquidation Date, none of Philip D. Griffith, Paul H. Manske,
Michael E. McPherson or Max L. Page shall receive any compensation or benefits
under such employment agreements other than as provided by law, such as COBRA
benefits, nor shall any of Philip D. Griffith, Paul H. Manske, Michael E.
McPherson or Max L. Page be required to perform any services under such existing
employment agreements. Senior Management bonuses for the calendar operating
years 2000 and 2001 shall be determined using the existing formula used by the
FGC compensation committee (“Bonus Formula”). No bonuses shall be paid to Senior
Management for the fiscal year 2002. The Bonus Formula, in both amounts of bonus
and EBITDA targets, will be annualized and adjusted pro ratably to reflect sales
of assets (or stock) of Operating Companies at the date they close escrow.
Provided Mr. McPherson is employed by Debtors up to the Liquidation Date, Mr.
McPherson shall remain in the full-time employment of the Debtors, the
Reorganized Debtors or any Liquidating Trust with respect to the Debtors for a
period of six (6) months following the Liquidation Date (the “Wind-up Period”)
provided the terms of his employment, including salary, benefits, office,
support staff and payment of commuting and other reimbursable expenses, but not
including bonuses or payments under the Restructuring Agreement, remain the same
during the Wind-up Period as they were in 2002. The employment of Mr. McPherson
by Debtors, the Reorganized Debtors or any Liquidating Trust shall not delay
payment of Mr. McPherson’s portion of the Retention Payment. Mr. McPherson and
the Informal Committee hereby agree to engage in good faith negotiations for an
extension of the Wind-up period during which extension Mr. McPherson will
continue to provide services to Debtors, the Reorganized Debtors or any
Liquidating Trust. Such negotiations, however, must take into account (i) any
reduced needs for Mr. McPherson’s services and (ii) Mr. McPherson’s requirement
that he can accept full-time employment with a compensation package commensurate
with his skills, age and employment history. Any agreement to extend the Wind-up
Period must be in writing and signed by Mr. McPherson and the Informal Committee
at least thirty (30) days prior to the end of the initial six (6) month Wind-up
Period. Any amount paid or payable to Mr. McPherson by any person after the
initial six (6) months of the Wind-up Period shall not be subject to the
clawback provisions of Section 5.5(a) in this Agreement.



Section 5.7     Bankruptcy Court Approval. The Consenting Noteholders shall
direct the Informal Committee (or the Official Noteholder Committee, if
applicable) and the Indenture Trustee to instruct their professionals to voice
support before the Bankruptcy Court of a motion

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS





filed by the Debtors with the Bankruptcy Court to approve the Senior Management
Incentive Program and the compensation and benefits provided in Section 5.6
(“Compensation Motion”), substantially in the form attached hereto as Exhibit
“3,” which Compensation Motion will be filed on the Petition Date and will come
on for hearing upon such limited notice and shortened time as the Bankruptcy
Court may allow. The Consenting Noteholders acknowledge and understand that the
approval of the Compensation Motion in its entirety within 28 days of the
Petition Date is a condition to the continued participation of Senior Management
in the Chapter 11 Cases and employment with the Debtors and is a Condition
Subsequent to this Agreement.



Section 5.8     Agreement to Waive Claims by Senior Management.



(a)       In partial consideration of the availability of the Retention Payment
benefit, the receipt of post-petition compensation during the Executives
respective employment (as provided for in this Agreement and by Bankruptcy Court
order) and the right to earn the timely payment of the Cash Distribution
Incentive (as provided for in this Agreement and by Bankruptcy Court Order),
each Executive agrees to waive all claims (not arising under or contemplated by
this Agreement) in the Chapter 11 Cases against the Debtors, as well as
Fitzgeralds Management Corporation. (“FM”), Fitzgeralds Arizona Management, Inc.
(“FAMI”) and Nevada Club, Inc. (and together with FM and FAMI, the “Non-Debtor
Affiliates”) upon entry of a Confirmation Order for the Plan of FGC, except in
respect to any capital stock interests.



(b)        Upon execution hereof each Executive shall, until the Liquidation
Date with respect to an Operating Company, refrain from (i) taking any action to
enforce, reduce to judgment or collect on, any claim that they have against the
Debtors or their Non-Debtor Affiliates not arising under or contemplated by this
Agreement and (ii) filing, in their capacities as creditors, claimants or the
counterparty to any executory contract (other than this Agreement and any other
agreements contemplated by this Agreement), any motion in the Chapter 11 Cases;
provided, however, that (i) the Executives shall be permitted (i) to file proofs
of claim in the Chapter 11 Cases in order to preserve their rights; (ii) to
defend their claims against any objections filed; and (iii) take any other
actions the Executives deem necessary or appropriate to preserve their rights.



(c)        Upon execution hereof each Executive shall, until the Liquidation
Date with respect to an Operating Company, take all commercially reasonable
efforts to cause his Affiliates (excluding the Debtors and their Non-Debtor
Affiliates) to refrain from (i) taking any action to enforce, reduce to judgment
or collect on, any claim that such an Affiliate has against the Debtors or their
Non-Debtor Affiliates not arising under or contemplated by this Agreement; and
(ii) filing, in such Affiliate’s capacities as a creditor, claimants or the
counterparty to any executory contract (other than this Agreement and any other
agreements contemplated by this Agreement), any motion in the Chapter 11 Cases;
provided, however, that such Affiliates shall be permitted (i) to file proofs of
claim in the Chapter 11 Cases in order to preserve their rights; (ii) to defend
their claims against any objections filed; and (iii) take any other actions such
Affiliate deems necessary or appropriate to preserve their rights.

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Section 5.9     Replacement of Executives. In the event that one or more of the
Executives leaves the employ of the Debtors prior to the Liquidation Date
without the consent of the Informal Committee, then the Debtors shall hire a
replacement, reasonably qualified to perform the responsibilities of such
position, to fill the position held by the departing Executive unless the
Consenting Noteholders who are beneficial owners (or record owners) of a
majority of principal amount of the Notes agree otherwise. The ordinary course
compensation for such replacement Executive shall not exceed the compensation of
the departing Executive provided pursuant to Section 5.6 of this Agreement
unless the Consenting Noteholders who are beneficial owners (or record owners)
of a majority of principal amount of the Notes agree otherwise. The Debtors may
use the portion of the Retention Payment forfeited by a departing Executive as a
hiring incentive for a replacement Executive to be paid on the same terms as
would have been paid to the departing Executive. Any departing Executive shall
be entitled to retain his allocable portion of (i) the Cash Distribution
Incentive earned through the date of his termination by all of the Debtors,
calculated as though no termination of such departing Executive occurred and
(ii) the Executive Payment.



Section 5.10  Waiver of all FSI Warrants. In partial consideration of the
Pre-Petition Excess Cash Payment and other consideration, the sufficiency of
which is acknowledged, any Consenting Noteholder that directly or indirectly
holds or controls any FSI Warrants agrees to waive all claims (not arising under
or contemplated by this Agreement) in the Chapter 11 Cases upon entry of a
Confirmation Order for the Plan of FGC.

Article VI

Liquidating Trust



On the Effective Date of the Plan for FGC, all Residual Assets of the Debtors
will be transferred to a liquidating trust created pursuant to the Plan for the
Debtors (“Liquidating Trust”). The beneficiaries of the Liquidating Trust shall
be the Noteholders, if the Plan so provides, creditors of the Debtors, and, with
respect to Net Residual Assets, also Senior Management. The purpose of the
Liquidating Trust shall be to serve as a vehicle for the liquidating Residual
Assets, Tail Liabilities and making periodic distributions amongst the
beneficiaries. The name of the Liquidating Trust shall be the “Fitzgeralds
Gaming Corporation Liquidating Trust,” and shall be administered and managed by
an administrator with oversight by a board of managers. The board of managers
shall consist of one or more individuals, unless otherwise agreed by the
parties, designated by the Informal Committee (or the Official Noteholder
Committee, as the case may be) at the confirmation hearing of the Plan. The form
of the Liquidating Trust Agreement shall be substantially in the form attached
hereto as Exhibit “4.” The administrator of the Liquidating Trust shall issue
periodic financial reports. Each Executive shall have the right to review, at
his own cost and expense, the financial reports prepared by the administrator
for the beneficiaries of the Trust and to inspect, at his own cost and expense,
the books and records of the administrator and the board of managers in respect
of the Liquidating Trust, its assets, liabilities and activities.

Article VII

Lockup and Conditions on Transfer of Notes

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Section 7.1     Reserved.



Section 7.2     Restrictions On Transfer of Notes, Claims and Interests.



(a)         (i) The Consenting Noteholders irrevocably and unconditionally
agree, on behalf of themselves and their respective agents, successors, and
permitted assigns and transferees (if any) (collectively, the “Successors”), (x)
that neither the Notes nor any beneficial interest in or rights under the Notes
shall, directly or indirectly, be transferred, sold, assigned, encumbered,
disposed of, or otherwise alienated in any manner (each, a “Transfer”) except as
expressly authorized under this Section; (y) not to contest or challenge, or
encourage or help any other person or entity to contest or challenge, directly
or indirectly, any provisions of this Agreement; and (z) not to enter into any
commitments or otherwise obligate themselves to take any actions prohibited by
the preceding clauses (x) or (y);



             (ii) The Executives irrevocably and unconditionally agree, on
behalf of themselves and their respective agents, successors, and permitted
assigns and transferees (if any), (x) that neither any interest in or claim
against any of the Debtors or the Non- Debtor Affiliates (“Executive
Claims/Interests”), nor any beneficial interest in or rights under such interest
or claims, shall be transferred except as expressly authorized under this
Section; (y) not to contest or challenge, or encourage or help any other person
or entity to contest or challenge, directly or indirectly, any provisions of
this Agreement; and (z) not to enter into any commitments or otherwise obligate
themselves to take any actions prohibited by the preceding clauses (x) and (y).



(b)        No Transfer of any Notes or any Executive Claim/Interest may be
effected unless the party or parties to whom the Transfer is to be made and the
party or parties who would thereby become the beneficial owner of the Notes or
any Executive Claim/Interest (collectively, the “Transferee”) execute and
deliver to the person or persons (including the Consenting Noteholders) from
whom the Transfer is the be made (“Transferor”) and the Debtors the
acknowledgment and agreement set forth in Exhibit “5” hereto (the “Transferee
Agreement”) and deliver to the Debtors and Transferor a written opinion (“Legal
Opinion”) of the Transferee’s counsel, substantially in the form annexed hereto
as Exhibit “6”. The Transferee Agreement and the Legal Opinion described in the
preceding sentence must be received by the Debtors and Transferor at least three
(3) Business Days prior to the Transfer in order for the Transfer to be
effective.



(c)       Any Transfer or purported Transfer which is not effected in full
compliance with this Section shall (i) be void; (ii) not transfer to or vest in
the Transferee any ownership interest in, or rights with respect to, the Notes
or any Executive Claim/Interest in question; and (iii) constitute a material
breach of this Agreement by Transferor and subject Transferor to liability
pursuant to Section 7.4 below in the event of a breach by Transferor or the
provisions of this Agreement, and specifically this Article VII.



(d)       Each Consenting Noteholder and Executive, on behalf of itself and its
Successors, waives any and all rights to be a direct or indirect beneficiary of
an indemnity

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS





or “hold harmless” agreement from Transferee or any other person or entity for
liability for the transfer to such Transferee constituting a violation of this
Section 7.2.



(e)        Any Transferor that holds Notes or any Executive Claim/Interest as
nominee for, or in any manner on behalf of, a beneficial owner or participant
(such Noteholder or Executive is referred to herein as a “Beneficial Owner”)
shall immediately notify such Beneficial Owner of the contents of this
Agreement. Such Transferor shall remain subject to liability pursuant to Section
7.4 and such Beneficial Owner shall not recognize, record or effect any change
in the beneficial ownership or identity of the participant unless the Beneficial
Owner has delivered or caused to be delivered to the Debtors, not less than
three (3) Business Days prior to the proposed change, the Transferee Agreement
executed by the proposed new Beneficial Owner or participant and a Legal Opinion
as described in paragraph (b) of this Section.



(f)       Each Transferor consents, on behalf of itself and its Successors, to
service of process by first class mail in any action brought by the Debtors to
enforce any provision of this Agreement.



Section 7.3      Material Reliance. Each Consenting Noteholder and Executive
acknowledges that the Debtors, Senior Management and the other Consenting
Noteholders (i) have materially relied on the terms of this Agreement and the
Consenting Noteholders’ covenants and other obligations hereunder, (ii) have
foregone other strategic reorganization opportunities and expended substantial
sums of money on professional fees and costs in reliance on this Article VII and
the terms of this Agreement, (iii) would not have entered into this Agreement if
this Section were not binding and enforceable against the Consenting
Noteholders, Executives and their Successors, and (iv) would suffer irreparable
injury if any provisions of this Agreement were not complied with by any
Consenting Noteholders, Executives or their Successors.



Section 7.4      Remedies. In the event of any Transfer or purported Transfer in
violation of Section 7.2, the subject Transferor and Transferee (collectively,
the “Subject Parties”), on behalf of themselves and their respective Successors,
consent to the immediate issuance of a temporary restraining order and a
temporary or permanent injunction (or both) prohibiting or invalidating such
violative conduct or Transfer. The Subject Parties further agree, on behalf of
themselves and their respective Successors, that the prevailing party in any
action brought as a result of a violation of Section 7.2 or to contest the
validity of a Transfer subject to Section 7.2 shall be awarded attorneys’ fees,
costs and such other damages as may be permitted by law by the Bankruptcy Court.

Article VIII

Representations and Warranties



Section 8.1      Senior Management. Each of the Executives represents and
warrants, to the Consenting Noteholders, that



(a)        that this Agreement is the legal, valid and binding obligation of
such Executive, enforceable in accordance with its terms (as limited by
bankruptcy, insolvency,

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS





reorganization, moratorium and other similar law relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability), both in his individual capacity and in any capacity as trustee
or agent with power to vote or control such claims, interests and contracts;



(b)      such Executive is the record or beneficial owner, or controls with the
power to vote, the shares of Existing Common Stock and Existing Preferred Stock
listed with his signature hereto;



(c)      as of the date of this Agreement, the only claims against, interests
in, and contracts with the Debtors that he has, or that other entities have for
which the Executive has the power to control the vote of or actions with respect
to, are listed on Schedule 8.1 attached hereto; and



(d)      the Executive listed with respect to each claim, interest or contract
is either the owner of such claim, interest or contract, or controls with the
power to vote and to direct all other actions with respect to, such claim,
interest or contract.



Section 8.2      Debtors and Senior Management.   Each of the Debtors and each
Executive (where applicable), hereby represents and warrants to the Consenting
Noteholders that the following statements are true, correct and complete as of
the date hereof:



(a)      Corporate Power and Authority. Each Debtor has all requisite corporate
power and authority to enter into this Agreement and, subject to such Bankruptcy
Court approval as may be required except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability, to carry out the transactions provided herein, and to perform
its respective obligations under this Agreement;



(b)      Authorization. The execution and delivery of this Agreement and,
subject to such Bankruptcy Court approval as may be required, the performance of
its obligations hereunder, have been duly authorized by all necessary corporate
action for each Debtor;



(c)      No Conflicts. The execution, delivery and performance of this Agreement
is not, and shall not, be subject to receipt of required government approvals,
consents and authorizations, (excluding any such approvals, consents or
authorizations as may be required by gaming authorities or under gaming laws)
violate any provision of law, rule or regulation applicable to it or any of its
subsidiaries or its certificate of incorporation or bylaws;



(d)      Binding Obligation. This Agreement has been duly executed and delivered
and is the legal, valid and binding obligation of each Debtor enforceable
against each in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability and subject to such Bankruptcy Court approval as may
be required;

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS





(e)      No Litigation. There is no pending or threatened action, suit, or
proceeding known to the Debtors before any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction that
is reasonably likely to result in an unfavorable injunction, judgment, order,
decree, ruling, or charge that would (A) prevent Restructuring or (B) permit any
or all of the cash payments made to the Indenture Trustee (and then to the
Noteholders) pursuant to the Restructuring to be rescinded;



(f)      Disclosure. The representations and warranties made by the Debtors or
the Executives (where applicable) contained in this Agreement by or with respect
to it do not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements and information
contained herein not misleading;



(g)      Financial Statements. (A) The audited balance sheets and statements of
operations, changes in stockholders’ equity, and cash flow (collectively, the
“Financial Statements”) as of and for the fiscal years ended December 31, 1999
and December 31, 1998 contained in Forms 10-K filed by FGC with the Securities
and Exchange Commission (the “SEC Reports”) have been prepared in accordance
with GAAP applied on a consistent basis throughout the periods covered thereby
(except as noted therein), are correct and complete in all material respects and
present fairly the consolidated financial conditions of the Debtors as of such
dates and the consolidated results of operations of FGC for such periods and are
consistent in all material respects with the books and records of the Debtors,
and (B) the unaudited balance sheets, statements of operations and cash flow as
of and for the fiscal quarters ended April 2, 2000, July 2, 2000 and October 1,
2000 for FGC on a consolidated basis, as filed with the SEC have been prepared
in accordance with GAAP applied on a consistent basis throughout the period
covered thereby (except as noted therein), are correct and complete in all
material respects and present fairly the consolidated financial condition of FGC
for such period, and are consistent in all material respects with the books and
records of the Debtors; and



(h)      Subsidiaries. The subsidiaries of the Debtors (including all entities
in which any of the Debtors has a controlling interest) are listed on Exhibit
“7”, and no subsidiary of the Debtors that is not party to this Agreement has
any assets or liabilities except as listed on such Exhibit.



Section 8.3      Consenting Noteholders.   Each of the Consenting Noteholders
hereby represents and warrants to the Debtors and each of the Executive that the
following statements are true, correct and complete as of the date hereof:



(a)      Corporate Power and Authority. Each Consenting Noteholder has all
requisite corporate power and authority to enter into this Agreement and,
subject to such Bankruptcy Court approval as may be required, to carry out the
transactions provided herein, and to perform its respective obligations under
this Agreement;



(b)      Authorization. The execution and delivery of this Agreement and,
subject to such Bankruptcy Court approval as may be required, the performance of
its obligations hereunder, have been duly authorized by all necessary corporate
action for each Consenting Noteholder;

29



--------------------------------------------------------------------------------



TABLE OF CONTENTS





(c)      No Conflicts. The execution, delivery and performance of this Agreement
does not, and shall not, be subject to receipt of required government approvals,
consents and authorizations, (excluding any such approvals, consents or
authorizations as may be required by gaming authorities or under gaming laws)
violate any provision of law, rule or regulation applicable to it or any of its
subsidiaries or its certificate of incorporation or bylaws;



(d)      Binding Obligation. This Agreement has been duly executed and delivered
and is the legal, valid and binding obligation of each Consenting Noteholder
enforceable against each in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability and subject to such Bankruptcy Court
approval as may be required;



(e)      Disclosure. The representations and warranties made by the Consenting
Noteholders contained in this Agreement by or with respect to it do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements and information contained herein not
misleading; and



(f)      Consultation with Indenture Trustee. The Consenting Noteholders have
caused the Informal Committee to inform the Indenture Trustee respecting the
terms and conditions of this Agreement, and to the best of each Consenting
Noteholder’s knowledge and belief, it believes, based on conversations between
counsel to the Indenture Trustee and counsel to the Informal Committee, that the
Indenture Trustee will follow the Consenting Noteholder’s instructions to the
Indenture Trustee (without requiring any indemnity) made pursuant to this
Agreement.



(g)      Ownership of Notes. The Consenting Noteholders own the face amount of
Notes stated next to their respective names on the signature pages to this
Agreement.

Article IX
Bankruptcy Process



Section 9.1       Bankruptcy Filing.   Upon execution of this Agreement, the
Debtors shall promptly conclude preparation of Chapter 11 petitions, statements
of financial affairs, schedules of assets and liabilities, and any and all other
documents necessary to commence the Chapter 11 Cases (collectively, the
“Petition Pleadings”) no later than January 19, 2001. In addition, upon
execution of this Agreement, the Debtors shall promptly commence preparation of
all required operating documents and first day motions to continue normal
business operations during the Chapter 11 Cases which shall be filed as of the
commencement of the Chapter 11 Cases (“the Operating Pleadings”). No later than
five (5) Business Days prior to the Petition Date, FGC shall provide to the
Informal Committee copies of the Operating Pleadings for the Informal
Committee’s review and comments, and the Informal Committee shall provide its
comments to FGC no sooner than two (2) Business Days before the proposed
Petition Date; provided, however, not later than five (5) Business Days prior to
the Petition Date, the Debtors’ Professionals and the

30



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Informal Committee’s Professionals shall agree upon the form of (i) the Protocol
Motion, (ii) the motion for order approving the proposed payment of a break-up
fee and expense reimbursement to Majestic Investor, LLC, prospective purchaser
of Fitzgeralds Las Vegas, Fitzgeralds Tunica, Fitzgeralds Black Hawk and
Fitzgeralds Fremont Experience Corporation, (iii) sale order sought by the 363
Motion to be filed in connection with the purchase agreement executed (or to be
executed) by Majestic Investor, LLC, and (iv) the Interim Order and the Final
Order (each as defined in the Cash Collateral Stipulation). In addition,
attached hereto as Exhibit “8” is the Agreement Regarding Use of Cash Collateral
(the “Cash Collateral Stipulation”). On the Petition Date, the Debtors shall
file a motion for entry of an Interim and Final Order approving the Cash
Collateral Stipulation. The Consenting Noteholders and pursuant to their
direction, the Informal Committee and the Indenture Trustee and each of their
professionals and the Debtors and the Debtors’ Professionals shall make
commercially reasonable efforts to support the approval of the Cash Collateral
Stipulation and the Operating Pleadings by the Bankruptcy Court and the
Consenting Noteholders shall direct the Indenture Trustee to support and execute
the Cash Collateral Stipulation which shall not require providing an indemnity.
The Informal Committee’s Professionals and the Debtors’ Professionals may
jointly seek amendments of the order granting the Protocol Motion and the sale
order sought by the 363 Motion(s) from time to time as they deem appropriate to
further the general purposes of the Agreement. Any such amendments shall be
deemed to amend the terms of those Motions for purposes of this Agreement.



Section 9.2      Support of Agreement and Restructuring.



(a)      In addition to the express covenants in this Agreement, each of the
Debtors shall (i) make all commercially reasonable efforts in to effectuate the
Restructuring, achieve the sale of assets (or stock) of the Operating Companies
as provided in this Agreement and to obtain confirmation of the Plan as provided
in this Agreement and (ii) refrain from opposing, or proposing, soliciting,
supporting or encouraging any person to take any action to impede, hinder or
delay, the Restructuring, the sale of assets (or stock) of the Operating
Companies as provided by this Agreement and confirmation of the Plan
contemplated hereby.



(b)      In addition to the express covenants in this Agreement, each of the
Executives in their capacities as officers, directors, shareholders, employee
and creditors shall (i) make all commercially reasonable efforts in good faith
to effectuate the Restructuring, achieve the sale of assets (or stock) of the
Operating Companies as provided in this Agreement and to obtain confirmation of
the Plan as provided in this Agreement and (ii) refrain from opposing, or
proposing soliciting, supporting or encouraging any person to take any action to
oppose, impede, hinder or delay, the Restructuring, the sale of assets (or
stock) of the Operating Companies as provided by this Agreement and confirmation
of the Plan contemplated hereby. Each Executive shall also vote all of the
claims against and interests in the Debtors that he owns, or of which he has the
power to control the vote in favor of the Plan contemplated hereby, except to
the extent such claims or interests are deemed by operation of the Bankruptcy
Code to have accepted or rejected the Plan.



(c)      In addition to the express covenants in this Agreement, each Consenting
Noteholder shall refrain from opposing, or proposing, soliciting, supporting or

31



--------------------------------------------------------------------------------



TABLE OF CONTENTS





encouraging any person to take any action inconsistent with this Agreement or to
oppose, impede, hinder or delay, the Restructuring, the sale of assets (or
stock) of the Operating Companies as provided by this Agreement and confirmation
of the Plan contemplated hereby. Each of the Consenting Noteholders shall make
all commercially reasonable efforts in good faith to:



(1)     vote all of its claims against and interests in the Debtors in favor of
the Plan contemplated hereby, except to the extent such claims or interests are
deemed by operation of the Bankruptcy Code to have accepted or rejected the
Plan;



(2)     if requested by Debtors, direct the Indenture Trustee (but shall not be
required to indemnify the Indenture Trustee), to support the Restructuring, all
motions and applications made by the Debtors and Senior Management not
inconsistent with this Agreement, the sales contemplated hereby and the Plan,
and to consent to the sale of the assets contemplated hereby;



(3)     direct (i) counsel to the Informal Committee (or Official Noteholder
Committee, as the case may be) to appear in the Bankruptcy Court and, to the
extent requested by the Debtors, relevant gaming regulatory proceedings and to
support entry of the orders contemplated hereby, confirmation of the Plan and
the granting of any gaming approvals necessary to consummate the transactions
contemplated by this Agreement;



(4)     direct the Informal Committee to recommend that other Noteholders accept
the Plan contemplated hereby; and



(5)     not propose, vote for, consent to or support or participate, directly or
indirectly, in the formulation of any application, motion or plan of
reorganization or liquidation (proposed or filed or to be proposed or filed) in
any bankruptcy proceeding commenced with respect to the Debtors that provides
for the treatment of Senior Management or the Consenting Noteholders on any
other terms that are materially inconsistent with this Agreement, other than a
plan agreed to by the Consenting Noteholders and the Debtors;

provided, however, that no Consenting Noteholder shall be barred from objecting
to compliance with Section 1126 of the Bankruptcy Code if a disclosure statement
proposed by the Debtors or received by such Consenting Noteholder contains a
material misstatement or omission or taking any action with respect to any
matter inconsistent with the terms of this Agreement, or assisting the Informal
Committee (or Official Noteholder Committee) in making such objections and
taking such actions;



(d)      If an involuntary case under Chapter 7 or Chapter 11 of the Bankruptcy
Code is commenced against the Debtors (or any of them), and Debtors determine to
contest the entry of an order for relief, the Consenting Noteholders agree they
shall not take, direct, instruct, encourage or help any other person or entity
to act inconsistently or not in accordance with the terms of this Agreement;
provided, however, that if the Debtors determine not to contest the entry of an
order for relief, the Debtors shall make any and all commercially reasonable
efforts to cause the case to be converted to a voluntary Chapter 11 proceeding
(in the event of an involuntary Chapter 7 case).

32



--------------------------------------------------------------------------------



TABLE OF CONTENTS





(e)       Senior Management shall make any and all commercially reasonable
efforts while they are employed by the Debtors to remain licensed under
applicable gaming laws and regulations, to operate and manage the business of
the Debtors and to actively engage in the process of selling the Operating
Companies. Any and all costs incurred in this respect shall be borne by the
Debtors.



Section 9.3     No Improper Solicitation. Notwithstanding Section 9.2, this
Agreement is the product of negotiations among the Debtors, Senior Management
and the Consenting Noteholders. This Agreement is not and shall not be deemed to
be a solicitation for consents to a plan. No Consenting Noteholder’s acceptance
of a plan shall be solicited until such party has received a disclosure
statement approved by the Bankruptcy Court and otherwise in compliance with
Section 1126 of the Bankruptcy Code.



Section 9.4     Official Noteholder Committee. The Debtors shall, if requested
by Consenting Noteholders who are beneficial owners (or record owners) of a
majority of principal amount of the Notes, support the appointment of the
Official Noteholder Committee provided that the members of the Official
Noteholder Committee include Consenting Noteholders of no less than a majority
of the principal amount of Notes. The Debtors’ ongoing support of an Official
Noteholder Committee will be conditional upon the Official Noteholder Committee
consisting of beneficial owners of no less than a majority in face amount of the
outstanding Notes. Upon the commencement of the Chapter 11 Cases, the Debtors
agree to support the retention of the Informal Committee Professionals by the
Official Noteholder Committee, with payment of fees and expenses in accordance
with an Interim Fee Procedures Motion and Order, copies of which are attached
hereto as Exhibit “9”, as approved by the Bankruptcy Court.



Section 9.5     Debtors’ Professionals. Upon the commencement of the Chapter 11
Cases, Consenting Noteholders agree to direct the Informal Committee and the
Indenture Trustee to agree to the retention of the Debtors’ Professionals upon
terms and conditions consistent with the Bankruptcy Rules and the U.S. Trustee
Guidelines. The Consenting Noteholders further agree that during the Chapter 11
Cases, the Debtors’ Professionals may be paid in the ordinary course in
accordance with an Interim Fee Procedures Motion and Order, as approved by the
Bankruptcy Court.



Section 9.6     Rights of Parties in the Event the Indenture Trustee Acts in a
Manner inconsistent with this Agreement. If the Indenture Trustee acts in a
manner materially inconsistent with this Agreement, fails to act in a manner
materially consistent with this Agreement, or fails to act in a manner
materially consistent with this Agreement absent indemnity, the following
provisions shall control any other contrary provisions in this Agreement or in
any other Agreement between the parties:



(a)       Activity in Support of this Agreement. Any action taken by the
Debtors, the Informal Committee (or the Official Noteholder Committee, as the
case may be) to cause the Indenture Trustee to act in a manner materially
consistent with this Agreement, shall not be deemed a breach of this Agreement.



(b)       Support of Other Parties’ Efforts Directed at a Recalcitrant Indenture
Trustee. The Debtors shall direct the Debtors’ Professionals, and the Consenting
Noteholders shall direct the Informal Committee (or the Official Noteholder
Committee,

33



--------------------------------------------------------------------------------



TABLE OF CONTENTS





as the case may be) to support, with briefs and argument before the Bankruptcy
Court, the actions taken by the Debtors and the Informal Committee (or the
Official Noteholder Committee, as the case may be) to cause the Indenture
Trustee to act in a manner materially consistent with this Agreement.



(c)       Limitation on Consenting Noteholders’ Right to Terminate Agreement. If
such action or inaction is determined by the Bankruptcy Court to have
proximately caused an event that would allow the termination of this Agreement,
or the service of notice of a default under Section 11.10 of this Agreement,
then, notwithstanding such right to terminate this Agreement or serve such
notice, this Agreement may not be terminated based upon such event.

Article X
Conduct of Business



Section 10.1  Conduct of Business. The Debtors agree that, pending the Petition
Date and subject thereof until the Effective Date of FGC’s Plan, unless
otherwise expressly contemplated or permitted by this Agreement, they shall
manage and operate their businesses in the ordinary course using sound business
judgment and:



(a)       The Debtors shall not directly or indirectly, do or permit to occur
any of the following: (i) issue, sell, pledge, dispose of or encumber any
additional shares of, or any options, warrants, conversion privileges or rights
of any kind to acquire any shares of, any of their capital stock except as
required pursuant to currently outstanding obligations; (ii) amend or propose to
amend their articles of incorporation; (iii) split, combine or reclassify any
outstanding shares of their capital stock or declare, set aside or pay any
dividend or other distribution payable in cash, stock, property or otherwise
with respect to shares of capital stock, including the Existing Common Stock or
Existing Preferred Stock; (iv) redeem, purchase or acquire or offer to acquire
any share of their capital stock; (v) acquire (by merger, exchange,
consolidation, acquisition of stock or assets or otherwise) any corporation,
partnership, joint venture or other business organization or division or
material assets thereof other than as set forth in Section 10.1 (d) and (e);
(vi) enter into or propose to enter into, or modify or propose to modify, any
agreement, arrangement or understanding with respect to any of the matters set
forth in this Section 10.1(a); (vii) commence or engage in any additional gaming
ventures.



(b)       The Debtors shall (i) maintain their good standing under the laws of
their respective states of incorporation or organization, as the case may be,
and (ii) notify the Informal Committee of any governmental or third party
complaints, investigations or hearings (or communications indicating that the
same are contemplated) other than ordinary course audits.



(c)       Subject to applicable privileges, the Debtors will keep the Informal
Committee and Informal Committee Professionals (or Official Noteholder Committee
professionals, as the case may be) informed of all the developments regarding
the liquidation process, including the identities of prospective purchasers,
those being solicited potential purchasers and of all negotiations with such
potential purchasers. In addition, the Debtors shall keep the Informal Committee
informed of the status of the

34



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Debtors’ capital expenditure programs, their operating performance, financial
status, and all material regulatory matters and litigation matters, and will
inform the Informal Committee Professionals of each non-recurring capital
expense in excess of $250,000.00.



(d)       Any term in this Agreement to the contrary notwithstanding, subject to
Bankruptcy Court approval the Debtors, Senior Management and the Consenting
Noteholders agree that the Debtors may contract with a third party, which may be
a to-be-formed entity directly or indirectly owned by one or more of the
Executives (such an entity, a “Senior Management Affiliate”), to provide risk
management services to the Debtors and, if requested, the trustee of the
Liquidating Trust. The Debtors, Senior Management and the Consenting Noteholders
agree that the Debtors may enter into agreements with a Senior Management
Affiliate to sell assets associated with FGC’s risk management department. With
respect to the assets associated with FGC’s risk management, the book value of
such assets shall not exceed $75,000.00 and such assets shall be sold for not
less than book value. The costs and expenses associated with a contract with a
Senior Management Affiliate to provide risk management services to the Debtors,
on the date of contracting, shall (i) not exceed seven and one-half percent
(7.5%) of the existing historical costs and expenses (ii) not exceed the amount
of any bid received by the Debtors for the same services; provided, however,
that such costs and expenses cap shall not apply to variable labor costs and
expenses if the hourly rates for such costs and the expenses do not exceed seven
and one-half percent (7.5%) of the fair market rate for such services and
expenses. After the first year and for each year thereafter, such costs and
expenses associated with a contract with a Senior Management Affiliate may
increase an additional three percent (3%) on an annual basis. Prior to the
Debtors entering into a contract with a Senior Management Affiliate to provide
risk management services to the Debtors, the Debtors shall obtain no less than
two (2) competitive bids from non-affiliates. The Informal Committee (or the
Official Noteholders Committee, as the case may be) will be advised by the
Debtors of developments respecting services provided to the Debtors that fall
within the terms of this Subsection 10.1(d). The Informal Committee (or the
Official Noteholders Committee, as the case may be) will be provided by the
Debtors with copies of all agreements, requests for quotation and bids and
quotations respecting services provided to the Debtors that fall within the
terms of this Subsection 10.1 (d).



(e)       Any term in this Agreement to the contrary notwithstanding, subject to
Bankruptcy Court approval the Debtors, Senior Management and the Consenting
Noteholders agree that the Debtors may enter into agreements with a Senior
Management Affiliate to lease from FMI dock facilities, and public areas
directly associated with such dock facilities, owned or controlled by FMI
provided such an agreement contains customary terms and conditions and is on
market terms (meaning in all events, not less than book value). The Informal
Committee (or the Official Noteholders Committee, as the case may be) will be
advised by the Debtors of developments respecting a transaction that falls
within the terms of this Subsection 10.1(e). The Informal Committee (or the
Official Noteholders Committee, as the case may be) will be provided by the
Debtors with copies of all agreements respecting a transaction that falls within
the terms of this Subsection 10.1 (e).

35



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Section 10.2  Capital Expenditures. Excluding the purchase of gaming equipment,
the Debtors will not spend more than $4,000,000.00 per year (or $1,000,000 per
year after all of the Operating Companies except Fitzgeralds Reno have been
sold) in connection with “maintenance” capital expenditures. In addition, the
Debtors will not spend more than $4,000,000.00 per year (or $1,000,0000 per year
after all of the Operating Companies except Fitzgeralds Reno have been sold) in
connection with purchasing, upgrading and/or replacing gaming equipment. To the
extent that the aforementioned amounts are not fully expended within any given
fiscal year, the Debtors shall be permitted to carryover-unexpended amounts into
subsequent fiscal years. With respect to the Fitzgeralds Black Hawk expansion
project, the Debtors will not expend more than an additional $750,000.00 plus
amounts requested by purchaser of Operating Companies for which improvements the
purchaser is paying after the date of execution of this Agreement without
approval of the Informal Committee (or the Official Noteholder Committee, as the
case may be). The Fitzgeralds Black Hawk expansion expenditures will relate
primarily to securing the necessary entitlements, acquiring an adjacent
parcel/structure, demolishing (in part) existing structures and developing
architectural plans for the new structure.

Article XI
Conditions Subsequent, Defaults and Remedies



Section 11.1  Debtors’ Right to Terminate Agreement Upon Condition Subsequent.
This Agreement, at the option of any of the Debtors’, may be terminated,
effective at the time written notice of termination is given to the Consenting
Noteholders and each of the Executives, if:



(a)        The Protocol Motion is not approved in its entirety without
modification by a Final Order of the Bankruptcy Court within 28 days of the
Petition Date



(b)       The Compensation Motion is not approved in its entirety without
modification by a Final Order of the Bankruptcy Court within 28 days of the
Petition Date; or



(c)       The Interim Cash Collateral Order and the Final Cash Collateral Orders
are not entered in their entirety without modification by the Bankruptcy Court
or the Final Cash Collateral Order does not become a Final Order of the
Bankruptcy Court within 28 days of the Petition Date.

Provided, that if the Interim Cash Collateral Order and the Final Cash
Collateral Orders, or either of them, are not entered in there entirety solely
because the Bankruptcy Court fails to grant a priority to Majestic Investor,
LLC, there shall be no right to terminate this Agreement based upon such event.
Any notice of termination made pursuant to this Section 11.1 must be given so
that it is received by the Consenting Noteholders and each of the Executives not
later than 30 days after the Petition Date. The Debtors shall at all times have
the right to waive any such condition. The waiver by the Debtors of any
condition shall not relieve any other party of any liability or obligation with
respect to any covenant or agreement set forth in this Agreement.



Section 11.2  Consenting Noteholders Right to Terminate Agreement Upon Condition
Subsequent. This Agreement, at the option of Consenting Noteholders who are

36



--------------------------------------------------------------------------------



TABLE OF CONTENTS



beneficial owners (or record owners) of a majority of principal amount of the
Notes, may be terminated, effective at the time written notice of termination is
given to the Debtors and each of the Executives if:



(a)       The Debtors fail to make the Pre-Petition Cash Distribution;



(b)       The Protocol Motion is not approved in its entirety without
modification by a Final Order of the Bankruptcy Court within 28 days of the
Petition Date;



(c)       The Compensation Motion is not approved in its entirety without
modification by a Final Order of the Bankruptcy Court within 28 days of the
Petition Date; or



(d)       The Interim Cash Collateral Order and the Final Cash Collateral Orders
are not entered in its entirety without modification by the Bankruptcy Court or
the Final Cash Collateral Order does not become a Final Order of the Bankruptcy
Court within 28 days of the Petition Date.

Provided, that if the Interim Cash Collateral Order and the Final Cash
Collateral Orders, or either of them, are not entered in there entirety solely
because the Bankruptcy Court fails to grant a priority to Majestic Investor,
LLC, there shall be no right to terminate this Agreement based upon such event.
Any notice of termination made pursuant to this Section 11.2 must be given so
that it is received by the Debtors and each of the Executives not later than 30
days after the Petition Date. The Consenting Noteholders who are beneficial
owners (or record owners) of a majority of principal amount of the Notes shall
at all times have the right to waive any such condition. The waiver by such
Consenting Noteholders of any condition shall not relieve any other party of any
liability or obligation with respect to any covenant or agreement set forth in
this Agreement.



Section 11.3  Senior Management’s Right to Terminate Agreement Upon Condition
Subsequent. This Agreement, at the option of Senior Management, may be
terminated, effective at the time written notice of termination is given to the
Consenting Noteholders and the Debtors, if:



(a)       The Protocol Motion is not approved in its entirety without
modification by a Final Order of the Bankruptcy Court within 28 days of the
Petition Date



(b)       The Compensation Motion is not approved in its entirety without
modification by a Final Order of the Bankruptcy Court within 28 days of the
Petition Date; or



(c)       The Interim Cash Collateral Order and the Final Cash Collateral Orders
are not entered in their entirety without modification by the Bankruptcy Court
or the Final Cash Collateral Order does not become a Final Order of the
Bankruptcy Court within 28 days of the Petition Date.

Provided, that if the Interim Cash Collateral Order and the Final Cash
Collateral Orders, or either of them, are not entered in there entirety solely
because the Bankruptcy Court fails to grant a

37



--------------------------------------------------------------------------------



TABLE OF CONTENTS



priority to Majestic Investor, LLC, there shall be no right to terminate this
Agreement based upon such event. Any notice of termination made pursuant to this
Section 11.3 must be given so that it is received by the Debtors and Consenting
Noteholders not later than 30 days after the Petition Date. Senior Management
shall at all times have the right to waive any such condition. The waiver by
Senior Management of any condition shall not relieve any other party of any
liability or obligation with respect to any covenant or agreement set forth
herein.



Section 11.4  Consenting Noteholder Default. Any of the following shall be
deemed a Consenting Noteholder Default:



(a)       The failure of any Consenting Noteholder to comply in all material
respects with its covenants under this Agreement, and ten (10) Business Days
shall have passed after written notice of such default is given to the
Consenting Noteholders, and such default remains uncured;



(b)       Any Consenting Noteholder shall publicly announce its intention to not
support the Restructuring if such statement is not retracted after three (3)
Business Days notice to the Consenting Noteholders;



(c)       The Purchase and Sale Agreement with Majestic Investor, LLC is
terminated as a result of a breach by any Consenting Noteholder of its
Undertaking dated November 22, 2000.



(d)       Any of the Consenting Noteholders shall propose a plan or take other
action in the Chapter 11 Cases on terms and conditions that are not materially
consistent and in accordance with this Agreement and twenty (20) Business Days
shall have passed after written notice of such default is given to the
Consenting Noteholders, and such default remains uncured; and



(e)       Any representation or warranty of the Consenting Noteholders contained
in this Agreement shall have been materially incorrect and shall have been made
fraudulently.



Section 11.5  Remedies in the Event of a Consenting Noteholder Default. Provided
that the Debtors and/or Senior Management have not terminated this Agreement
pursuant to Sections 11.1, 11.3 or 11.12 of this Agreement, respectively, in
addition to any other rights and remedies afforded Debtors and/or Senior
Management under this Agreement or applicable law (not inconsistent with this
Agreement), upon the occurrence of a Consenting Noteholder Default, Debtors
and/or Senior Management may:



(a)       Seek redress from the Bankruptcy Court for specific performance or
summary enforcement of this Agreement or other equitable relief with respect to
the breaching Consenting Noteholders. Such relief may include obtaining the
appointment of an individual under Fed. R. Bankr. P. 7070 to urge and vote such
Consenting Noteholder’s claim(s) in favor of the Motions and a Plan which
provides the Debtors, Senior Management and Noteholders treatment in accordance
with the terms of this Agreement;

38



--------------------------------------------------------------------------------



TABLE OF CONTENTS





(b)       Seek damages against the breaching Consenting Noteholder for the
breach of this Agreement in the Bankruptcy Court to the extent permitted by law;
and



(c)       Enforce any other right or remedy afforded under this Agreement or
applicable law in the Bankruptcy Court except termination of this Agreement.



Section 11.6  Debtors’ Default. Any of the following shall be deemed a Debtors’
Default:



(a)       The Debtors shall not have filed the Chapter 11 Cases on or before
January 19, 2001;



(b)       A purchase agreement approved by the Bankruptcy Court either pursuant
to a Plan or a 363 Motion is terminated as a result of a Debtor’s breach;



(c)       The Purchase and Sale Agreement with Majestic Investor, LLC is
terminated as a result of a breach by any of the Debtors of their Undertaking
dated November 22, 2000 unless such breach is the result of action or inaction
taken by the Debtors to comply with this Agreement;



(d)       Any of the Debtors shall publicly announce its intention not to pursue
the Plan on terms and conditions materially consistent and in accordance with
this Agreement if such statement is not retracted after three (3) Business Days
notice to the Debtors and each Executive;



(e)       Any of the Debtors shall propose a Plan or take other action in the
Chapter 11 Cases on terms and conditions that are not materially consistent and
in accordance with this Agreement after notice to Debtors and each Executive and
ten (10) Business Days opportunity to cure;



(f)       Any of the Debtors shall fail to comply in all material respects with
its covenants under this Agreement, and ten (10) Business Days shall have passed
after written notice of such default is given to such Debtor and each Executive,
and such default remains uncured;



(g)       Any representation or warranty of the Debtors contained in this
Agreement shall have been materially incorrect and shall have been made
fraudulently; or



(h)       The Debtors fail to make a post-Petition Date Excess Cash Distribution
payment as described in Section 4.2 of this Agreement, provided such payment is
permitted by a final Bankruptcy Court order and such failure has not been cured
after ten (10) Business Days notice.



Section 11.7  Remedies in the Event of a Debtors’ Default. Provided that
Consenting Noteholders who are beneficial owners (or record owners) of a
majority of principal amount of the Notes or Senior Management have not
terminated this Agreement pursuant to Sections 11.2, 11.3 or 11.12 of this
Agreement, respectively, in addition to any other rights and remedies afforded
Consenting Noteholders who at the time are beneficial owners (or record owners)
of a

39



--------------------------------------------------------------------------------



TABLE OF CONTENTS



majority of a principal amount of the Notes and/or Senior Management under this
Agreement or applicable law (not inconsistent with this Agreement), upon the
occurrence of a Debtors’ Default, Consenting Noteholders who at the time are
beneficial owners (or record owners) of a majority of principal amount of the
Notes and/or Senior Management may:



(a)      Seek redress from the Bankruptcy Court for specific performance or
summary enforcement of this Agreement or other equitable relief with respect to
the breaching Debtor, and such relief may include relief under Bankruptcy Rule
7070;



(b)      Seek damages against the breaching Debtor for the breach of this
Agreement in the Bankruptcy Court to the extent permitted by law; and



(c)      Enforce any other right or remedy afforded under this Agreement or
applicable law in the Bankruptcy Court except termination of this Agreement.







Section 11.8    Senior Management Default. Any of the following shall be deemed
a Senior Management Default:



(a)         Any of the Debtors while in the control of Senior Management shall
publicly announce its intention not to pursue the Plan on terms and conditions
materially consistent and in accordance with this Agreement if such statement is
not retracted after three (3) Business Days notice to the Debtors and each
Executive;



(b)         Any of the Debtors while in the control of Senior Management shall
propose a Plan or take other action in the Chapter 11 Cases on terms and
conditions that are not materially consistent and in accordance with this
Agreement after notice to Debtors and each Executive and ten (10) Business Days
opportunity to cure;



(c)         Any of the Executives shall fail to comply in all material respects
with his covenants under this Agreement and twenty (20) Business Days shall have
passed after written notice of such default is given to such Executive, and such
default remains uncured; and



(d)         Any representation or warranty of Senior Management contained in
this Agreement shall have been materially incorrect and shall have been made
fraudulently.



Section 11.9    Remedies in the Event of a Senior Management Default. Provided
that Consenting Noteholders who are beneficial owners (or record owners) of a
majority of principal amount of the Notes or the Debtors have not terminated
this Agreement pursuant to Sections 11.1, 11.3 or 11.12 of this Agreement,
respectively, in addition to any other rights and remedies afforded Consenting
Noteholders who at the time are beneficial owners (or record owners) of a
majority of a principal amount of the Notes and/or the Debtors under this
Agreement or applicable law (not inconsistent with this Agreement), upon the
occurrence of a Senior Management Default, Consenting Noteholders who at the
time are beneficial owners (or record owners) of a majority of principal amount
of the Notes and/or the Debtors may:

40



--------------------------------------------------------------------------------



TABLE OF CONTENTS





(a)          Seek redress from the Bankruptcy Court for specific performance or
summary enforcement of this Agreement or other equitable relief with respect to
the breaching Executive, and such relief may include relief under Bankruptcy
Rule 7070;



(b)          Seek damages against the breaching Executive for the breach of this
Agreement in the Bankruptcy Court to the extent permitted by law; and



(c)          Enforce any other right or remedy afforded under this Agreement or
applicable law in the Bankruptcy Court except termination of this Agreement.



Section 11.10   Limited Right To Terminate Agreement By Consenting Noteholders .
Except as permitted by Section 11.1, 11.2, 11.3 and 11.12 of this Agreement,
this Agreement may not be terminated unless by Consenting Noteholders who are
beneficial owners (or record owners) of a majority of principal amount of the
Notes, and then only if:



(a)          Relief shall be granted pursuant to a final order of the Bankruptcy
Court to any person other than a Consenting Noteholder or the Indenture Trustee
under Section 362(d) of the Bankruptcy Code, in a manner that materially impairs
the benefits of the Restructuring for the Consenting Noteholders, and the order
granting such relief shall not have been stayed pending appeal, provided Debtors
and Senior Management are given notice under this Section within five (5)
Business Days after a motion for stay relief is filed;



(b)          Any examiner with expanded powers or trustee shall be appointed in
the Chapter 11 Cases, or any such cases shall be converted to cases under
chapter 7 or dismissed unless such appointment or conversion occurs due to the
urging of a Consenting Noteholder, the Informal Committee (or the Official
Noteholder Committee, as the case may be), the Indenture Trustee or any of their
professionals, except as provided in Section 11.10(c) of this Agreement;



(c)          The Bankruptcy Court enters a final order granting a motion for
relief brought by Consenting Noteholders who at the time are beneficial owner
(or record owners of a majority of the principal amount of the Notes seeking (i)
the appointment of an examiner with expanded powers, (ii) the appointment of a
trustee in the Chapter 11 Cases, or (iii) conversion of the Chapter 11 Cases to
cases under Chapter 7 or dismissal of the Chapter 11 Cases; provided, however
the granting of the relief is predicated upon a finding of fraud by one or more
of the Executives;



(d)          There has been a breach of Section 2.2 of this Agreement by the
Debtors while Senior Management is in control of the Debtors that has not been
cured after twenty (20) Business Days notice to the Debtors and each of the
Executives;



(e)          The Debtors fail to make a post-Petition Date Excess Cash
Distribution payment as described in Section 4.2 of this Agreement, provided
such payment is permitted by a final order of the Bankruptcy Court and such
failure has not been cured after ten (10) Business Days notice to the Debtors
and each of the Executives;

41



--------------------------------------------------------------------------------



TABLE OF CONTENTS





(f)          The Debtors assume the existing employment agreements with Senior
Management pursuant to Section 365 of the Bankruptcy Code;



(g)         There has been a breach of Section 5.8 of this Agreement by an
Executive or his Affiliate that is not cured after twenty (20) Business Days
notice to the Debtors and each of the Executives.



(h)         There has been a breach of Section 9.1 of this Agreement by the
Debtors and such breach has not been cured after five (5) Business Days notice
to the Debtors and each of the Executive, provided, further, however, that such
default must be exercised no later than fifteen (15) Business Days after the
Petition Date;



(i)          The Debtors file Plan(s) that do not seek the orderly liquidation
of the Operating Companies assets (or stock) and such default is not cured after
fifteen (15) Business Days notice to the Debtors and each of the Executives;



(j)          There is a breach by an Executive of Section 5.5(b) of this
Agreement that is not cured after twenty (20) Business Days notice to the
Debtors and each of the Executives;



(k)         The Bankruptcy Court has not confirmed, by December 31, 2002,
Plan(s) contemplating the sale of any assets (or stock) of the Debtors not then
subject to be sold pursuant to an order of the Bankruptcy Court, provided Senior
Management remains in control of the Debtors;



(l)          There is a breach by the Debtors of Section 10.1(a)(v) or (vii)
that is not cured after twenty (20) Business Days notice to the Debtors and each
of the Executives; or



(m)        Any representation or warranty of the Debtors contained in Sections 8
(a), (b), (c) or (d) of this Agreement shall have been materially incorrect when
made and shall have been made fraudulently.

Written notice of any termination of this Agreement made pursuant to this
Section 11.10 must be given to the Debtors and each of the Executives within ten
(10) days of the occurrence of the basis for such termination. The Consenting
Noteholders who at the time are beneficial owners (or record owners) of a
majority of principal amount of the Notes shall at all times have the right to
waive any such condition. The waiver by such Consenting Noteholders of any
condition shall not relieve any other party of any liability or obligation with
respect to any covenant or agreement set forth in this Agreement.



Section 11.11   Prohibition on Right To Terminate Agreement By the Debtors’ or
Senior Managements’ Default. Except as provided in Sections 11.1, 11.3 and
11.12, neither the Debtors nor Senior Management, or any of them, may terminate
this Agreement, unless the Indenture Trustee acts in a manner materially
inconsistent with this Agreement, fails to act in a manner materially consistent
with this Agreement, or fails to act in a manner materially consistent with this
Agreement absent indemnity, and such action or inaction results in a material
detriment to the Debtors or Senior Management, or any of them.

42



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Section 11.12   Termination Due to Failure to Settle Papers and Orders. Any
party to this Agreement shall have the right to terminate this Agreement by
notice to all other parties to this Agreement that any of the papers or orders
made an exhibit to this Agreement (or an exhibit to an exhibit or a schedule to
this Agreement) have not been agreed upon by such party, in his or its sole and
absolute discretion. Any notice of termination under this Section shall not be
enforceable unless received by all non-terminating parties to this Agreement on
or before 11:00 A.M. PDT on December 1, 2000.

Article XII
Miscellaneous



Section 12.1    Successors and Assigns. This Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. Other than the right of a Consenting Noteholder to assign
its rights hereunder in accordance with the provisions of Article VII, a party
hereto may not assign or transfer its rights or obligations under this
Agreement.



Section 12.2    Settlement; Release.



(a)          Release. On the Liquidation Date, each of Debtors, Senior
Management and the Consenting Noteholders and their successors and assigns shall
release and forever discharge each other and all of their officers, directors,
employees and agents, including all Debtors’ Professionals and Informal
Committee Professionals, from any and all actions, causes of action, debts,
dues, claims, demands, liabilities and obligations of every kind and nature,
both in law and equity, known or unknown, whether matured or unmatured, absolute
or contingent, with respect of conduct or activities occurring prior to, on, or
subsequent to the execution of this Agreement relating to the Notes except for
the rights and obligations of the parties under this Agreement, the Liquidating
Trust or Nevada Purchase Note(s), whether or not subject to a pending dispute
before the Bankruptcy Court; provided, however, that such release shall not
apply to (i) matters contemplated by the Plan(s) and (ii) any liability of an
attorney to its client not subject to a release under the Bankruptcy Code or a
Plan(s).



(b)          Exculpation. Subject to Bankruptcy Court approval, each Plan shall
provide that none of Senior Management, Consenting Noteholders, the Indenture
Trustee, Informal Committee, Official Noteholder Committee or any of their
respective present or former members, officers, directors, employees, advisors,
attorneys or agents shall have or incur any liability to any holder of a claim,
Debtors or any other party-in-interest in the Chapter 11 Cases, or any of their
respective officers, directors, agents, employees, representatives, financial
advisors, attorneys or affiliates or any of their successors or assigns, for any
act or omission, in connection with, relating to or arising out of the Chapter
11 Cases, pursuit of confirmation of a Plan, the consummation of a Plan,
Liquidating Trust or 363 Motion, except for willful misconduct, and in all
respects such persons shall be entitled to reasonably rely upon the advice of
counsel with respect to their duties and obligations under a Plan; provided,
however, that such exculpation shall not

43



--------------------------------------------------------------------------------



TABLE OF CONTENTS





apply to (i) matters contemplated by the Plan(s) and (ii) any liability of an
attorney to its client not subject to exculpation under the Bankruptcy Code or a
Plan(s).



(c)          Reservation of Rights. Except as expressly provided herein, nothing
in this Agreement (i) is intended to in any manner waive, limit, impair or
restrict the ability of the Consenting Noteholders to protect and preserve their
respective rights, remedies and interests, including without limitation their
respective claims against FGC and the Guarantors and their respective full
participation in the Chapter 11 Cases, (ii) shall be deemed an admission of any
sort, or (iii) shall effect a modification of any Consenting Noteholder’s rights
under any document or agreement unless and until the Motions are approved, and
the Plan is confirmed and becomes effective. If the transactions contemplated
hereby are not consummated or if this Agreement is terminated for any reason,
each of the parties hereto fully reserve any and all of their rights.



Section 12.3    Notices. Any notice by any party to another party hereunder
shall be deemed sufficiently given if in writing either served by personal
delivery or sent by overnight courier guaranteeing next-day delivery or by
telecopy, addressed (until further written notice of change of address), as
follows:



if to Debtors, to:         Fitzgeralds Gaming Corporation   3097 East Warm
Springs Road   Suite 100   Las Vegas, NV 89120   Attn: Philip D. Griffith  
Telephone : (702) 940-2202   Fax: (702) 940-2207     with a copy to:        
Gordon & Silver, Ltd.   3960 Howard Hughes Parkway, 9th Floor   Las Vegas, NV
89109   Attn: Gerald M. Gordon, Esq.   Telephone: (702) 796-5555   Fax: (702)
369-2666

44



--------------------------------------------------------------------------------



TABLE OF CONTENTS





if to Senior Management, to:         Michael E. McPherson   Fitzgeralds Gaming
Corporation   3097 East Warm Springs Road   Suite 100   Las Vegas, NV 89120  
Telephone: (702) 940-2202   Fax: (702) 940-2207

if to Informal Committee and/or Consenting Noteholders:

in care of:



  Ropes & Gray Houlihan Lokey Howard & Zukin Capital   One International Place
685 Third Avenue   Boston, Massachusetts 02110 New York, New York 10017  
Telephone: 617-951-7000 Telephone: 212-497-4100   Telecopier: 617-951-7050
Telecopier: 212-661-3070         Attn: Don DeAmicis, Esq. Attn: William H.
Hardie



Notice given by personal delivery shall be effective upon delivery. Notice
transmitted by overnight courier guaranteeing next-day delivery shall be
effective on the next Business Day following timely delivery to such courier.
Notice transmitted by telecopy shall be effective when receipt is acknowledged.



Section 12.4     Amendments. This Agreement shall not be modified, amended or
otherwise changed without the written agreement of (i) all of the Debtors, (ii)
all of the Executives and (iii) Consenting Noteholders holding (or beneficially
owning) an aggregate principal amount of Notes greater than 50% of the
outstanding principal amount of Notes held by the Consenting Noteholders at the
time of such amendment.



Section 12.5    Enforcement. The parties hereby agree to jurisdiction of the
Bankruptcy Court with respect to questions arising under this Agreement.



Section 12.6    Headings. The table of contents and the headings at the
beginning of the articles, sections and subsections of this Agreement are solely
for the convenience of the parties and are not a part of this Agreement.



Section 12.7    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.



Section 12.8    Entire Agreement. This Agreement (including all Exhibits hereto)
contains the entire understanding between the parties relating to its subject
matter and supersedes all prior agreements, understandings, representations and
statements, oral or written.

45



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Section 12.9    Time Is of the Essence. Time is of the essence under this
Agreement.



Section 12.10   Effect of Termination of This Agreement. If this Agreement is
terminated pursuant to Sections 11.1, 11.2 or 11.3, it shall be deemed null and
void and of no further force and effect, provided all other remedies for any
violation of this Agreement prior to such termination shall be preserved.



Section 12.11   Jurisdiction; Waiver of Jury Trial. Each of the parties hereby
irrevocably consents to the jurisdiction of the Bankruptcy Court prior to any
dismissal of the Chapter 11 Cases to hear any dispute arising out of or related
to this Agreement and the transactions contemplated hereby, whether in the
nature of an adversary proceeding or a contested matter. Each party irrevocably
waives any defense of forum nonconveniens in such action so long as it is
brought in the Bankruptcy Court, also waives any argument that any such action
is a non-core matter, and hereby consents such may be tried to, with final
judgment entered by, the Bankruptcy Court, subject to any rights of appeal.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

46



--------------------------------------------------------------------------------



TABLE OF CONTENTS





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.



  FITZGERALDS GAMING CORPORATION

  By /s/ Philip D. Griffith


--------------------------------------------------------------------------------

  Its      

--------------------------------------------------------------------------------

        FITZGERALDS, INC.

  By /s/ Philip D. Griffith


--------------------------------------------------------------------------------

  Its      

--------------------------------------------------------------------------------

        FITZGERALDS BLACK HAWK, INC.

  By /s/ Philip D. Griffith


--------------------------------------------------------------------------------

  Its      

--------------------------------------------------------------------------------

        FITZGERALDS BLACK HAWK II, INC.

  By /s/ Philip D. Griffith


--------------------------------------------------------------------------------

  Its      

--------------------------------------------------------------------------------

        FITZGERALDS LAS VEGAS, INC.

  By /s/ Philip D. Griffith


--------------------------------------------------------------------------------

  Its      

--------------------------------------------------------------------------------

        FITZGERALDS MISSISSIPPI, INC.

  By /s/ Philip D. Griffith


--------------------------------------------------------------------------------

  Its      

--------------------------------------------------------------------------------

47



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  FITZGERALDS RENO, INC.

  By /s/ Philip D. Griffith


--------------------------------------------------------------------------------

  Its      

--------------------------------------------------------------------------------

        FITZGERALDS SOUTH, INC.

  By /s/ Philip D. Griffith


--------------------------------------------------------------------------------

  Its      

--------------------------------------------------------------------------------

        101 MAIN STREET LIMITED LIABILITY COMPANY

  By /s/ Philip D. Griffith


--------------------------------------------------------------------------------

  Its      

--------------------------------------------------------------------------------

        FITZGERALDS FREMONT EXPERIENCE CORPORATION

  By /s/ Philip D. Griffith


--------------------------------------------------------------------------------

  Its      

--------------------------------------------------------------------------------

48



--------------------------------------------------------------------------------



TABLE OF CONTENTS





        Principal Amt. of Notes        

--------------------------------------------------------------------------------

Dated:__________  
PUTNAM INVESTMENT MANAGEMENT, INC.
           
On behalf of:
           
Putnam Funds Trust – Putnam High Yield Trust II
  $ 3,170,000      
Putnam Funds Trust – Putnam High Yield Trust II
  $ 5,660,000      
Putnam High Yield Advantage Fund
  $ 16,855,000      
Putnam High Yield Trust
  $ 15,195,000      
Putnam Variable Trust – Putnam VT Diversified Income Fund
  $ 1,260,000      
Putnam Master Income Trust
  $ 790,000      
Putnam Variable Trust-Putnam VT High Yield Fund
  $ 4,630,000      
Putnam Premier Income Trust
  $ 2,020,000      
Putnam Diversified Income Trust
  $ 6,890,000      
Putnam Master Intermediate Income Trust
  $ 1,460,000      
Putnam Strategic Income Fund
  $ 380,000      
Putnam Managed High Yield Trust
  $ 420,000      
Putnam High Income Convertible And Bond Fund
  $ 190,000      
Putnam Convertible Opportunities And Income Trust
  $ 160,000      
Putnam Asset Allocation Funds – Growth Portfolio
  $ 650,000      
Putnam Variable Trust-Putnam VT Global Asset Allocation Fund
  $ 140,000      
Putnam Asset Allocation Fund – Conservative Portfolio
  $ 180,000      
Travelers Series Fund Inc. – Putnam Diversified Income Portfolio
  $ 300,000      
Lincoln National Global Asset Allocation Fund, Inc.
  $ 70,000                    
By Authorized Signatory
           
Title: Senior Vice President
                      Dated:__________  
THE PUTNAM ADVISORY COMPANY, INC.
           
On behalf of:
           
Ameritech Pension Trust
  $ 500,000      
Strategic Global Fund-High Yield Fixed Income (Putnam) Fund
  $ 240,000  

49



--------------------------------------------------------------------------------



TABLE OF CONTENTS





   
Abbott Laboratories Annuity Retirement Plan
  $ 220,000      
Putnam World Trust II-Putnam High Yield Bond Fund (Dublin)
  $ 45,000      
Putnam CBO I, Limited
  $ 1,915,000      
Putnam CBO II, Limited
  $ 3,000,000                    
By Authorized Signatory
           
Title: Senior Vice President
                      Dated:__________  
PUTNAM FIDUCIARY TRUST COMPANY
           
On behalf of:
           
Putnam High Yield Managed Trust
  $ 1,090,000      
Putnam High Yield Fixed Income Fund, LLC
  $ 270,000                    
By Authorized Signatory
           
Title: Senior Vice President
                      Dated:__________  
CONTRARIAN CAPITAL MANAGEMENT, L.L.C.
  $ 57,069,000                    
By Authorized Signatory
           
Its _________________________________
                      Dated:__________

50



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Dated:__________  
THE PRUDENTIAL SERIES FUND, INC.,
  $ 2,375,000      
HIGH YIELD BOND PORTFOLIO, By Prudential Investment Corporation, as Investment
Advisor
                         
By Authorized Signatory
           
Its _________________________________
                      Dated:__________  
AVENUE INVESTMENTS, L.P.
  $ 11,250,000      
By Avenue Partners, LLC, general partner
                         
By _________________________________
           
Its _________________________________
                      Dated:__________  
AVENUE INTERNATIONAL, LTD.
  $ 11,250,000      
By Avenue International Advisors, LLC, its agent
                         
By _________________________________
           
Its _________________________________
                      Dated:__________  
AVENUE SPECIAL SITUATIONS FUND II, LP
  $ 12,500,000      
By Avenue Capital Partners, II, LLC, general partner
                         
By _________________________________
           
Its _________________________________
                      Dated:__________  
THE VARDE FUND IV-A, L.P.
  $  4,500,000      
By Varde Partners, L.P., its general partner
           
By Varde Partners, Inc., its general partner
                         
By Authorized Signatory
           
Its     Managing Director
           

--------------------------------------------------------------------------------

       

51



--------------------------------------------------------------------------------



TABLE OF CONTENTS





Dated:__________  
THE VARDE FUND V, L.P.
  $ 3,500,000      
By Varde Partners, L.P., its general partner
           
By Varde Partners, Inc., its general partner
                         
By Authorized Signatory
           
Its _________________________________
                      Dated:__________  
THE VARDE SELECT FUND, L.P.
  $  2,000,000      
By Varde Partners, L.P., its general partner
           
By Varde Partners, Inc., its general partner
                         
By Authorized Signatory
           
Its _________________________________
                      Dated:__________  
JEFFERIES & CO., INC.
  $ 6,899,998.39                    
By Authorized Signatory
           
Its _________________________________
                      Dated:__________  
CREDIT SUISSE ASSET MANAGEMENT, LLC
  $ ___________      
On Behalf of:
           
Alcan Corp. Master Retirement Trust
  $ ___________      
Warburg Pincus Balanced Fund
  $ ___________      
Diocese of Buffalo Priests Retirement Plan
  $ ___________      
Diocese of Buffalo Lay Employees Plan
  $ ___________      
Diocese of Buffalo Fixed
  $ ___________      
Carnegie Mellon Fixed Income Fund
  $ ___________      
Nestle USA
  $ ___________      
Credit Suisse Asset Management Income Fund
  $ ___________        
CREDIT SUISSE First Boston International
  $ 25,000,000                    
/s/ Jeffrey D. Tuck
           
By: Jeffrey D. Tuck
           
Title: Vice President
       

52



--------------------------------------------------------------------------------



TABLE OF CONTENTS





   
Sydney CSAM High Grade Bond Fund
  $ ___________      
CSAM Investment Trust – US High Yield Series
  $ ___________      
DLJ High Yield Bond Fund
  $ ___________      
Public Employees Retirement System Of Idaho
  $ ___________      
Northwestern University
  $ ___________      
Warburg Pincus US Core Fixed Income Fund
  $ ___________      
Saks Fifth Avenue Pension Plan
  $ ___________      
SEI Institutional Managed Trust
  $ ___________      
Multi-Style, Multi-Manager Funds
  $ ___________      
The UCLA Foundation
  $ ___________      
University Of Maryland
  $ ___________      
Westmoreland County
  $ ___________      
Warburg Pincus Fixed Income Fund
  $ ___________      
Warburg Pincus Global Fixed Income Fund
  $ ___________      
DLJ High Yield Bond Fund
  $ ___________                                  
By _________________________________
           
Its _________________________________
                     

SENIOR MANAGEMENT



     
/s/ Philip D. Griffith
             

--------------------------------------------------------------------------------

          Stock: _______  
Philip D. Griffith
                             
/s/ Michael E. McPherson
             

--------------------------------------------------------------------------------

          Stock: _______  
Michael E. McPherson
                             
/s/ Max L. Page
             

--------------------------------------------------------------------------------

          Stock: _______  
Max L. Page
                             
/s/ Paul H. Manske
             

--------------------------------------------------------------------------------

          Stock: _______  
Paul H. Manske
       

53



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “1”
PROTOCOL MOTION

54



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “2”
[FORM OF] ESCROW AGREEMENT FOR THE
RETENTION AND SEVERANCE PAYMENT (SEE SECTION 7.2(b))

55



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “3”
COMPENSATION MOTION

56



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “4”
[FORM OF] LIQUIDATING TRUST AGREEMENT

57



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “5”
[FORM OF] TRANSFEREE AGREEMENT

58



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “6”
[FORM OF] LEGAL OPINION

59



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “7”
SUBSIDIARIES



1. Fitzgeralds Black Hawk, Inc.     2. Fitzgeralds Black Hawk II, Inc.     3.
Fitzgeralds Las Vegas, Inc.     4. Fitzgeralds Mississippi, Inc.     5.
Fitzgeralds Reno, Inc.     6. Fitzgeralds South, Inc.     7. 101 Main Street,
Limited Liability Company     8. Fitzgeralds Incorporated     9. Fitzgeralds
Fremont Experience Corporation     10. Fitzgeralds Arizona Management, Inc.    
11. Nevada Club     12. Fitzgeralds Management Corporation     13. Fitzgeralds
Sugar Creek, Inc., a revoked Missouri corporation owned by Fitzgeralds
Incorporated

60



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “8”
AGREEMENT REGARDING USE OF CASH COLLATERAL

61



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “9”
INTERIM FEE PROCEDURES MOTION AND ORDER

62



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 2.3
LIENS



Entity   Secured Creditor   Description of Collateral

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1. FGC   Foothill Capital Corporation   Pledge of FGC’s interest in FSI; pledge
of FSI’s interest in FMI and FLVI; pledge of FLVI’s interest in FFEC; pledge of
FI’s interest in FBHI membership interest in 101Main; security interest in
certain real and personal property assets; trademark security interest in
certain trademarks; copyright security interest in certain copyrights; deed of
trust in all real and personal property assets; and a First Preferred Ship
Mortgage on the whole of the Fitzgeralds Tunica.                   Nevada State
Bank   Letter of Credit ($164,000)             2. FLVI   Foothill Capital
Corporation   Pledge of FGC’s interest in FSI; pledge of FSI’s interest in FMI
and FLVI; pledge of FLVI’s interest in FFEC; pledge of FI’s interest in FBHI
membership interest in 101Main; security interest in certain real and personal
property assets; trademark security interest in certain trademarks; copyright
security interest in certain copyrights; deed of trust in all real and personal
property assets; and a First Preferred Ship Mortgage on the whole of the
Fitzgeralds Tunica.                   Colonial Pacific Leasing   Purchase money
security interest in computer equipment                   IBM Credit Corporation
  Purchase money security interest in certain equipment                   CIT
Group Equipment   Equipment Lease (Forklift)                   NFTC Capital
Corporation   Equipment Lease

63



--------------------------------------------------------------------------------



TABLE OF CONTENTS





      Simplex   Equipment lease for time recorder and software             3.
FMI   Foothill Capital Corporation   Pledge of FGC’s interest in FSI; pledge of
FSI’s interest in FMI and FLVI; pledge of FLVI’s interest in FFEC; pledge of
FI’s interest in FBHI membership interest in 101Main; security interest in
certain real and personal property assets; trademark security interest in
certain trademarks; copyright security interest in certain copyrights; deed of
trust in all real and personal property assets; and a First Preferred Ship
Mortgage on the whole of the Fitzgeralds Tunica.                   IBM Credit
Corporation   Purchase money security interest in certain equipment            
      Colonial Pacific Leasing   Purchase money security interest in computer
equipment                   NTFC Capital Corp.   Equipment Lease                
  Northwest Carpets   Lien on all carpets             4. 101Main   Foothill
Capital Corporation   Pledge of FGC’s interest in FSI; pledge of FSI’s interest
in FMI and FLVI; pledge of FLVI’s interest in FFEC; pledge of FI’s interest in
FBHI membership interest in 101Main; security interest in certain real and
personal property assets; trademark security interest in certain trademarks;
copyright security interest in certain copyrights; deed of trust in all real and
personal property assets; and a First Preferred Ship

64



--------------------------------------------------------------------------------



TABLE OF CONTENTS





          Mortgage on the whole of the Fitzgeralds Tunica.             5. FRI  
Foothill Capital Corporation   Pledge of FGC’s interest in FSI; pledge of FSI’s
interest in FMI and FLVI; pledge of FLVI’s interest in FFEC; pledge of FI’s
interest in FBHI membership interest in 101Main; security interest in certain
real and personal property assets; trademark security interest in certain
trademarks; copyright security interest in certain copyrights; deed of trust in
all real and personal property assets; and a First Preferred Ship Mortgage on
the whole of the Fitzgeralds Tunica.                   IBM Credit Corporation  
Purchase money security interest in certain equipment                   Scout
Development   Secured by real property (parking garage)                   Young
Electric Sign Co.   Purchase money security interest in signage                
  Ecolab   Leasing of Dishwashers

Any non-consensual lien in favor of governmental unit entitled to priority as a
matter of applicable law, including any perpetual lien for property taxes,
assessments or other charges.

65



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 8.1
CLAIMS/INTERESTS



1. Philip D. Griffith Employment Agreement dated June 28, 1999 w/all rights
thereunder     2. Indemnification Agreement dated July 14, 1995 between FGC and
Philip D. Griffith     3. Philip D. Griffith FGC Stock Ownership of Record
(3,419,105); FGC Stock Options (100,000)     4. Max Page Employment Agreement
dated September 1, 1999 w/all rights thereunder     5. Max Page FGC Stock
Ownership of Record (123,565); FGC Stock Options (9,000)     6. Michael E.
McPherson Employment Agreement dated July 5, 1999 w/all rights thereunder     7.
Indemnification Agreement dated July 14, 1995 between FGC and Michael E.
McPherson     8. Michael E. McPherson FGC Stock Options (19,000)     9. Paul H.
Manske Employment Agreement dated September 1, 1999 w/all rights thereunder    
10. Paul H. Manske FGC Stock Ownership of Record (123,565); FGC Stock Options
(19,000)     11. Claims of Philip D. Griffith in respect of any actions
respecting Missouri gaming licensing and gaming operation, including any claims
of Philip D. Griffith against Fitzgeralds Sugar Creek, Inc., a revoked Missouri
corporation in this regard     12. Any possible claims that the Senior
Management may have as officers and directors of the Debtors or non-Debtor
affiliates under various state corporate laws for indemnification, contribution
and subrogation

66



--------------------------------------------------------------------------------



TABLE OF CONTENTS



For each of the Executives, any rights pursuant to any insurance policies
including Directors and Officers Liability Insurance.



Philip D. Griffith   PDG   (initials)    

--------------------------------------------------------------------------------

    Paul H. Manske   PHM   (initials)    

--------------------------------------------------------------------------------

    Max L. Page   MLP   (initials)    

--------------------------------------------------------------------------------

    Michael E. McPherson   MEM   (initials)    

--------------------------------------------------------------------------------

   

67



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT 00002





--------------------------------------------------------------------------------



TABLE OF CONTENTS



AMENDED AND RESTATED AGREEMENT
REGARDING PRE-NEGOTIATED
RESTRUCTURING

FITZGERALDS GAMING CORPORATION
FITZGERALDS BLACK HAWK, INC.
FITZGERALDS BLACK HAWK II, INC.
FITZGERALDS LAS VEGAS, INC.
FITZGERALDS MISSISSIPPI, INC.
FITZGERALDS RENO, INC.
FITZGERALDS SOUTH, INC.
101 MAIN STREET, Limited Liability CompanyLIMITED LIABILITY COMPANY
FITZGERALDS INCORPORATED
FITZGERALDS FREMONT EXPERIENCE CORPORATION

and

Philip D. Griffith
Michael E. McPherson
Max L. Page
Paul H. Manske

and

MEMBERS OF INFORMAL COMMITTEE OF HOLDERS OF
12.25% SENIOR SECURED NOTES DUE 2004

Dated as of December 1, 2000





--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

                                Page       RECITALS         1       AGREEMENT  
      2   Article I Definitions     2   Article II General Terms of
Restructuring     1110       Section 2.1   General     11       Section 2.2  
Acknowledgment of Obligations     11       Section 2.3   Acknowledgment of
Security Interests     1211       Section 2.4   Acknowledgement of Binding
Effect of Documents     12       Section 2.5   No Other Waivers; Reservations of
Rights     12   Article III Liquidation of Operating Companies and the
Chapter 11 Cases     1312       Section 3.1   Sales of Operating Companies and
Commencement of Chapter 11 Cases     13       Section 3.2   Sale Negotiations  
  14       Section 3.3   Certain Agreements to Cooperate and Other Rights
Respecting Claims Purportedly Owned by Fitzgeralds Sugar Creek, Inc.     14    
  Section 3.4   Forbearance by Consenting Noteholders and the Indenture Trustee
    14       Section 3.5   Consenting Noteholder Representation     15      
Section 3.6   Treatment of FGC Equity Interests     15       Section 3.7  
Treatment of Subsidiary Equity Interests     15       Section 3.8   Pre-Petition
Cash Distribution to Certain Unsecured Creditors     15       Section 3.9  
Treatment of the Foothill Claim     16   Article IV Treatment of Noteholder
Claims     1716       Section 4.1   Pre-Petition Cash Distribution     1716    
  Section 4.2   Excess Cash Distributions     17       Section 4.3  
Distribution of Sale Proceeds     17   Article V Senior Management Incentive
Program     18       Section 5.1   Senior Management Role     18      
Section 5.2   Cash Distribution Incentive     18       Section 5.3   Senior
Management’s Ownership of Nevada Purchase Notes     2120       Section 5.4  
Retention and Severance     2120       Section 5.5   Certain Agreement with
Senior Management     2221       Section 5.6   Senior Management Employment
Agreements and Compensation     2322       Section 5.7   Bankruptcy Court
Approval     23       Section 5.8   Agreement to Waive Claims by Senior
Management     24       Section 5.9   Replacement of Executives     2425      
Section 5.10   Waiver of all FSI Warrants     25   Article VI Liquidating Trust
    25   Article VII Lockup and Restrictions on Transfer of Notes     25      
Section 7.1   Reserved     2526       Section 7.2   Restrictions On Transfer of
Notes, Claims and Interests     2526   Article VIII Representations and
Warranties     27  





--------------------------------------------------------------------------------



TABLE OF CONTENTS

                      Section 8.1   Senior Management     27       Section 8.2  
Debtors and Senior Management     28   Article IX Bankruptcy Process     30    
  Section 9.1   Bankruptcy Filing     30       Section 9.2   Support of
Agreement and Restructuring     31       Section 9.3   No Improper Solicitation
    33       Section 9.4   Official Noteholder Committee     33      
Section 9.5   Debtors’ Professionals     33   Article X Conduct of Business    
34       Section 10.1   Conduct of Business     34       Section 10.2   Capital
Expenditures     3536   Article XI Conditions Subsequent, Defaults and Remedies
    36       Section 11.1   Debtors’ Right to Terminate Agreement Upon Condition
Subsequent     36       Section 11.2   Consenting Noteholders Right to Terminate
Agreement Upon Condition Subsequent     36       Section 11.3   Consenting
Noteholders Right to Terminate Agreement Upon Condition Subsequent     36      
Section 11.4   Senior Management’s Right to Terminate Agreement Upon Condition
Subsequent     37       Section 11.5   Consenting Noteholder Default     38    
  Section 11.6   Remedies in the Event of a Consenting Noteholder Default     38
      Section 11.7   Debtors’ Default     39       Section 11.8   Remedies in
the Event of a Debtors’ Default     39       Section 11.9   Senior Management
Default     40       Section 11.10   Remedies in the Event of a Senior
Management Default     40       Section 11.11   Limitation on Right To Terminate
Agreement By the Debtors’ or Senior Managements’ Default     41      
Section 11.12   Limitation on Right To Terminate Agreement By the Debtors’ or
Senior Managements’ Default     42   Article XII Miscellaneous     43      
Section 12.1   Successors and Assigns     43       Section 12.2   Article XIII
Settlement; Release     43       Section 13.1   Settlement     43      
Section 12.3   Section 13.2 Notices     44       Section 12.4  
Section 13.3Amendments     45       Section 12.5   Section 13.4Applicable Law  
  45       Section 12.6   Section 13.5 Headings     45       Section 12.7  
Section 13.6Counterparts     4645       Section 12.8   Section 13.7Entire
Agreement     4645       Section 12.9   Section 13.8Time is of the Essence    
46       Section 13.9   Extension of Senior Management’s Employment     46      
Section 12.10   Section 13.10 Effect of Termination of This Agreement     46    
  Section 12.11   Section 13.11 Jurisdiction; Choice of Law; Waiver of Jury
Trial     46  

ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT LIST

EXHIBITS TO
AGREEMENT REGARDING PRE-NEGOTIATED RESTRUCTURING

      Exhibit “1”   Protocol Motion Exhibit “2”   Form of Escrow Agreement
Exhibit “2” Form of Escrow Agreement for the Retention and Severance Payment
(See Section 7.2(b)) Exhibit “3”   Compensation Motion Exhibit “4”   Form of
Liquidating Trust Agreement Exhibit “5”   Form of Transferee Agreement Exhibit
“6”   Form of Legal Opinion Exhibit “7”   List of Subsidiaries Exhibit “8”  
Agreement Regarding Use of Cash Collateral Exhibit “9”   Interim Fee Procedures
Motion and Order Schedule 2.3   Liens Schedule 8.1   Claims/Interests

iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     This RESTRUCTURING AGREEMENTSubject to entry of a Final Order by the
Bankruptcy Court, this Restated And Amended Agreement Regarding Pre-Negotiated
Restructuring (this “Agreement”) is (i) effective December 1, 2000 (ii) amends
that certain Agreement Regarding Pre-Negotiated Restructuring dated as of
December 1, 2000 (thisand “Agreement” (iii) is entered into by and among
Fitzgeralds Gaming Corporation, a Nevada corporation (“FGC”) and the following
Subsidiaries; Fitzgeralds Mississippi, Inc. a Mississippi corporation, (“FMI”),
101 Main Street, Limited Liability Company, a Colorado limited-liability company
(“101 Main”), Fitzgeralds Reno, Inc., a Nevada corporation (“FRI”) and
Fitzgeralds Las Vegas, Inc., a Nevada corporation (“FLVI” collectively with FMI,
101 Main and FRI, the “Operating Companies”), Fitzgeralds Black Hawk, Inc.
(“FBHI”) a Nevada corporation, Fitzgeralds Black Hawk II, Inc. (“FBHII”), a
Colorado corporation, Fitzgeralds Fremont Experience Corporation, a Nevada
corporation (“FFEC”), Fitzgeralds South, Inc. (“FSI”), a Nevada corporation,
Fitzgeralds Incorporated, a Nevada corporation (“FI” and collectively with FGC,
FBHI, FBHII, FFEC and FSI and the Operating Companies, the “Debtors”) and Philip
D. Griffith, Michael E. McPherson, Paul H. Manske and Max L. Page (each an
“Executive” and collectively, “Senior Management”), and with various funds and
accounts advised by affiliates of Putnam Investment Management, Inc., The Putnam
Advisory Company and Putnam Fiduciary Trust Company identified specifically on
the signature pages hereto (collectively, “Putnam”), Morgan Stanley Dean Witter
High Yield Securities, Inc., Morgan Stanley Dean Witter High Income Advantage
Trust, and Morgan Stanley Dean Witter High Income Advantage Trust II, Morgan
Stanley Dean Witter High Income Advantage III, Morgan Stanley Dean Witter
Variable Investment Series High Yield Portfolio, Morgan Stanley Dean Witter
Diversified Income Trust, and Morgan Stanley Dean Witter Select Dimensions
Investment Series-The Diversified Income Portfolio (collectively, “MSDW”),
various affiliates of Contrarian Capital Management, L.L.C. and Contrarian
Capital Advisors, L.L.C. (collectively, “Contrarian”), Prudential High Yield
Fund Inc. and The Prudential Series Fund Inc., High Yield Bond Portfolio
(collectively, “Prudential”), The Varde Fund, L.P., The Varde Fund IV-A, L.P.,
The Varde Fund V, L.P. and The Varde Select Fund, L.P., Credit Suisse First
Boston International.

RECITALS

     WHEREAS, pursuant to that certain Indenture dated as of December 31, 1997,
(the “Indenture”) by and among FGC as obligor; the Operating Companies, FSI, FI,
FBHI, FFEC and FBHII as guarantors (the “Guarantors”); and The Bank of New York,
a New York banking corporation, and any successor in interest (the “Indenture
Trustee”), as trustee thereunder, FGC has issued $205,000,000 principal amount
of its 12.25% Senior Secured Notes due 2004 (the “Notes”); and

     WHEREAS, FGC is currently in default of certain of its obligations with
respect to the Notes including, among other things, its failure to make interest
payments due thereunder on June 15, 1999, December 15, 1999 and June 15, 2000,
which failures constitute “Events of Default” under the Indenture; and

     WHEREAS, the Debtors, Senior Management and the Consenting Noteholders
believe that the fair market value of the real and personal property securing
the Notes is less than the total outstanding principal and interest due under
the Notes, and that the fair market value of Debtors’

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



real and personal property not securing the Notes is less than the amount of the
unsecured deficiency claim of the Noteholders; and

     WHEREAS, the parties’ primary objective in this restructuring is to
maximize the value of the Noteholders’ recoveries in as much as the obligations
owed by the Debtors to the Noteholders constitute in excess of 90% of the
Debtors’ liabilities, and the parties’ desire to obtain this objective through
an expeditious and orderly sale of the Operating Companies as going concerns by
asset and/or stock sales and the distribution of the net proceeds therefrom; and

     WHEREAS, the Consenting Noteholders and the Debtors are desirous of
maintaining the stability of operations and gaming licensing during the sale of
the stock and/or assets of the Operating Companies, and have determined that it
is important to retain Senior Management; each Executive has advised the
Consenting Noteholders and the Debtors that, subject to the conditions set forth
in this Agreement, each Executive is prepared to remain in such employ and
forego alternative employment opportunities in favor of remaining with the
Debtors through the Liquidation Date and the Cash Distribution Incentive and
Retention Payment have been developed and negotiated (and as incorporated in the
Chapter 11 Senior Management Retention and Severance Program entered into by
Debtors and Senior Management) to provide an incentive for Senior Management to
remain with the Debtors, thereby enhancing the probability that maximum sale
proceeds will be realized from the sale of the assets (or the stock) of the
Operating Companies and the sale of the remaining assets of FGC in an
expeditious manner.

     WHEREAS, certain of the Executives are licensed under gaming laws and
regulations applicable to the Debtors and own a substantial portion of Existing
Common Stock.

AGREEMENT

     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Debtors, Senior Management and where applicable, each of the
Executives and the Consenting Noteholders (severally and neither jointly nor
jointly and severally) hereby covenant and agree as follows:

Article I
Definitions

     For purposes of this Agreement, the following capitalized terms shall have
the following meanings:

     “101 Main” has the same meaning as set forth in the Preamble to this
Agreement, and is a wholly owned subsidiary of FBHII.

     “363 Motion” means each motion(s) filed by one or more of the Debtors
seeking an order authorizing the sale of the assets of one or more Operating
Companies, or the stock of such companies, free and clear of Liens pursuant to
Section 363 of the Bankruptcy Code and the assignment (and in some cases the
assumption) of certain assumed executory contracts and

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



unexpired leases pursuant to Section 365 of the Bankruptcy Code, as set forth in
the Protocol Motion.

     “Affiliate” has the same meaning as the term “affiliate” in the Indenture.

     “Agreement” means this Amended and Restated Agreement Regarding
Pre-Negotiated Restructuring Agreement.

     “Article” means an Article of this Agreement, unless the context otherwise
indicates.

     “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, Title 11, United
States Code, as now in effect or hereafter amended, 11 U.S.C. §§ 101 et seq.

     “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Nevada, Northern Division.

     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure,
promulgated pursuant to 28 U.S.C. § 2075 and the Local Rules of Practice of the
United States Bankruptcy Court, District of Nevada as applicable from time to
time during the Chapter 11 Cases.

     “Beneficial Owner” has the meaning set forth in Section 7.2.

     “Best Rejected Offer” means with respect to the assets (or the stock) of
each Operating Company, the Rejected Offer with the highest proposed purchase
price.

     “Bonus Formula” has the meaning set forth in Section 5.6.

     “Business Day” means any day except Saturday, Sunday, or a day in which
commercial banks in the state of Nevada or state of New York are authorized or
required by law to close.

     “Cash Collateral Stipulation” has the meaning set forth in Section 9.1.

     “Cash Distribution Incentive” has the meaning set forth in Section 5.2.

     “Chapter 11 Cases” has the meaning set forth in Article II.

     “Compensation Motion” has the meaning set forth in Section 5.7.

     “Confirmation Date” means the date upon which the Bankruptcy Court enters
its order confirming the Plan for FGC.

     “Consenting Noteholders” means, collectively, (i) Putnam, MSDW, Contrarian
and Prudential, (ii) any Transferees to whom a transfer of any Notes has been
effected by any Consenting Noteholder after the date hereof and (iii) any
Noteholders that are Affiliates of any Transferees.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Contrarian” has the meaning set forth in the Preamble to this Agreement.

     “Court Approval Date” has the meaning set forth in Section 5.2.

     “Debtors” has the meaning set forth in the Preamble to this Agreement.

     “Debtors’ Professionals” means Gordon & Silver, Ltd., KPMG, LLP, Arthur
Andersen, LLP, Hughes, Hubbard and Reed, Deloitte & Touche LLP and such other
professionals retained by the Debtors to advise and represent them in the
Restructuring and in the Chapter 11 Cases.

     “Deemed Sales Prices” means the sales price at which the assets (or stock)
of each Operating Company are ultimately sold, including a credit bid by the
Indenture Trustee; provided, however, that if a bid for the assets or stock of
any Operating Company made at any auction is not accepted by the Indenture
Trustee and the auction is terminated, the last bid before such auction was
terminated shall be the Deemed Sales Price of such Operating Company.

     “Default Date” has the meaning set forth in Section 5.2.

     “Default Extension Period” with respect to each Operating Company shall be
a period of three months plus the time to obtain Bankruptcy Court and gaming
regulatory approvals of a new sale transaction.

     “Delay Extension Period” has the meaning set forth in Section 5.2.

     “Discount Rate” has the meaning set forth in Section 5.2.

     “Distributable Cash” means the sum of: (a) all Excess Cash Distributions
paid to the Indenture Trustee; (b) net cash and non-cash consideration received
by the Indenture Trustee or the beneficiaries of the Liquidating Trust from the
sales of assets (or stock) of Operating Companies and the Deemed Sales Price
(without duplication); (c) all Purchase Notes received by the Debtors; (d) the
Nevada Purchase Notes received by the Debtors; (e) the proceeds of the Net
Residual Assets; (f) the amount of the Retention Payment; (g) the amount paid to
Houlihan Lokey by FGC and/or the other Debtors in excess of $600,000.00; (h) the
sum of each Higher Offer Amount; and (i) the Deemed Sales Price to the extent
not included in subpart (b) of this paragraph. No component of Distributable
Cash shall be reduced by the Cash Distribution Incentive payment(s) when
determining Distributable Cash.

     “Distribution Date” has the meaning set forth in Section 5.2.

     “Definitive Purchase and Sale Agreement” has the meaning set forth in
Section 3.1(a).

     “Effective Date” means the later of the first Business Day following the
closing date of the sale of the last of the assets (or stock) of the Operating
Companies or the first Business Day that is at least eleven calendar days after
the Confirmation Date of the FGC Plan.

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Events of Default” as used in the Recitals and Article II of this
Agreement shall have the meaning provided in the Indenture.

     “Excess Cash” means $13,000,000 distributed pursuant to Section 4.1 of this
Agreement and, with respect to any applicable period after the Petition Date,
all cash and all cash equivalents held by the Debtors (excluding Restricted Cash
and the Retention Payment to the extent not included in the definition of
Restricted Cash) in excess of $15,000,000.00 16,500,000.00 (or $15,000,000 once
Fitzgeralds Reno is the subject of a Definitive Purchase and Sale Agreement)
plus the applicable Purchase Agreement Cash Reserve plus the amount of any bid
protection (i.e. Breakup fee) or expense reimbursement then pending in an
application or stated in an order therefore .

     “Excess Cash Distributions” has the meaning set forth in Section 4.2.

     “Executive” has the meaning set forth in the Preamble to this Agreement.

     “Executive Claims/Interests” has the meaning set forth in Section 7.2.

     “Executive Payment” has the meaning set forth in Section 5.5.

     “Existing Common Stock” means all the outstanding and existing common stock
and related options and warrants (if any) of FGC.

     “Existing Preferred Stock” means all of the outstanding and existing
preferred stock of FGC and related options and warrants, including the
cumulative redeemable preferred stock of FGC issued pursuant to a Certificate of
Designation of Preferences and Rights dated the 8th day of December 1995.

     “Extended Transactions” has the meaning set forth in Section 5.2.

     “FBHI” has the same meaning set forth in the Preamble to this Agreement,
and is a wholly owned subsidiary of FI.

     “FBHII” has the same meaning set forth in the Preamble to this Agreement,
and is a wholly owned subsidiary of FBHI.

     “FFEC” has the meaning set forth in the Preamble of this Agreement, and is
a wholly owned subsidiary of FLVI.

     “FI” has the same meaning set forth in the Preamble to this Agreement, and
is a wholly owned subsidiary of FGC.

     “FLVI” has the same meaning set forth in the Preamble to this Agreement,
and is a wholly owned subsidiary of FSI.

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “FAMI” has the same meaning set forth in Section 5.8 and is a Non-Debtor
Affiliate.

     “Final Order” means an order, judgment or other decree of the Bankruptcy
Court which has not been appealed, vacated, reversed, modified or amended or
stayed, and for which the time to appeal or seek review or rehearing has
expired.

     “FM” has the same meaning set forth in Section 5.8 and is a non-Debtor
Affiliate.

     “FMI” has the same meaning set forth in the Preamble to this Agreement, and
is a wholly owned subsidiary of FSI.

     “FRI” has the same meaning set forth in the Preamble to this Agreement, and
is a wholly owned subsidiary of FGC.

     “FSI” has the meaning set forth in the Preamble to this Agreement, and is a
wholly owned subsidiary of FGC.

     “Fitzgeralds Black Hawk” means the assets comprising the Fitzgeralds Black
Hawk Casino owned and operated by 101 Main.

     “Fitzgeralds Las Vegas” means the assets comprising the Fitzgeralds Las
Vegas Hotel and Casino owned and operated by FLVI.

     “Fitzgeralds Reno” means the assets comprising the Fitzgeralds Reno Hotel
and Casino owned and operated by FRI.

     “Fitzgeralds Tunica” means the assets comprising the Fitzgeralds Tunica
Hotel and Casino owned and operated by FMI.

     “Foothill” means Foothill Capital Corporation, a California corporation.

     “FSI Warrants” means any warrants to purchase shares of common stock of
FSI, formally known as Fitzgeralds Gaming Corporation, issued in connection with
the issuance of $36,000,000 in aggregate amount of Senior Secured Notes in
February 1994.

     “Guarantors” has the meaning set forth in the Recitals to this Agreement.

     “Higher Offer Amount” means with respect to the assets or stock of each
Operating Company, the difference between: (a) the Best Rejected Offer; and
(b) the Deemed Sales Price; provided, however, if (a) is less than (b), the
Higher Offer Amount shall be deemed to equal zero. For purposes of calculating
the Higher Offer Amount, the assets (or stock) of any Operating Company, which
remain unsold as of the Liquidation Date, shall have a Deemed Sales Price of
zero only if there was no bid at the auction other than the credit bid of the
Indenture Trustee.

     “Houlihan Lokey” means Houlihan Lokey Howard Zukin Capital.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Indenture” has the meaning set forth in the Recitals to this Agreement.

     “Indenture Trustee” has the meaning set forth in the Recitals to this
Agreement.

     “Informal Committee” means the informal committee of Noteholders comprised
of Consenting Noteholders signatory hereto.

     “Informal Committee Professionals” means Ropes & Gray and Houlihan Lokey
and such other professionals retained by the Informal Committee from time to
time.

     “Interim Fee Procedures Motion and Order” has the meaning set forth in
Sections 9.4 and 9.5.

     “Legal Opinion” has the meaning set forth in Section 7.2.

     “Leveraged Offer(s)” means any offer to acquire one or both of the Nevada
Properties, which among other things, is conditioned upon the applicable selling
Debtor accepting a Nevada Purchase Note(s) as consideration.

     “Lien” has the meaning set forth in Section 101(37) of the Bankruptcy Code.

     “Liquidating Trust” has the meaning set forth in Article VI of this
Agreement.

     “Liquidation Date” means the date on which is the latersale of:(a)
December 31, 2001; (b) the termination of the last Delay Extension Period; and
(c) the terminationOperating Company is consummated and all of the last Default
Extension PeriodResidual Assets have been transferred to the Liquidating Trust.

     “Minimum Spread” means an amount equal to 500 basis points plus the product
of 20 basis points times the difference between 25% and the percentage of
shareholders’ equity as a portion of total financing debt and equity
capitalization of the Buyer on the closing date of the sale.

     “Motions” means individually and collectively the Protocol Motion,
Compensation Motion, 363 Motion, Motion to Approve the Cash Collateral
Stipulation and the Interim Fee Procedures Motion.

     “MSDW” has the meaning set forth in the Preamble to this Agreement.

     “Net Distributable Cash” means cash and non-cash consideration available
for distribution to the Indenture Trustee (and the Noteholders) and shall equal
the Distributable Cash less the sum of: (a) the Cash Distribution Incentive
payments; (b) the Retention Payment; (c) the amount paid to Houlihan Lokey by
FGC and/or the other Debtors in excess of $600,000.00; and (d) to the extent any
Higher Offer Amounts greater than zero are included in Distributable Cash, the
sum of each such Higher Offer Amount and the portion of value ultimately
realized from the sale of the

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



assets (or stock) of each individual unsold Operating Company to which each such
individual Higher Offer Amount relates.

     “Net Residual Assets” means an amount equal to the difference between:
(a) the Residual Assets, minus (b) the Tail Liability.

     “Nevada Club, Inc.” has the meaning set forth in Section 5.8 and is a
wholly owned subsidiary of FGC and a Non-Debtor Affiliate.

     “Nevada Properties” means Fitzgeralds Las Vegas and Fitzgeralds Reno and
“Nevada Property” means either of the Nevada Properties.

     “Nevada Purchase Note(s)” means a note issued (or to be issued) by a
purchaser in connection with the acquisition of one or both of the Nevada
Properties. Each Nevada Purchase Note shall have terms, which are no less
favorable to the Debtors than the Nevada Purchase Note Terms.

     “Nevada Purchase Note Terms” means in respect of a Nevada Purchase Note:
(a) securing the obligations under such Nevada Purchase Note with a first
priority lien, mortgage and security interest on all assets of the Operating
Company having been sold in respect of that Nevada Purchase Note; (b) a maturity
date (without acceleration) of the principal of all interest on such Nevada
Purchase Note not later than the sixth anniversary of its making; (c)
representations, warranties, defaults and restrictive covenants on operation and
financing activities of the maker that are customary for senior secured
indebtedness in the gaming industry; (d) a principal amount that does not exceed
85% of the purchase price for such Operating Company; (e) interest payable in
cash not less than semi-annually; and (f) an interest rate not less than the sum
of the Minimum Spread plus the interest rate on U.S. Treasury Notes as of the
date of the closing with the same maturity date as such Nevada Purchase Note.

     “Non-Debtor Affiliates” has the meaning set forth in Section 5.8.

     “Noteholders” means any beneficial holder of Notes.

     “Notes” has the meaning set forth in the Recitals to this Agreement.

     “Official Noteholder Committee” means an official committee as provided for
by Section 1102(a)(1) of the Bankruptcy Code, the majority of members of which
are Consenting Noteholders.

     “Operating Cash” shall mean, with respect to the Operating Companies as a
group, cash and cash equivalents (exclusive of Restricted Cash) in the total
amount of $13 million. With respect to each individual Operating Company,
Operating Cash shall mean cash and cash equivalents (exclusive of Restricted
Cash) in the following amounts: FRI — $3 million; 101 Main — $2.5 million; FLVI
- $3.5 million; and FMI $4 million.

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Operating Companies” has the meaning set forth in the Preamble to this
Agreement and “Operating Company” means any of the Operating Companies.

     “Operating Pleadings” has the same meaning set forth in Section 9.1.

     “Petition Date” means the date that the Debtors file their petitions under
Chapter 11 with the Bankruptcy Court.

     “Petition Pleadings” has the meaning set forth in Section 9.1.

     “Pre-Petition Cash Distribution” has the meaning set forth in Section 4.1.

     “Pre-Petition Unsecured Payment” has the meaning set forth in Section 3.8.

     “Properties” means, collectively, Fitzgeralds Black Hawk, Fitzgeralds Las
Vegas, Fitzgeralds Reno and Fitzgeralds Tunica. “Property” means any of the
Properties.

     “Plan” means plan(s) of reorganization to be proposed by the Debtors on
terms consistent and in accordance with this Agreement, which plan(s) are in
form and substance reasonably acceptable to the Consenting Noteholders.

     “Protocol Motion” means the Motion for Order Approving Procedures for Sale
of Assets Free and Clear of Liens, Claims and Interest and Assumption and
Assignment of Certain Executory Contracts and Unexpired Leases, in substantially
the form attached hereto as Exhibit “1,” to be filed on the Petition Date for
the purposes of establishing the procedures by which sales of Operating
Companies shall be documented, advertised and brought before the Bankruptcy
Court for approval, as such procedure may be amended from time to time.

     “Prudential” has the meaning set forth in the Preamble to this Agreement.

     “Purchase Agreement Cash Reserve” means, at all times when the Debtors are
party to definitive purchase agreementsDefinitive Purchase and Sale Agreements
for a number of Operating Companies listed below, the amount in the following
chart:

          # of Operating Companies         Under P & S Contracts   Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$0
  $0  
1
    $3,000,000$0  
2
  $4,000,000  
3
  $5,000,000  
4
  $7,500,000  

     “Purchase Note(s)” means a note issued (or to be issued) by a purchaser in
favor of FMI or 101 Main (or both as the case may be) in connection with the
acquisition of Fitzgeralds Black Hawk and/or Fitzgeralds Tunica.

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Putnam” has the meaning set forth in the Preamble to this Agreement.

     “Qualified Offer” means a cash offer with respect to Fitzgeralds Black Hawk
and Fitzgeralds Tunica, and means either a cash offer or a Leveraged Offer with
respect to either Fitzgeralds Las Vegas or Fitzgeralds Reno. Such offer(s) shall
be from a party that more likely than not can close the proposed transaction,
including obtaining any necessary financing (excluding any financing which
consists of a Nevada Purchase Note) and required licensing approvals, and shall
contain substantially all of the non-financial material terms and conditions
contained in the Purchase and Sale Agreement attached as Exhibit “2” to the
Protocol Motion.

     “Rejected Offer” means any Qualified Offer (excluding any Leveraged Offer
made by any Executive or his Affiliates) received for the assets (or the stock)
of any of the Operating Companies of which FGC recommends the acceptance, but
which the Informal Committee (or the Official Noteholder Committee, as the case
may be) or Indenture Trustee elects to reject.

     “Residual Assets” means, without duplication of any other component of
Distributable Cash, all tangible and intangible assets belonging to the Debtors
and to the Liquidating Trust which, as of the Liquidation Date, are not a
Purchase Note(s), Nevada Purchase Note(s) or operating assets (or stock) of any
Operating Company that has not been sold.

     “Restricted Cash” means cash which, in accordance with generally accepted
accounting principles (“GAAP”) consistently applied, is properly classified on
the balance sheet of FGC and/or any of its subsidiaries as “restricted.” The
$2,400,000.00 placed in escrow for the Retention Payment and/or any unfunded
portion thereof shall automatically be considered Restricted Cash
notwithstanding requirements pursuant to GAAP to classify such amounts
otherwise.

     “Restructuring” has the meaning set forth in Article II.

     “Retention Payment” has the meaning set forth in Section 5.4.

     “Section” means a Section of this Agreement unless the context otherwise
indicates.

     “Security Documents” as used in Article II of this Agreement shall have the
meaning provided in the Indenture.

     “Senior Management” has the meaning set forth in the Preamble to this
Agreement.

     “Senior Management Affiliate” has the meaning set forth in Section 10.1.

     “Senior Management Incentive Program” means the Cash Distribution Incentive
and Retention Payment payable to Senior Management as set forth in Article V and
the Executive Payment.

     “Subject Parties” has the meaning set forth in Section 7.2.

     “Successors” has the meaning set forth in Section 7.2.

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Subsidiaries” means FRI, 101 Main, FMI, FI, FSI, FBHI, FBHII, FFEC and
FLVI.

     “Tail Liability” is any liability (excluding the Notes) of any of the
Debtors not assumed in connection with a purchase of the assets or the stock of
the Operating Companies.

     “Transfer” has the meaning set forth in Section 7.2.

     “Transferee” has the meaning set forth in Section 7.2 of this Agreement.

     “Transferee Agreement” has the meaning set forth in Section 7.2.

     “Transferor” has the meaning set forth in Section 7.2.

     “Unsecured Debt Cap” has the meaning set forth in Section 3.8.

     “UST” means the Office of the United States Trustee.

     “Wind-up Period” has the meaning set forth in Section 5.6.

Article II
General Terms of Restructuring

     Section 2.1 General Purpose of Agreement. The parties to this Agreement
have agreed to a restructuring of the Debtors which shall be implemented by the
Debtors commencing cases under Chapter 11 of the Bankruptcy Code (the “Chapter
11 Cases”) in Bankruptcy Court (the “Restructuring”). The Debtors, Senior
Management and the Consenting Noteholders have concluded that the enterprise
value of the Debtors (including separate sales of the Operating Companies’
assets or stock) is not sufficient to pay all claims in respect of the Notes in
full, and therefore no distribution will be made to holders of Existing Common
Stock, Existing Preferred Stock and the FSI Warrants. The Debtors in
coordination and cooperation with the Informal Committee will seek purchasers
for the assets (or the stock) of the Operating Companies during the period prior
to the filing of the Chapter 11 Cases. In order to accomplish this orderly
liquidation, the Debtors shall file petitions for relief under Chapter 11 of the
Bankruptcy Code and proceed by way of 363 Motions(s) and/or Plan(s) to obtain
approval of sales agreements with such purchasers in accordance with the
Protocol Motion, and in the event sales agreements are not entered into for the
sale of the assets (or the stock) of all of the Operating Companies and an
auction is requested by the Consenting Noteholders pursuant to Section 3.1 (c)
of this Agreement, to sell the assets (or the stock) of any remaining Operating
Companies through an auction process before the Bankruptcy Court. The
Restructuring will provide for the Indenture Trustee (and thereby, the
Noteholders) to receive the Net Distributable Cash. Additionally, given the
regulatory approvals needed to accomplish the Restructuring, and in recognition
of the need to retain Senior Management in order to insure continuity and
compliance with all gaming regulations and licensing requirements in the
Debtors’ operations during the Restructuring, the Senior Management Incentive
Program will be adopted by the Debtors as a preventative measure

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



in order to retain key executives and adequately compensate them for their
continued employment with the Debtors during the Restructuring and to
incentivise Senior Management to obtain the highest return for the Noteholders.
The summary of the Restructuring set forth in this Section 2.1 is qualified in
its entirety by the other provisions of this Agreement, which provide a more
detailed description of the terms and conditions of the Restructuring.

     Section 2.2 Acknowledgment of Obligations. FGC and the Guarantors
acknowledge, confirm and agree that as of the date hereof, FGC and the
Guarantors are indebted to the Indenture Trustee in the principal amount of
$205,000,000 with respect to the Notes, together with accrued interest of
approximately $56,800,000, plus certain charges and expenses of the Indenture
Trustee. Such amounts, and fees, costs, expenses and other charges now or
hereafter payable under the Indenture and the Security Documents are
unconditionally owing by FGC and the Guarantors without offset, defense or
counterclaim by the Debtors of any kind, nature or description whatsoever,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

     Section 2.3 Acknowledgment of Security Interests. FGC and the Guarantors
hereby acknowledge, confirm and agree that as of the date hereof, the Indenture
Trustee (for the benefit of the Noteholders) has and shall continue to have
valid, enforceable and perfected liens upon and security interest in the
collateral heretofore granted to the Indenture Trustee pursuant to the Security
Documents (except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or limiting creditors’ rights
generally with respect to enforceability or by equitable principles relating to
enforceability), subject only to the liens described on Schedule 2.3 not
exceeding the amount listed thereon.

     Section 2.4 Acknowledgement of Binding Effect of Documents. FGC and the
Guarantors hereby acknowledge, confirm and agree that as of the date hereof:
(a) each of the Security Documents to which FGC or any Guarantor is a party has
been duly executed and delivered by FGC or such Guarantors and each is in full
force and effect, (b) the agreements and obligations of FGC and the Guarantors
contained in the Security Documents constitute legal, valid and binding
obligations of FGC and the Guarantors, as the case may be, enforceable against
FGC and the Guarantors in accordance with their respective terms, and neither
FGC nor any Guarantor has any valid defense to the enforcement of such
obligations, except as legality, validity and enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability, (c) the agreements and obligations of FGC and the
Guarantors contained in this Agreement constitute legal, valid and binding
obligations of FGC and the Guarantors in accordance with their terms, subject to
entry of any Bankruptcy Court orders necessary to carry out the transactions
provided for in this Agreement.

     Section 2.5 No Other Waivers; Reservations of Rights.



       (a) The Consenting Noteholders have not waived, and are not by this
Agreement waiving, any Events of Default which may be continuing on the date
hereof or any Events of Default which may occur after the date hereof (whether
the same or similar to the Existing Default or otherwise), and the Consenting
Noteholders have not agreed to

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  forbear with respect to any of its rights or remedies concerning any Events of
Default except as provided herein.          (b) Subject to this Agreement, the
Consenting Noteholders reserve the right, in their discretion, to exercise any
or all of their rights and remedies (and to direct the Indenture Trustee with
respect to its rights and remedies) under the Indenture and the other Security
Documents as a result of any Events of Default which may be continuing on the
date hereof or any Event of Default which may occur after the date hereof, and
the Consenting Noteholders and the Indenture Trustee have not waived any of such
rights or remedies, and nothing in this Agreement, and no delay on its part in
exercising any such rights or remedies, should be construed as a waiver of any
such rights or remedies.          (c) Except as expressly agreed herein, no
Debtor or Executive or any combination thereof has waived, and by the execution
of this Agreement shall not be deemed to waive any right or remedy, whether at
law, in equity, or under any agreement, regardless of form, in respect to any
person, including the Noteholders, Consenting Noteholders the Informal Committee
(or the Official Noteholders Committee as the case may be) or the Indenture
Trustee, or any document or agreement, including the Notes, the Indenture or any
guarantee.

Article III
Liquidation of Operating Companies and the Chapter 11 Cases

     Section 3.1 Sales of Operating Companies and Commencement of Chapter 11
Cases



       (a) Marketing and Sale of Operating Companies. (i) The Debtors shall
prepare marketing materials not later than January 2, 2001 and, subject to any
“no shop” agreement entered into by any of the Debtors, as permitted by
Section 3.1(b) of this Agreement, shall market the Operating Companies on the
terms and conditions substantially as set forth in the Protocol Motion. (ii) If
a Definitive Purchase and Sale Agreement (here and hereinafter in this
Agreement, as defined in the Protocol Motion) is agreed to for the sale of two
or more of the Operating Companies’ assets, and the purchaser under such
agreement has waived all due diligence contingencies under such agreement on or
before December 4, 2000, then the Debtors shall commence the Chapter 11 Cases by
December 5, 2000, and within ten (10) Business Days thereafter shall file a 363
Motion to approve the sale subject of such agreement, free and clear of Liens
subject to the terms and conditions of such agreement and this Agreement. In any
other event, the Debtors shall file the Chapter 11 Cases no later than
January 19, 2001 to effectuate the orderly liquidation of the Operating
Companies. Thereafter, in accordance with the sales’ procedures (as amended from
time to time) outlined in the Protocol Motion, the Debtors shall file the
appropriate 363 Motion or Plans, as the case may be, to sell the assets (or the
stock) of the Operating Companies. Although it is contemplated that the sales
will be of the assets of the Operating Companies, nothing herein shall preclude
the sale of the stock of an Operating Company by the Debtors. Subject to Section
10.1(d) and (e), during the term of this Agreement, the Debtors will not enter
into an agreement to sell any of the assets (or stock) of the Operating
Companies without the consent of the

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Consenting Noteholders who are at the time beneficial owners (or record
owners) of a majority of the principal amount of Notes.          (b) Agreement
with Purchaser. Debtors with the approval of the Consenting Noteholders may
enter into “no shop” agreements with prospective purchasers, whereby the Debtors
may agree not to, directly or indirectly, solicit or encourage, initiate or
enter into discussions or transactions, or provide information regarding any
applicable Operating Company to any person concerning the acquisition of such
Operating Company for periods of time prior to and/or subsequent to the Petition
Date. If as a result of such an agreement, any order, motion, plan or proceeding
to approve a Definitive Purchase and Sale Agreement with such purchaser is
delayed or postponed by the Bankruptcy Court as a result of the “No Shop”
agreement, then the Distribution Date and the date of December 31, 2001 as set
forth in the Liquidation Date definition and Sections 5.2, 5.4 and 12.10 of this
Agreement shall be extended for a period of time equal to the duration of the
postponement or delay ordered by the Bankruptcy Court due to such “no shop”
provision.          (c) Auction of Assets of Remaining Operating Companies. In
the event a Definitive Purchase and Sale Agreement has not been reached
regarding a sale with respect to one or morethe disposition of all of the
Operating Companies’ assets (or stock) on or before September 1, 2002, and
Consenting Noteholders holding (or beneficially owning) an aggregate principal
amount of Notes greater than 50% of the outstanding principal amount of Notes
held by the Petition DateConsenting Noteholders elect in writing, thethen
Debtors shall continue to market and shall cause any unsold Operating Companies’
assets (or stock) to be sold by auction conducted (not later than 120 days after
notice of such election is given) by the Bankruptcy Court on or about June 15,
2001, pursuant tounless, after such notice is given, but before the procedures
set forth inauction date, a Definitive Purchase and Sale Agreement is executed
with the Protocol Motionconsent of the Consenting Noteholders.

Any term in this Section 3.1 to the contrary notwithstanding, the provisions of
Section 3.1 are subject to Sections 5.1 and 5.2 of this Agreement.

     Section 3.2 Sale Negotiations. The Informal Committee shall have the right
to participate with the Debtors in negotiations with potential purchasers of the
assets and/or stock of the Operating Companies. The Debtors shall keep the
Informal Committee, through the Informal Committee Professionals, informed as to
the status of the solicitation of purchasers and all negotiations. The Informal
Committee may designate two of its members along with the Informal Committee
Professionals to participate with the Debtors in such negotiations; provided,
however, that upon Debtors’ request, only one such member, together with the
Informal Committee Professionals, shall participate in any particular meeting
with potential purchasers. All sales and solicitation materials are subject to
review by the Informal Committee’s financial advisors prior to dissemination to
potential purchasers. The Informal Committee’s financial advisor shall be
informed of all written and oral communications with potential purchasers. All
draft purchase and sale documentation shall be provided to the Informal
Committee Professionals upon receipt by the Debtors and/or Senior Management,
and to the extent prepared by the Debtors, the Debtors’ Professionals or Senior
Management, prior to dissemination to potential purchasers.

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Upon the commencement of the Chapter 11 Cases, if the U.S. Trustee appoints an
Official Noteholder Committee, then the Official Noteholder Committee shall
participate in the negotiations with potential purchasers in lieu of the
Informal Committee.

     Section 3.3 Certain Agreements to Cooperate and Other Rights Respecting
Claims Purportedly Owned by Fitzgeralds Sugar Creek, Inc. The Debtors, the
Consenting Noteholders and Senior Management shall attempt to resolve on or
before December 8, 2000 the dispute which has arisen concerning the ownership
and prosecution of an action in respect of gaming licensing and gaming operation
in Missouri, which involved Fitzgeralds Sugar Creek, Inc., a revoked Missouri
corporation. Any resolution shall be subject to Bankruptcy Court approval. If
the Debtors, the Consenting Noteholders and Senior Management cannot resolve
this dispute by the December 8, 2000 deadline, it is agreed that Philip D.
Griffith shall have the right to seek Bankruptcy Court adjudication of the
rights to ownership of the prosecution of any actions regarding such Missouri
gaming licensing and gaming operation by motion notwithstanding Bankruptcy
Rule 7001. The motion may be heard on an order shortening time on notice of the
Informal Committee (or the Official Noteholder Committee, as the case may be)
and the other Executives. The actions by Philip D. Griffith to pursue such a
motion would, notwithstanding any other term in this Agreement, not constitute a
violation of this Agreement.

     Section 3.4 Forbearance by Consenting Noteholders and the Indenture
Trustee. Upon execution hereof, each Consenting Noteholder shall, until the
Liquidation Date (i) refrain from filing, recording or serving (or causing to be
filed, recorded or served) any notice of foreclosure or default, and shall not
take, or instruct the Indenture Trustee, Informal Committee (or the Official
Noteholder Committee, as the case may be) or any of their professionals to take,
any other action to foreclose upon any of the collateral securing the Notes or
the obligations of FGC under the Indenture (including Sections 6.2 and 6.5
thereof) or any guarantee relating thereto, and (ii) take such actions on a
timely basis as provided for in Sections 6.4 and 6.5 of the Indenture to
instruct and direct the Indenture Trustee to refrain from filing any such notice
or taking any other action to pursue any remedy or enforce an “Event of Default”
under the Indenture; provided, however, that the Consenting Noteholders shall
not be required to indemnify the Indenture Trustee.

     Section 3.5 Consenting Noteholder Representation. Both prior to and after
the Petition Date, the Debtors Professionals and the Informal Committee
Professionals shall continue to cooperate with one another, and the Debtors
shall pay such Informal Committee Professionals in accordance with existing
procedures and compensation agreements. Subsequent to the Petition Date, the
Debtors shall pay the Informal Committee’s Professionals or, alternatively, in
the event an Official Noteholder Committee is appointed, the Official Noteholder
Committee’s Professionals, only pursuant to the Cash Collateral Stipulation or
Bankruptcy Court order. Notwithstanding anything in this Agreement to the
contrary, the Consenting Noteholders shall have no obligation to retain Informal
Committee Professionals, or provide any instructions or directions to such
Informal Committee Professionals, in the event the Debtors are not authorized by
the Bankruptcy Court to pay the fees and expenses of the Informal Committee
Professionals under Section 3.4 of the Agreement Regarding Use of Cash
Collateral.

     Section 3.6 Treatment of FGC Equity Interests. On the Effective Date of the
Plan for FGC, the Existing Common Stock, Existing Preferred Stock and the FSI
Warrants shall be

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



cancelled and extinguished. Such holders shall receive nothing under the Plan
and shall not receive any equity or other interest in any of the Debtors (as
reorganized) or any other consideration in exchange for the cancellation of the
Existing Common Stock, Existing Preferred Stock and the FSI Warrants.

     Section 3.7 Treatment of Subsidiary Equity Interests. No later than the
Effective Date of the Plan for FGC, all Existing Common Stock of the
Subsidiaries shall have been sold or extinguished and all remaining assets of
the Subsidiaries liquidated and transferred to FGC. The FFEC Common Stock may be
conveyed as part of the purchase of Fitzgeralds Las Vegas and all obligations of
FFEC assumed by the purchaser of Fitzgeralds Las Vegas.

     Section 3.8 Pre-Petition Cash Distribution to Certain Unsecured Creditors.



       (a) Until the Petition Date, the Debtors will continue to pay their
outstanding undisputed, non-contingent and ordinary course unsecured debts in
the ordinary course of business and remain current with all such creditors. It
is the parties’ intention to eliminate the potential for pre-petition
outstanding undisputed, non-contingent, ordinary course, and unsubordinated,
unsecured debts/claims and otherwise avoid any delay or disruption of vendor
services to the Operating Companies; the Debtors intend to pay, shortly before
the Petition Date, all outstanding undisputed, non-contingent, ordinary course,
unsubordinated, unsecured claims (the “Pre-Petition Unsecured Payment”). To the
extent that any unsecured creditors’ claims of the Debtors (exclusive of the
deficiency claim of the Noteholders and any claims subordinated thereto and
payroll and payroll- related claims) exist as of the Petition Date, the Plan
shall provide that on the Effective Date, those general unsecured claims which
are not paid in full pursuant to the Operating Pleadings, and which are not
subordinated to any deficiency claim of the Indenture Trustee, shall be paid in
full, provided such claims, including anticipated rejection claims arising under
Section 365 of the Bankruptcy Code, do not exceed $4,000,000 in the aggregate,
excluding payroll and payroll-related expenses (the “Unsecured Debt Cap”).    
     (b) In the event unsecured creditors’ claims of the Debtors (exclusive of
the deficiency claim of the Noteholders, any claims subordinated thereto and
payroll and payroll-related claims), as of any applicable claims bar date, (and
any anticipated rejection claims arising under Section 365 of the Bankruptcy
Code) exceed the Unsecured Debt Cap, at the election of Consenting Noteholders
who are at the time beneficial owners (or record holders) of a majority of the
principal amount of the Notes, the Debtors shall propose and support a Plan that
classifies and treats those general unsecured claims, including rejection
claims, similar to the deficiency claim of the Indenture Trustee, and the
Consenting Noteholders shall direct the Indenture Trustee, the Informal
Committee (or the Official Noteholders Committee, as the case may be) and their
professionals to support such a Plan before the Bankruptcy Court. The Consenting
Noteholders agree to vote all of their claims against and interest in the
Debtors for such a Plan, except to the extent such claims or interests are
deemed by operation of the Bankruptcy Code to have accepted or rejected the
Plan. If the Debtors fail to propose and support such a Plan at the request of
Consenting Noteholders, who are beneficial owners (or record owners) of a
majority of a principal amount of Notes, the Debtors agree to the termination of
any remaining portion of the exclusivity period solely in favor of the
Consenting Noteholders. Each Executive

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  shall also vote all of the claims against and interests in the Debtors that he
owns, or of which he has the power to control the vote in favor of such a Plan,
except to the extent such claims or interests are deemed by operation of the
Bankruptcy Code to have accepted or rejected the Plan. In this regard, the
Debtors agree to provide the Consenting Noteholders who at the time are the
beneficial or record owners of a majority of the principal amount of the Notes
and proposing such a Plan with information necessary to prepare a disclosure
statement.

     Section 3.9 Treatment of the Foothill Claim. Debtors shall use their best
efforts to obtain a reconveyance of the Foothill Liens prior to the Petition
Dates and in this regard to pay all contractual sums due Foothill. In the event
that the Foothill Liens are not released prior to the Petition Date, Debtors
shall continue their efforts to obtain voluntary reconveyances of the Foothill
Liens, but if unsuccessful, Foothill shall be treated as unimpaired under the
Plan(s) of the Debtors and shall be paid the amount of its allowed claim no
later than with the closing of the first purchase of an Operating Company.

     Section 3.10 Certain Obligations in respect of Official Noteholder
Committee. Nothing in this Agreement shall deemed to require a Consenting
Noteholder to serve on an Official Noteholder Committee; provided, however, any
Consenting Noteholder who becomes a member of an Official Noteholders Committee
shall not be required by this Agreement to take any action as a member of that
committee which would violate its duties as a committee member, provided,
however, that nothing contained in this Section 3.10 shall relieve any
Consenting Noteholder from its obligations under this Agreement, and
specifically Section 9.2. Debtors agree to support a motion by the Official
Noteholders Committee to permit trading by such members subject to appropriate
Chinese Wall restrictions.

Article IV
Treatment of Noteholder Claims

     Section 4.1 Pre-Petition Excess Cash Distribution. Subject to the condition
precedent that this Agreement has been duly executed by all parties hereto,
within three (3) Business Days after the execution of this Agreement and prior
to the commencement of the Chapter 11 Cases, FGC shall distribute by wire
transfer to the Indenture Trustee for the benefit of the Noteholders Excess Cash
in the amount of $13,000,000, to be applied to unpaid and accrued Indenture
Trustee’s fees and expenses incurred to date and as partial payment of accrued
and unpaid interest and principal as provided in the Indenture (the
“Pre-Petition Cash Distribution”). All distributions of Excess Cash pursuant to
this Section and Section 4.2, to the extent not recovered as a pre-Petition Date
preferential transfer or a recoverable post-Petition Date transfer shall be
distributable cashDistributable Cash for purposes of calculating the Cash
Distribution Incentive payment set forth in Article V. All wire transfers made
to the Indenture Trustee under this Agreement shall be directed as follows:



  BK OF NYC — ABA NO. 021000018
BBK-ATTN: CORPORATE TRUST AGENCY/GLA 111-565
REF: A/C 117813
RE: FITZGERALDS GAMING

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 4.2 Additional Excess Cash Distributions. Subject to the Bankruptcy
Court’s approval of that portion of the Cash Collateral Stipulation providing
for post-petition payments to the Indenture Trustee to reduce the obligations
described in Section 2.2 of this Agreement and on the terms contained in this
Section 4.2, the Debtors shall distribute to the Indenture Trustee, for the
benefit of Noteholders, all Excess Cash as of the end of each respective first,
second or third financial reporting quarter beginning April 1, 2001, within
45 days of the end of such quarter (such distributions, together with the
Pre-Petition Cash Distribution, the “Excess Cash Distributions”). With respect
to the fourth financial reporting quarter of each year beginning with the
financial reporting quarter ending December 31, 2000, Excess Cash will be
distributed within 90 days of the end of the fiscal year and such payments shall
be applied to unpaid and accrued Indenture Trustee’s fees and expenses incurred
to date and as partial payment of accrued and unpaid interest and principal as
provided in the Indenture. The provisions of this Section 4.2 are qualified in
their entirety by the terms of the Cash Collateral Stipulation and the Interim
Order and the Final Order.

     Section 4.3 Distribution of Sale Proceeds. The Restructuring shall be
accomplished by the orderly sale of the assets (or the stock) of the Operating
Companies and the Residual Assets whether by 363 Motion or a Plan. The
Consenting Noteholders hereby agree to the sale or auction of the assets (or the
stock) of the Operating Companies free and clear of Liens, with the Liens
attaching to the proceeds from such sales, and agree to instruct both the
Informal Committee (or the Official Noteholders Committee, as the case may be)
and the Indenture Trustee and their professionals to consent to and support
approval of such sales before the Bankruptcy Court (but not including the
providing of any indemnity to the Indenture Trustee). Upon the closing of any
sale of the assets (or the stock) of an Operating Company, the net proceeds,
less a reserve for amounts due in connection with the Senior Management
Incentive Program and the reserve as reasonably determined by the Debtors and
the Informal Committee (or the Official Noteholder Committee, as the case may
be) and approved by the Bankruptcy Court for Tail Liabilities, shall be
distributed to the Indenture Trustee for the benefit of and distribution to the
Noteholders in accordance with the Indenture. The Debtors and the Executives
agree to support a plan that provides that the claims of the
Noteholders/Indenture Trustee under the Indenture are an undersecured claim(s)
and shall be treated through the cash and non-cash distributions contemplated
hereby and issuance to the Noteholders of the beneficial interests in the
Liquidating Trust. The Consenting Noteholders agree to direct and instruct the
Informal Committee (or the Official Noteholders Committee, as the case may be)
and the Indenture Trustee and their professionals to support such a plan before
the Bankruptcy Court.

     Section 4.4 Reserves Following Consummation of Sales to Majestic Star and
Additional Excess Cash Distributions



  (a)   In addition to (but without duplication of) the cash sweeps required by
Section 4.2, the Debtors shall distribute to the Indenture Trustee, for the
benefit of the Noteholders, on the first Business Day that is at least 11 days
after the entry of an order approving this Agreement, all cash and cash
equivalents held by the Debtors in excess of $16,500,000 once all of the
Operating Companies, except Fitzgeralds Reno have been sold, and

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS





      thereafter $15,000,000 once Fitzgeralds Reno is the subject of a
Definitive Purchase and Sale Agreement.     (b)   Reasonable amounts of cash
reserves shall be held in the Debtors’ estates, the Reorganized Debtors or any
liquidating trusts, in order to provide for anticipated distributions and
payments to creditors other than Noteholders, as contemplated by this Agreement
and any Plan confirmed in the Debtors’ bankruptcy cases. Reasonable amounts
shall also be held in such reserves to pay for rent of the office currently
subleased in Las Vegas, and for reasonable legal and administrative support of,
and travel (including commuting expenses) of personnel working for, the estates,
the Reorganized Debtors or any liquidating trusts.

Article V
Senior Management Incentive Program

     Section 5.1 Senior Management Role. In order to maintain the stability of
the operations and gaming licensing during the process of selling the Operating
Companies, the Debtors, Senior Management and the Consenting Noteholders have
agreed that each of the Executives are to remain with FGC through the
Liquidation Date to maximize the value of the Noteholders’ recoveries. The
parties understand and acknowledge that the end result of the Restructuring is
the sale of the Operating Companies and the cessation of all gaming operations
by FGC. In conjunction therewith, and although existing employment agreements
with each of the Executives will not be assumed by FGC pursuant to Section 365
of the Bankruptcy Code (as set forth in Section 5.6), each of the Executives
shall continue to perform their his duties and carry out their responsibilities
as more particularly described in their his existing employment agreements and
agreement through the Liquidation Date. Each of the Executives shall be
compensated thereunder. in accordance with Section 5.6. Each Executive shall
continue to serve in his present role as an officer and/or director of the
Debtors for so long as he continues to be employed by the Debtors, provided such
service does not violate applicable law. In addition, each of the Executives
will support the sales process. As additional consideration therefor therefore,
the Senior Management Incentive Program shall be adopted by the Debtors as
described herein, and shall be supported by the Consenting Noteholders as it is
part of the Restructuring.

     Section 5.2 Cash Distribution Incentive.



       (a) Subject to Bankruptcy Court approval to be obtained before
twenty-seven eight (27 28 days after commencement by the Debtors of their
Chapter 11 Cases, Senior Management shall receive from the Debtors or the
trustee of the Liquidating Trust, as applicable, simultaneously with the
distribution of the Net Distributable Cash (or any portion thereof), to the
Indenture Trustee or to the beneficiaries of the Liquidating Trust, a percentage
of the Distributable Cash (“Cash Distribution Incentive”), pursuant to the
following schedule:

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Distributable Cash   Percent to Senior Management

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$115,000,000 or less
    0 %
$115,000,001 to $164,000,000
    7.0 %
$164,000,001 and above
    8.5 %

     In respect of the Cash Distribution Incentive earned, Senior Management
shall receive payments which will consist of cash, and if applicable, an
interest in the Nevada Purchase Note(s). The amount of the Cash Distribution
Incentive payment to be paid in a form other than cash (i.e. Nevada Purchase
Note(s)), if any, will be determined at the Liquidation Date and shall equal the
product of: (i) the Cash Distribution Incentive earned as of the Liquidation
Date; and (ii) the ratio of (a) the estimated fair market value of the Nevada
Purchase Note(s) and (b) the Distributable Cash. There will be no Cash
Distribution Incentive payment until the Distributable Cash exceeds
$115,000,000.00. Percentages apply only to the incremental Distributable Cash
above each break point as referenced above and not to the cumulative balance of
Distributable Cash. To the extent there is disagreement between Senior
Management, the Debtors and the Informal Committee (or the Official Noteholder
Committee, as the case may be) with respect to the value of any component of
Distributable Cash, the amount of Distributable Cash shall be determined by the
Bankruptcy Court.



       (b) For purposes of calculating the Cash Distribution Incentive payment
and subject to the exceptions and formulations referenced below, Distributable
Cash available for distribution subsequent to June 30, 2001 (the “Distribution
Date”) shall be present valued to the Distribution Date using an annualized
discount rate of 12.25% (the “Discount Rate”). With respect to any portion of
Distributable Cash which represents cash or non-cash consideration from the sale
of any assets (or stock) of the Operating Companies, such sale proceeds shall be
subject to one of the following formulations (for purposes of calculating the
Cash Distribution Incentive Payment payment):                 1. If Bankruptcy
Court approval to sell assets (or stock) of any Operating Company occurs on or
before the Distribution Date, then that portion of Distributable Cash which
represents cash and/or non-cash proceeds from the sale of assets (or stock) of
any such Operating Company pursuant to such Bankruptcy Court order shall not be
subject to a present value calculation for any time period (including the time
period during which the regulatory approval process(es) is occurring.    
            2. If Bankruptcy Court approval to sell assets (or stock) of any
Operating Company occurs after the Distribution Date but before September 30,
2001, then that portion of Distributable Cash which represents cash and/or
non-cash consideration from the sale of assets (or stock) of any such Operating
Company pursuant to such Bankruptcy Court order shall be subject to a present
value calculation (utilizing the Discount Rate) for the period from the
Distribution Date to the date on which the Bankruptcy Court issues an oral order
approving such sale ( the “Court Approval Date”). Such sale proceeds shall not
be subject to a present value calculation with respect to the period from the
Court Approval Date through the date upon which any such sale closes

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  and the applicable portion of the sales proceeds therefrom are distributed to
the Indenture Trustee or to the beneficiaries of the Liquidating Trust.    
            3. If the Court Approval Date occurs subsequent to September 30,
2001 with respect to the sale of assets (or stock) of any Operating Company,
then that portion of Distributable Cash which represents cash and/or non-cash
consideration from the sale of assets (or stock) of any such Operating Company
pursuant to such Bankruptcy Court order shall be subject to a present value
calculation (utilizing the Discount Rate) for the period from the Distribution
Date through the date on which any such sale closes and the applicable portion
of the sales proceeds therefrom are distributed to the Indenture Trustee or to
the beneficiaries of the Liquidating Trust.

          provided, however, with respect to the three (3) formulations set
forth above, assets of any Operating Company shall include any such Operating
Company’s (ies’) Operating Cash and shall not include any other cash or cash
equivalents. For purposes of calculating the Cash Distribution Incentive
payment, the following components of Distributable Cash shall automatically be
deemed to have been distributed on or before the Distribution Date: (i) Excess
Cash Distributions paid on or before August 15, 2001; and (ii) items (f), (g)
and (h) contained in the definition of Distributable Cash.

          (c) If a sale of the assets (or stock) of an Operating Company, either
by sales contract or auction (in either event, the terms and conditions of which
are agreed to and documented on or before the Distribution Date), is unable to
be closed by December 31, 2001, due to delays related to the purchaser’s(s’)
efforts to obtain the necessary regulatory approval(s) and/or financing other
than as the result of a default by the Debtors under a Definitive Purchase and
Sale Agreement (hereinafter, an “Extended Transaction”), then notwithstanding
Section 5.1, 5.6 and 12.10, the Executives, the Debtors and the Consenting
Noteholders agree that the Executives will continue to be employed, continue to
be compensated as provided for in their respective employment agreements and
continue to be entitled to earn the Cash Distribution Incentive in respect of
the Operating Companies to which such transaction relates for an additional
period of time beyond December 31, 2001 (the “Delay Extension Period”). The
Delay Extension Period shall be with respect to each Operating Company the
period beginning December 31, 2001 and ending on the date on which the relevant
Extended Transaction has closed. Anything in this paragraph to the contrary
notwithstanding, if an Extended Transaction is terminated for any reason other
than a default by Debtors, it shall be treated under the next succeeding
paragraph.

          (d) If a sale of the assets (or stock) of an Operating Company, either
by sales contract or auction, that is not an Extended Transaction does not
timely close because of a purchaser’s breach other than as result of a default
by the Debtors, then notwithstanding Sections 5.1, 5.6 and 12.10, the Executives
shall continue to be employed, shall continue to be compensated as provided for
in their respective employment agreements and shall continue to be entitled to
earn the Cash Distribution Incentive in respect of the Operating Company to
which such transaction relates beyond December 31, 2001 for the Default
Extension Period. The Default Extension Period with respect to each Operating
Company shall begin on the earlier of the first Business Day after Debtors are

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



notified in writing by the purchaser that the sale will not close, the Debtors
notify the purchaser of the purchaser’s default under the purchase agreement or
of the Debtors’ intention not to go forward with such sale under such purchase
agreement, or the last day set by the Bankruptcy Court order approving a sale,
as may be amended from time to time, to close. In such an event, that portion of
the Distributable Cash representing the proceeds from the sale of any assets (or
stock) of any such Operating Company (including its Operating Cash but not
including any other cash or cash equivalents) shall not be present valued to the
Distribution Date nor to any other date.

          (e) In the event a sale of the assets (or stock) of an Operating
Company does not close by December 31, 2001, (as extended by any Delay Extension
Period or Default Extension Period applicable to such Operating Company) any
sales proceeds with respect to such Operating Company shall not be Distributable
Cash.

     Section 5.3 Senior Management’s Ownership of Nevada Purchase Notes. In the
event the Nevada Properties are sold pursuant to a Leveraged Offer(s), then
Senior Management shall own and receive payments under any Nevada Purchase
Note(s) in proportion to any Cash Distribution Incentive payment arising from
the sale underlying such Nevada Purchase Note(s) in whole or in part, including
its portion of the interest accruals thereunder. In connection with the Plan(s),
the Debtors and the Consenting Noteholders agree that the Nevada Purchase Notes
may be delivered to an agent for the Consenting Noteholders or directly to the
Consenting Noteholders.

     Section 5.4 Retention and Severance. Subject to Bankruptcy Court approval
by final order to be obtained before twenty-seven eight (27 28) days after
commencement by the Debtors of their Chapter 11 Cases, Senior Management will be
entitled to receive from an escrow that has been established retention and
severance payments from the Debtors in the aggregate amount of $2,400,000.00
(“Retention Payment”) and shall not be entitled to any severance under their
employment agreements. The Retention Payment will be apportioned as follows:
Philip D. Griffith, $1,200,000.00, Michael E. McPherson, $400,000.00, Max L.
Page, $400,000.00, and Paul H. Manske, $400,000.00. The Retention Payment shall
be held in escrow, funded simultaneously with the payment of $13,000,000.00 as
provided in Section 14.1 4.1 of this Agreement, pursuant to the escrow agreement
attached hereto as Exhibit “2”. The Retention Payment shall be paid to an
Executive on the earlier of (i) the effective date of a Plan that effectuates a
the sale of the assets (or stock) of the last Operating Company (to the extent
not previously disposed of pursuant to Bankruptcy Code Section 363) (and
transfers all Residual Assets and Tail Liabilities to a Liquidating Trust or
(ii) the Liquidation Date, or (iii) the date on which such Executive is
terminated without cause by the Debtors (with the consent of the Informal
Committee (or the Official Noteholder Committee, as the case may be)); provided,
however, that an Executive shall not be entitled to his applicable portion of
the Retention Payment if such Executive is not, or has not been continuously
since the date of the Restructuring Agreement, employed by the Debtors, unless
due to death or disability. To the extent Debtors determine in their reasonable
judgment to adopt, after July 1, 2000, a retention and severance program for
employees who are not Senior Management, proceeds distributed to Debtors’

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



employees pursuant to such retention plan (if any) will be netted against the
Retention Payment and prorated on a dollar for dollar basis with respect to the
share of the Retention Payment to be received by each member of Senior
Management.

     Section 5.5 Certain Agreements with Senior Management Regarding
Compensation Clawback and Non-Compete Agreements. Each of the Debtors, the
Executives and the Consenting Noteholders have agreed to certain other terms and
conditions respecting clawbacks of compensation and non-compete agreements that
are set forth in this Section 5.5.



       (a) Clawback. The portion of the Retention Payment payable to an
Executive and the Cash Distribution Incentive Payment payable to Senior
Management under Section 5.4 of this Agreement shall be reduced by the lesser of
(i) any amount paid or payable to that Executive without the Informal
Committee’s consent (or the consent of the Official Noteholder Committee, as the
case may be) by a purchaser or its affiliates of the assets (or stock) of an
Operating Company and agreed to within one year after the closing or (ii) the
percentage of the Retention Payment apportioned to that Executive under
Section 5.4 of this Agreement and a portion of the Cash Distribution Incentive
Payment equal to the percentage of the Retention Payment apportioned to that
Executive under Section 5.4 of this Agreement.          (b) Agreement to Enter
Into Non-Compete Agreements. Each Executive on behalf of himself agrees to
execute any number of agreements (“non-compete agreements”) restricting his
commercial activities in the gaming industry (“competitive activities”) required
by any buyer of the assets (or stock) of an Operating Company, whether pursuant
to a sale at auction conducted in accordance with the Protocol Motion or
otherwise, subject to the following restrictions:



       1. General Terms. Any non-compete agreement required to be executed
pursuant to this Agreement shall contain customary terms and conditions and may
include customary non-solicitation and non-hire provisions, provided they are
consistent with this Agreement.          2. Geographic Limitations. Any
non-compete agreement required to be executed pursuant to this Section 5.5(b)(2)
shall limit each Executive’s competitive activities only in the following
geographic areas:                 (a) Downtown Las Vegas, which means the area
commonly known as Downtown Las Vegas, which consists of the area of the City of
Las Vegas, Nevada bounded by Stewart Avenue on the north, Bridger Avenue on the
south, Sixth Street on the east and Main Street on the west;                 (b)
A 75 mile radius of the hotel-casino in Reno, Nevada, owned by FRI, excluding
the geographic area within one-half mile of the shoreline of Lake Tahoe;    
            (c) A 75 mile radius of the casino in Black Hawk, Colorado owned by
101 Main; and

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS





              (d) A 75 mile radius of the hotel-casino in Tunica, Mississippi
owned by FMI;          3. Duration of Agreement. Any non-compete agreement that
an Executive is required to execute pursuant to this Agreement shall limit an
Executive’s competitive activities for a period of time not to exceed eighteen
(18) months in each geographic area described in Section 2.2 5.5(b)(2) of this
Agreement; provided, however, such eighteen (18) month term shall commence in
each such geographic area upon the earlier to occur of (i) a sale of the assets
or stock of each Operating Company in that geographic area, respectively or
(ii) the Liquidation Date and in any event on the condition that the Executive
Payment is timely made. Each Executive agrees that the provisions set forth in
Section 4.08 of the Majestic Star Purchase Agreement dated November 22, 2000 are
consistent with this Section 5.5.          4. Non-solicitation and Non-hire. Any
non-solicitation and non-hire provisions included in a non-compete agreement may
have any geographic scope but shall be limited to twelve (12) months in duration
from the commencement of the applicable non-compete agreement.          5.
Consideration for Agreement. The Executives shall be paid by the Debtors the
aggregate sum of $2,000,000 (the “Executive Payment”) for the non-compete
agreement(s) payable as follows: $500,000.00 upon the closing of the sale of the
assets (or stock) of Fitzgeralds Reno with the balance of $1,500,000.00 or the
entire $2,000,000.00 (in the event that a sale of Fitzgeralds Reno had not yet
concluded and the $500,000.00 paid) payable on the earlier of (i) the date that
the Indenture Trustee receives Distributable Cash in excess of $115,000,000.00
or (ii) the Liquidation Date. The Executive Payment shall be apportioned as
determined between the Executives as they deem appropriate in their sole and
absolute discretion. The Executives represent and warrant that they have agreed
amongst themselves upon an allocation of the Executive Payment.

     Section 5.6 Senior Management Employment Agreements and Compensation. The
Debtors will not assume the existing employment agreements with Senior
Management pursuant to Section 365 of the Bankruptcy Code. However, upon
commencement of the Chapter 11 Cases and continuing thereafter, Senior
Management will continue to receive all compensation and benefits at the levels
and under the terms provided in their respective employment agreements through
(as extended from time to time up to the consummation of the sale of Fitzgeralds
Reno); provided, however, that after December 31, 2001, Philip D. Griffith shall
continue to receive such benefits but compensation payable to Philip D. Griffith
shall be reduced (relative to the actual base salary received pursuant to his
employment contract for such period) by 4.98% for the period commencing the day
following (insert date of execution of this Amendment) through the 90th day
thereafter, shall be reduced (relative to the actual base salary received
pursuant to his employment contract for such period) by 6.64% for the period
commencing on the 91st day following (insert date of execution of this
Amendment) the 181st day thereafter, shall be reduced (relative to the

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



actual base salary received pursuant to his employment contract for such period)
by 8.30% for the period commencing on the 181st day following (insert date of
execution of this Amendment) through the termination of Mr. Griffith; provided,
however, after the Liquidation Date, none of Philip D. Griffith, Paul H. Manske,
Michael E. McPherson or Max L. Page shall receive any compensation or benefits
under such employment agreements other than as provided by law, such as COBRA
benefits, nor shall any of Philip D. Griffith, Paul H. Manske, Michael E.
McPherson or Max L. Page be required to perform any services under such existing
employment agreements. Senior Management bonuses for the calendar operating
years 2000, 2000 and 2001 and any applicable portion of 2002 shall be determined
using the existing formula used by the FGC compensation committee (“Bonus
Formula”). No bonuses shall be paid to Senior Management for the fiscal year
2002. The Bonus Formula, in both amount amounts of bonus and EBITDA targets,
will be annualized and adjusted pro ratably to reflect sales of assets (or
stock) of Operating Companies at the date they close escrow. Provided
Mr. McPherson is employed by Debtors up to the Liquidation Date, Mr. McPherson
shall remain in the full-time employment of the Debtors, the Reorganized Debtors
or any Liquidating Trust with respect to the Debtors for a period of six
(6) months following the Liquidation Date (the “Wind-up Period”) provided the
terms of his employment, including salary, benefits, office, support staff and
payment of commuting and other reimbursable expenses, but not including bonuses
or payments under the Restructuring Agreement, remain the same during the
Wind-up Period as they were in 2002. The employment of Mr. McPherson by Debtors,
the Reorganized Debtors or any Liquidating Trust shall not delay payment of
Mr. McPherson’s portion of the Retention Payment. Mr. McPherson and the Informal
Committee hereby agree to engage in good faith negotiations for an extension of
the Wind-up period during which extension Mr. McPherson will continue to provide
services to Debtors, the Reorganized Debtors or any Liquidating Trust. Such
negotiations, however, must take into account (i) any reduced needs for
Mr. McPherson’s services and (ii) Mr. McPherson’s requirement that he can accept
full-time employment with a compensation package commensurate with his skills,
age and employment history. Any agreement to extend the Wind-up Period must be
in writing and signed by Mr. McPherson and the Informal Committee at least
thirty (30) days prior to the end of the initial six (6) month Wind-up Period.
Any amount paid or payable to Mr. McPherson by any person after the initial six
(6) months of the Wind-up Period shall not be subject to the clawback provisions
of Section 5.5(a) in this Agreement.

     Section 5.7 Bankruptcy Court Approval. The Consenting Noteholders shall
direct the Informal Committee (or the Official Noteholder Committee, if
applicable) and the Indenture Trustee to instruct their professionals to voice
support before the Bankruptcy Court of a motion filed by the Debtors with the
Bankruptcy Court to approve the Senior Management Incentive Program and the
compensation and benefits provided in Section 5.6 (“Compensation Motion”),
substantially in the form attached hereto as Exhibit “3,” which Compensation
Motion will be filed on the Petition Date and will come on for hearing upon such
limited notice and shortened time as the Bankruptcy Court may allow. The
Consenting Noteholders acknowledge and understand that the approval of the
Compensation Motion in its entirety within 28 days of the Petition Date is a
condition to the continued participation of Senior Management in the Chapter 11
Cases and employment with the Debtors and is a Condition Subsequent to this
Agreement.

     Section 5.8 Agreement to Waive Claims by Senior Management.

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       (a) In partial consideration of the availability of the Retention Payment
benefit, the receipt of post-petition compensation during the Executives
respective employment (as provided for in this Agreement and by Bankruptcy Court
order) and the right to earn the timely payment of the Cash Distribution
Incentive (as provided for in this Agreement and by Bankruptcy Court Order),
each Executive agrees to waive all claims (not arising under or contemplated by
this Agreement) in the Chapter 11 Cases against the Debtors, as well as
Fitzgeralds Management Corporation. (“FM”), Fitzgeralds Arizona Management, Inc.
(“FAMI”) and Nevada Club, Inc. (and together with FM and FAMI, the “Non-Debtor
Affiliates”) upon entry of a Confirmation Order for the Plan of FGC, except in
respect to any capital stock interests.          (b) (a) Upon execution hereof
each Executive shall, until the Liquidation Date with respect to an Operating
Company, refrain from (i) taking any action to enforce, reduce to judgment or
collect on, any claim that they have against the Debtors or their Non-Debtor
Affiliates not arising under or contemplated by this Agreement and (ii) filing,
in their capacities as creditors, claimants or the counterparty to any executory
contract (other than this Agreement and any other agreements contemplated by
this Agreement), any motion in the Chapter 11 Cases; provided, however, that
(i) the Executives shall be permitted (i) to file proofs of claim in the
Chapter 11 Cases in order to preserve their rights; (ii) to defend their claims
against any objections filed; and (iii) take any other actions the Executives
deem necessary or appropriate to preserve their rights.          (c) (b) Upon
execution hereof each Executive shall, until the Liquidation Date with respect
to an Operating Company, take all commercially reasonable efforts to cause his
Affiliates (excluding the Debtors and their Non-Debtor Affiliates) to refrain
from (i) taking any action to enforce, reduce to judgment or collect on, any
claim that such an Affiliate has against the Debtors or their Non-Debtor
Affiliates not arising under or contemplated by this Agreement; and (ii) filing,
in such Affiliate’s capacities as a creditor, claimants or the counterparty to
any executory contract (other than this Agreement and any other agreements
contemplated by this Agreement), any motion in the Chapter 11 Cases; provided,
however, that such Affiliates shall be permitted (i) to file proofs of claim in
the Chapter 11 Cases in order to preserve their rights; (ii) to defend their
claims against any objections filed; and (iii) take any other actions such
Affiliate deems necessary or appropriate to preserve their rights.

     Section 5.9 Replacement of Executives. In the event that one or more of the
Executives leaves the employ of the Debtors prior to the Liquidation Date
without the consent of the Informal Committee, then the Debtors shall hire a
replacement, reasonably qualified to perform the responsibilities of such
position, to fill the position held by the departing Executive unless the
Consenting Noteholders who are beneficial owners (or record owners) of a
majority of principal amount of the Notes agree otherwise. The ordinary course
compensation for such replacement Executive shall not exceed the compensation of
the departing Executive provided pursuant to Section 5.6 of this Agreement
unless the Consenting Noteholders who are beneficial owners (or record owners)
of a majority of principal amount of the Notes agree otherwise. The Debtors may
use the portion of the Retention Payment forfeited by a departing Executive as a
hiring incentive for a replacement Executive to be paid on the same terms as
would have been paid to the departing Executive. Any departing Executive shall
be entitled to retain his allocable

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS



portion of (i) the Cash Distribution Incentive earned through the date of his
termination by all of the Debtors, calculated as though no termination of such
departing Executive occurred and (ii) the Executive Payment.

     Section 5.10 Waiver of all FSI Warrants. In partial consideration of the
Pre-Petition Excess Cash Payment and other consideration, the sufficiency of
which is acknowledged, any Consenting Noteholder that directly or indirectly
holds or controls any FSI Warrants agrees to waive all claims (not arising under
or contemplated by this Agreement) in the Chapter 11 Cases upon entry of a
Confirmation Order for the Plan of FGC.

Article VI
Liquidating Trust

     On the Effective Date of the Plan for FGC, all Residual Assets of the
Debtors will be transferred to a liquidating trust created pursuant to the Plan
for the Debtors (“Liquidating Trust”). The beneficiaries of the Liquidating
Trust shall be the Noteholders, if the Plan so provides, creditors of the
Debtors, and, with respect to Net Residual Assets, also Senior Management. The
purpose of the Liquidating Trust shall be to serve as a vehicle for the
liquidating Residual Assets, Tail Liabilities and making periodic distributions
amongst the beneficiaries. The name of the Liquidating Trust shall be the
“Fitzgeralds Gaming Corporation Liquidating Trust,” and shall be administered
and managed by an administrator with oversight by a board of managers. The board
of managers shall consist of one or more individuals, unless otherwise agreed by
the parties, designated by the Informal Committee (or the Official Noteholder
Committee, as the case may be) at the confirmation hearing of the Plan. The form
of the Liquidating Trust Agreement shall be substantially in the form attached
hereto as Exhibit “4.” The administrator of the Liquidating Trust shall issue
periodic financial reports. Each Executive shall have the right to review, at
his own cost and expense, the financial reports prepared by the administrator
for the beneficiaries of the Trust and to inspect, at his own cost and expense,
the books and records of the administrator and the board of managers in respect
of the Liquidating Trust, its assets, liabilities and activities.

Article VII
Lockup and Conditions on Transfer of Notes

     Section 7.1 Reserved.

     Section 7.2 Restrictions On Transfer of Notes, Claims and Interests.



       (a) (i) The Consenting Noteholders irrevocably and unconditionally agree,
on behalf of themselves and their respective agents, successors, and permitted
assigns and transferees (if any) (collectively, the “Successors”), (x) that
neither the Notes nor any beneficial interest in or rights under the Notes
shall, directly or indirectly, be transferred, sold, assigned, encumbered,
disposed of, or otherwise alienated in any manner (each, a “Transfer”) except as
expressly authorized under this Section; (y) not to contest or challenge, or
encourage or help any other person or entity to contest or challenge, directly

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  or indirectly, any provisions of this Agreement; and (z) not to enter into any
commitments or otherwise obligate themselves to take any actions prohibited by
the preceding clauses (x) or (y);                 (ii) The Executives
irrevocably and unconditionally agree, on behalf of themselves and their
respective agents, successors, and permitted assigns and transferees (if any),
(x) that neither any interest in or claim against any of the Debtors or the Non-
Debtor Affiliates (“Executive Claims/Interests”), nor any beneficial interest in
or rights under such interest or claims, shall be transferred except as
expressly authorized under this Section; (y) not to contest or challenge, or
encourage or help any other person or entity to contest or challenge, directly
or indirectly, any provisions of this Agreement; and (z) not to enter into any
commitments or otherwise obligate themselves to take any actions prohibited by
the preceding clauses (x) and (y).          (b) No Transfer of any Notes or any
Executive Claim/Interest may be effected unless the party or parties to whom the
Transfer is to be made and the party or parties who would thereby become the
beneficial owner of the Notes or any Executive Claim/Interest (collectively, the
“Transferee”) execute and deliver to the person or persons (including the
Consenting Noteholders) from whom the Transfer is the be made (“Transferor”) and
the Debtors the acknowledgment and agreement set forth in Exhibit “5” hereto
(the “Transferee Agreement”) and deliver to the Debtors and Transferor a written
opinion (“Legal Opinion”) of the Transferee’s counsel, substantially in the form
annexed hereto as Exhibit “6”. The Transferee Agreement and the Legal Opinion
described in the preceding sentence must be received by the Debtors and
Transferor at least three (3) Business Days prior to the Transfer in order for
the Transfer to be effective.          (c) Any Transfer or purported Transfer
which is not effected in full compliance with this Section shall (i) be void;
(ii) not transfer to or vest in the Transferee any ownership interest in, or
rights with respect to, the Notes or any Executive Claim/Interest in question;
and (iii) constitute a material breach of this Agreement by Transferor and
subject Transferor to liability pursuant to Section 7.4 below in the event of a
breach by Transferor or the provisions of this Agreement, and specifically this
Article VII.          (d) Each Consenting Noteholder and Executive, on behalf of
itself and its Successors, waives any and all rights to be a direct or indirect
beneficiary of an indemnity or “hold harmless” agreement from Transferee or any
other person or entity for liability for the transfer to such Transferee
constituting a violation of this Section 7.2.          (e) Any Transferor that
holds Notes or any Executive Claim/Interest as nominee for, or in any manner on
behalf of, a beneficial owner or participant (such Noteholder or Executive is
referred to herein as a “Beneficial Owner”) shall immediately notify such
Beneficial Owner of the contents of this Agreement. Such Transferor shall remain
subject to liability pursuant to Section 7.4 and such Beneficial Owner shall not
recognize, record or effect any change in the beneficial ownership or identity
of the participant unless the Beneficial Owner has delivered or caused to be
delivered to the Debtors, not less than three (3) Business Days prior to the
proposed change, the

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Transferee Agreement executed by the proposed new Beneficial Owner or
participant and a Legal Opinion as described in paragraph (b) of this Section.  
       (f) Each Transferor consents, on behalf of itself and its Successors, to
service of process by first class mail in any action brought by the Debtors to
enforce any provision of this Agreement.

     Section 7.3 Material Reliance. Each Consenting Noteholder and Executive
acknowledges that the Debtors, Senior Management and the other Consenting
Noteholders (i) have materially relied on the terms of this Agreement and the
Consenting Noteholders’ covenants and other obligations hereunder, (ii) have
foregone other strategic reorganization opportunities and expended substantial
sums of money on professional fees and costs in reliance on this Article VII and
the terms of this Agreement, (iii) would not have entered into this Agreement if
this Section were not binding and enforceable against the Consenting
Noteholders, Executives and their Successors, and (iv) would suffer irreparable
injury if any provisions of this Agreement were not complied with by any
Consenting Noteholders, Executives or their Successors.

     Section 7.4 Remedies. In the event of any Transfer or purported Transfer in
violation of Section 7.2, the subject Transferor and Transferee (collectively,
the “Subject Parties”), on behalf of themselves and their respective Successors,
consent to the immediate issuance of a temporary restraining order and a
temporary or permanent injunction (or both) prohibiting or invalidating such
violative conduct or Transfer. The Subject Parties further agree, on behalf of
themselves and their respective Successors, that the prevailing party in any
action brought as a result of a violation of Section 7.2 or to contest the
validity of a Transfer subject to Section 7.2 shall be awarded attorneys’ fees,
costs and such other damages as may be permitted by law by the Bankruptcy Court.

Article VIII
Representations and Warranties

     Section 8.1 Senior Management. Each of the Executives represents and
warrants, to the Consenting Noteholders, that



       (a) that this Agreement is the legal, valid and binding obligation of
such Executive, enforceable in accordance with its terms (as limited by
bankruptcy, insolvency, reorganization, moratorium and other similar law
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability), both in his individual capacity and in any capacity
as trustee or agent with power to vote or control such claims, interests and
contracts;          (b) such Executive is the record or beneficial owner, or
controls with the power to vote, the shares of Existing Common Stock and
Existing Preferred Stock listed with his signature hereto;          (c) as of
the date of this Agreement, the only claims against, interests in, and contracts
with the Debtors that he has, or that other entities have for which the
Executive

29



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  has the power to control the vote of or actions with respect to, are listed on
Schedule 8.1 attached hereto; and          (d) the Executive listed with respect
to each claim, interest or contract is either the owner of such claim, interest
or contract, or controls with the power to vote and to direct all other actions
with respect to, such claim, interest or contract.

     Section 8.2 Debtors and Senior Management. Each of the Debtors and each
Executive (where applicable), hereby represents and warrants to the Consenting
Noteholders that the following statements are true, correct and complete as of
the date hereof:



       (a) Corporate Power and Authority. Each Debtor has all requisite
corporate power and authority to enter into this Agreement and, subject to such
Bankruptcy Court approval as may be required except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability, to carry out the transactions provided herein, and
to perform its respective obligations under this Agreement;          (b)
Authorization. The execution and delivery of this Agreement and, subject to such
Bankruptcy Court approval as may be required, the performance of its obligations
hereunder, have been duly authorized by all necessary corporate action for each
Debtor;          (c) No Conflicts. The execution, delivery and performance of
this Agreement is not, and shall not, be subject to receipt of required
government approvals, consents and authorizations, (excluding any such
approvals, consents or authorizations as may be required by gaming authorities
or under gaming laws) violate any provision of law, rule or regulation
applicable to it or any of its subsidiaries or its certificate of incorporation
or bylaws;          (d) Binding Obligation. This Agreement has been duly
executed and delivered and is the legal, valid and binding obligation of each
Debtor enforceable against each in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability and subject to such Bankruptcy
Court approval as may be required;          (e) No Litigation. There is no
pending or threatened action, suit, or proceeding known to the Debtors before
any court or quasi-judicial or administrative agency of any federal, state,
local, or foreign jurisdiction that is reasonably likely to result in an
unfavorable injunction, judgment, order, decree, ruling, or charge that would
(A) prevent Restructuring or (B) permit any or all of the cash payments made to
the Indenture Trustee (and then to the Noteholders) pursuant to the
Restructuring to be rescinded;          (f) Disclosure. The representations and
warranties made by the Debtors or the Executives (where applicable) contained in
this Agreement by or with respect to it do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained herein not misleading;

30



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       (g) Financial Statements. (A) The audited balance sheets and statements
of operations, changes in stockholders’ equity, and cash flow (collectively, the
“Financial Statements”) as of and for the fiscal years ended December 31, 1999
and December 31, 1998 contained in Forms 10-K filed by FGC with the Securities
and Exchange Commission (the “SEC Reports”) have been prepared in accordance
with GAAP applied on a consistent basis throughout the periods covered thereby
(except as noted therein), are correct and complete in all material respects and
present fairly the consolidated financial conditions of the Debtors as of such
dates and the consolidated results of operations of FGC for such periods and are
consistent in all material respects with the books and records of the Debtors,
and (B) the unaudited balance sheets, statements of operations and cash flow as
of and for the fiscal quarters ended April 2, 2000, July 2, 2000 and October 1,
2000 for FGC on a consolidated basis, as filed with the SEC have been prepared
in accordance with GAAP applied on a consistent basis throughout the period
covered thereby (except as noted therein), are correct and complete in all
material respects and present fairly the consolidated financial condition of FGC
for such period, and are consistent in all material respects with the books and
records of the Debtors; and



       (h) Subsidiaries. The subsidiaries of the Debtors (including all entities
in which any of the Debtors has a controlling interest) are listed on Exhibit
“7”, and no subsidiary of the Debtors that is not party to this Agreement has
any assets or liabilities except as listed on such Exhibit.

     Section 8.3 Consenting Noteholders. Each of the Consenting Noteholders
hereby represents and warrants to the Debtors and each of the Executive that the
following statements are true, correct and complete as of the date hereof:



       (a) Corporate Power and Authority. Each Consenting Noteholder has all
requisite corporate power and authority to enter into this Agreement and,
subject to such Bankruptcy Court approval as may be required, to carry out the
transactions provided herein, and to perform its respective obligations under
this Agreement;



       (b) Authorization. The execution and delivery of this Agreement and,
subject to such Bankruptcy Court approval as may be required, the performance of
its obligations hereunder, have been duly authorized by all necessary corporate
action for each Consenting Noteholder;



       (c) No Conflicts. The execution, delivery and performance of this
Agreement does not, and shall not, be subject to receipt of required government
approvals, consents and authorizations, (excluding any such approvals, consents
or authorizations as may be required by gaming authorities or under gaming laws)
violate any provision of law, rule or regulation applicable to it or any of its
subsidiaries or its certificate of incorporation or bylaws;



       (d) Binding Obligation. This Agreement has been duly executed and
delivered and is the legal, valid and binding obligation of each Consenting
Noteholder enforceable against each in accordance with its terms, except as
enforcement may be limited by

31



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability and subject to such Bankruptcy Court approval as may
be required;



       (e) Disclosure. The representations and warranties made by the Consenting
Noteholders contained in this Agreement by or with respect to it do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements and information contained herein not
misleading; and          (f) Consultation with Indenture Trustee. The Consenting
Noteholders have caused the Informal Committee to inform the Indenture Trustee
respecting the terms and conditions of this Agreement, and to the best of each
Consenting Noteholder’s knowledge and belief, it believes, based on
conversations between counsel to the Indenture Trustee and counsel to the
Informal Committee, that the Indenture Trustee will follow the Consenting
Noteholder’s instructions to the Indenture Trustee (without requiring any
indemnity) made pursuant to this Agreement.          (g) Ownership of Notes. The
Consenting Noteholders own the face amount of Notes stated next to their
respective names on the signature pages to this Agreement.

Article IX
Bankruptcy Process

     Section 9.1 Bankruptcy Filing. Upon execution of this Agreement, the
Debtors shall promptly conclude preparation of Chapter 11 petitions, statements
of financial affairs, schedules of assets and liabilities, and any and all other
documents necessary to commence the Chapter 11 Cases (collectively, the
“Petition Pleadings”) no later than January 19, 2001. In addition, upon
execution of this Agreement, the Debtors shall promptly commence preparation of
all required operating documents and first day motions to continue normal
business operations during the Chapter 11 Cases which shall be filed as of the
commencement of the Chapter 11 Cases (“the Operating Pleadings”). No later than
five (5) Business Days prior to the Petition Date, FGC shall provide to the
Informal Committee copies of the Operating Pleadings for the Informal
Committee’s review and comments, and the Informal Committee shall provide its
comments to FGC no sooner than two (2) Business Days before the proposed
Petition Date; provided, however, not later than five (5) Business Days prior to
the Petition Date, the Debtors’ Professionals and the Informal Committee’s
Professionals shall agree upon the form of (i) the Protocol Motion, (ii) the
motion for order approving the proposed payment of a break-up fee and expense
reimbursement to Majestic Investor, LLC, prospective purchaser of Fitzgeralds
Las Vegas, Fitzgeralds Tunica, Fitzgeralds Black Hawk and Fitzgeralds Fremont
Experience Corporation, (iii) sale order sought by the 363 Motion to be filed in
connection with the purchase agreement executed (or to be executed) by Majestic
Investor, LLC, and (iv) the Interim Order and the Final Order (each as defined
in the Cash Collateral Stipulation). In addition, attached hereto as Exhibit “8”
is the Agreement Regarding Use of Cash Collateral (the “Cash Collateral
Stipulation”). On the Petition Date, the Debtors shall file a motion for entry
of an Interim and Final Order approving the Cash Collateral Stipulation. The
Consenting Noteholders and pursuant to their direction, the Informal Committee
and the Indenture Trustee and each of their professionals and the Debtors and
the

32



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Debtors’ Professionals shall make commercially reasonable efforts to support the
approval of the Cash Collateral Stipulation and the Operating Pleadings by the
Bankruptcy Court and the Consenting Noteholders shall direct the Indenture
Trustee to support and execute the Cash Collateral Stipulation which shall not
require providing an indemnity. The Informal Committee’s Professionals and the
Debtors’ Professionals may jointly seek amendments of the order granting the
Protocol Motion and the sale order sought by the 363 Motion(s) from time to time
as they deem appropriate to further the general purposes of the Agreement. Any
such amendments shall be deemed to amend the terms of those Motions for purposes
of this Agreement.

     Section 9.2 Support of Agreement and Restructuring.



       (a) In addition to the express covenants in this Agreement, each of the
Debtors shall (i) make all commercially reasonable efforts in to effectuate the
Restructuring, achieve the sale of assets (or stock) of the Operating Companies
as provided in this Agreement and to obtain confirmation of the Plan as provided
in this Agreement and (ii) refrain from opposing, or proposing, soliciting,
supporting or encouraging any person to take any action to impede, hinder or
delay, the Restructuring, the sale of assets (or stock) of the Operating
Companies as provided by this Agreement and confirmation of the Plan
contemplated hereby.          (b) In addition to the express covenants in this
Agreement, each of the Executives in their capacities as officers, directors,
shareholders, employee and creditors shall (i) make all commercially reasonable
efforts in good faith to effectuate the Restructuring, achieve the sale of
assets (or stock) of the Operating Companies as provided in this Agreement and
to obtain confirmation of the Plan as provided in this Agreement and (ii)
refrain from opposing, or proposing soliciting, supporting or encouraging any
person to take any action to oppose, impede, hinder or delay, the Restructuring,
the sale of assets (or stock) of the Operating Companies as provided by this
Agreement and confirmation of the Plan contemplated hereby. Each Executive shall
also vote all of the claims against and interests in the Debtors that he owns,
or of which he has the power to control the vote in favor of the Plan
contemplated hereby, except to the extent such claims or interests are deemed by
operation of the Bankruptcy Code to have accepted or rejected the Plan.    
     (c) In addition to the express covenants in this Agreement, each Consenting
Noteholder shall refrain from opposing, or proposing, soliciting, supporting or
encouraging any person to take any action inconsistent with this Agreement or to
oppose, impede, hinder or delay, the Restructuring, the sale of assets (or
stock) of the Operating Companies as provided by this Agreement and confirmation
of the Plan contemplated hereby. Each of the Consenting Noteholders shall make
all commercially reasonable efforts in good faith to:



       (1) vote all of its claims against and interests in the Debtors in favor
of the Plan contemplated hereby, except to the extent such claims or interests
are deemed by operation of the Bankruptcy Code to have accepted or rejected the
Plan;

33



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       (2) if requested by Debtors, direct the Indenture Trustee (but shall not
be required to indemnify the Indenture Trustee), to support the Restructuring,
all motions and applications made by the Debtors and Senior Management not
inconsistent with this Agreement, the sales contemplated hereby and the Plan,
and to consent to the sale of the assets contemplated hereby;



       (3) direct (i) counsel to the Informal Committee (or Official Noteholder
Committee, as the case may be) to appear in the Bankruptcy Court and, to the
extent requested by the Debtors, relevant gaming regulatory proceedings and to
support entry of the orders contemplated hereby, confirmation of the Plan and
the granting of any gaming approvals necessary to consummate the transactions
contemplated by this Agreement;



       (4) direct the Informal Committee to recommend that other Noteholders
accept the Plan contemplated hereby; and

                  (5) not propose, vote for, consent to or support or
participate, directly or indirectly, in the formulation of any application,
motion or plan of reorganization or liquidation (proposed or filed or to be
proposed or filed) in any bankruptcy proceeding commenced with respect to the
Debtors that provides for the treatment of Senior Management or the Consenting
Noteholders on any other terms that are materially inconsistent with this
Agreement, other than a plan agreed to by the Consenting Noteholders and the
Debtors;

provided, however, that no Consenting Noteholder shall be barred from objecting
to compliance with Section 1126 of the Bankruptcy Code if a disclosure statement
proposed by the Debtors or received by such Consenting Noteholder contains a
material misstatement or omission or taking any action with respect to any
matter inconsistent with the terms of this Agreement, or assisting the Informal
Committee (or Official Noteholder Committee) in making such objections and
taking such actions;



       (d) If an involuntary case under Chapter 7 or Chapter 11 of the
Bankruptcy Code is commenced against the Debtors (or any of them), and Debtors
determine to contest the entry of an order for relief, the Consenting
Noteholders agree they shall not take, direct, instruct, encourage or help any
other person or entity to act inconsistently or not in accordance with the terms
of this Agreement; provided, however, that if the Debtors determine not to
contest the entry of an order for relief, the Debtors shall make any and all
commercially reasonable efforts to cause the case to be converted to a voluntary
Chapter 11 proceeding (in the event of an involuntary Chapter 7 case).



       (e) Senior Management shall make any and all commercially reasonable
efforts while they are employed by the Debtors to remain licensed under
applicable gaming laws and regulations, to operate and manage the business of
the Debtors and to actively engage in the process of selling the Operating
Companies. Any and all costs incurred in this respect shall be borne by the
Debtors.

     Section 9.3 No Improper Solicitation. Notwithstanding Section 9.2, this
Agreement is the product of negotiations among the Debtors, Senior Management
and the Consenting Noteholders. This Agreement is not and shall not be deemed to
be a solicitation for consents to a

34



--------------------------------------------------------------------------------



TABLE OF CONTENTS



plan. No Consenting Noteholder’s acceptance of a plan shall be solicited until
such party has received a disclosure statement approved by the Bankruptcy Court
and otherwise in compliance with Section 1126 of the Bankruptcy Code.

     Section 9.4 Official Noteholder Committee. The Debtors shall, if requested
by Consenting Noteholders who are beneficial owners (or record owners) of a
majority of principal amount of the Notes, support the appointment of the
Official Noteholder Committee provided that the members of the Official
Noteholder Committee include Consenting Noteholders of no less than a majority
of the principal amount of Notes. The Debtors’ ongoing support of an Official
Noteholder Committee will be conditional upon the Official Noteholder Committee
consisting of beneficial owners of no less than a majority in face amount of the
outstanding Notes. Upon the commencement of the Chapter 11 Cases, the Debtors
agree to support the retention of the Informal Committee Professionals by the
Official Noteholder Committee, with payment of fees and expenses in accordance
with an Interim Fee Procedures Motion and Order, copies of which are attached
hereto as Exhibit “9”, as approved by the Bankruptcy Court.

     Section 9.5 Debtors’ Professionals. Upon the commencement of the Chapter 11
Cases, Consenting Noteholders agree to direct the Informal Committee and the
Indenture Trustee to agree to the retention of the Debtors’ Professionals upon
terms and conditions consistent with the Bankruptcy Rules and the U.S. Trustee
Guidelines. The Consenting Noteholders further agree that during the Chapter 11
Cases, the Debtors’ Professionals may be paid in the ordinary course in
accordance with an Interim Fee Procedures Motion and Order, as approved by the
Bankruptcy Court.

     Section 9.6 Rights of Parties in the Event the Indenture Trustee Acts in a
Manner inconsistent with this Agreement. If the Indenture Trustee acts in a
manner materially inconsistent with this Agreement, fails to act in a manner
materially consistent with this Agreement, or fails to act in a manner
materially consistent with this Agreement absent indemnity, the following
provisions shall control any other contrary provisions in this Agreement or in
any other Agreement between the parties:



       (a) Activity in Support of this Agreement. Any action taken by the
Debtors, the Informal Committee (or the Official Noteholder Committee, as the
case may be) to cause the Indenture Trustee to act in a manner materially
consistent with this Agreement, shall not be deemed a breach of this Agreement.
         (b) Support of Other Parties’ Efforts Directed at a Recalcitrant
Indenture Trustee. The Debtors shall direct the Debtors’ Professionals, and the
Consenting Noteholders shall direct the Informal Committee (or the Official
Noteholder Committee, as the case may be) to support, with briefs and argument
before the Bankruptcy Court, the actions taken by the Debtors and the Informal
Committee (or the Official Noteholder Committee, as the case may be) to cause
the Indenture Trustee to act in a manner materially consistent with this
Agreement.          (c) Limitation on Consenting Noteholders’ Right to Terminate
Agreement. If such action or inaction is determined by the Bankruptcy Court to
have proximately caused an event that would allow the termination of this
Agreement, or the service of notice of a default under Section 11.10 of this
Agreement, then, notwithstanding

35



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    such right to terminate this Agreement or serve such notice, this Agreement
may not be terminated based upon such event.

Article X
Conduct of Business

     Section 10.1 Conduct of Business. The Debtors agree that, pending the
Petition Date and subject thereof until the Effective Date of FGC’s Plan, unless
otherwise expressly contemplated or permitted by this Agreement, they shall
manage and operate their businesses in the ordinary course using sound business
judgment and:



       (a) The Debtors shall not directly or indirectly, do or permit to occur
any of the following: (i) issue, sell, pledge, dispose of or encumber any
additional shares of, or any options, warrants, conversion privileges or rights
of any kind to acquire any shares of, any of their capital stock except as
required pursuant to currently outstanding obligations; (ii) amend or propose to
amend their articles of incorporation; (iii) split, combine or reclassify any
outstanding shares of their capital stock or declare, set aside or pay any
dividend or other distribution payable in cash, stock, property or otherwise
with respect to shares of capital stock, including the Existing Common Stock or
Existing Preferred Stock; (iv) redeem, purchase or acquire or offer to acquire
any share of their capital stock; (v) acquire (by merger, exchange,
consolidation, acquisition of stock or assets or otherwise) any corporation,
partnership, joint venture or other business organization or division or
material assets thereof other than as set forth in Section 10.1 (d) and (e);
(vi) enter into or propose to enter into, or modify or propose to modify, any
agreement, arrangement or understanding with respect to any of the matters set
forth in this Section 10.1(a); (vii) commence or engage in any additional gaming
ventures.          (b) The Debtors shall (i) maintain their good standing under
the laws of their respective states of incorporation or organization, as the
case may be, and (ii) notify the Informal Committee of any governmental or third
party complaints, investigations or hearings (or communications indicating that
the same are contemplated) other than ordinary course audits.          (c)
Subject to applicable privileges, the Debtors will keep the Informal Committee
and Informal Committee Professionals (or Official Noteholder Committee
professionals, as the case may be) informed of all the developments regarding
the liquidation process, including the identities of prospective purchasers,
those being solicited potential purchasers and of all negotiations with such
potential purchasers. In addition, the Debtors shall keep the Informal Committee
informed of the status of the Debtors’ capital expenditure programs, their
operating performance, financial status, and all material regulatory matters and
litigation matters, and will inform the Informal Committee Professionals of each
non-recurring capital expense in excess of $250,000.00.          (d) Any term in
this Agreement to the contrary notwithstanding, subject to Bankruptcy Court
approval the Debtors, Senior Management and the Consenting Noteholders agree
that the Debtors may contract with a third party, which may be a to-be-formed
entity directly or indirectly owned by one or more of the Executives (such an

36



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    entity, a “Senior Management Affiliate”), to provide risk management
services to the Debtors and, if requested, the trustee of the Liquidating Trust.
The Debtors, Senior Management and the Consenting Noteholders agree that the
Debtors may enter into agreements with a Senior Management Affiliate to sell
assets associated with FGC’s risk management department. With respect to the
assets associated with FGC’s risk management, the book value of such assets
shall not exceed $75,000.00 and such assets shall be sold for not less than book
value. The costs and expenses associated with a contract with a Senior
Management Affiliate to provide risk management services to the Debtors, on the
date of contracting, shall (i) not exceed seven and one-half percent (7.5%) of
the existing historical costs and expenses (ii) not exceed the amount of any bid
received by the Debtors for the same services; provided, however, that such
costs and expenses cap shall not apply to variable labor costs and expenses if
the hourly rates for such costs and the expenses do not exceed seven and
one-half percent (7.5%) of the fair market rate for such services and expenses.
After the first year and for each year thereafter, such costs and expenses
associated with a contract with a Senior Management Affiliate may increase an
additional three percent (3%) on an annual basis. Prior to the Debtors entering
into a contract with a Senior Management Affiliate to provide risk management
services to the Debtors, the Debtors shall obtain no less than two
(2) competitive bids from non-affiliates. The Informal Committee (or the
Official Noteholders Committee, as the case may be) will be advised by the
Debtors of developments respecting services provided to the Debtors that fall
within the terms of this Subsection 10.1(d). The Informal Committee (or the
Official Noteholders Committee, as the case may be) will be provided by the
Debtors with copies of all agreements, requests for quotation and bids and
quotations respecting services provided to the Debtors that fall within the
terms of this Subsection 10.1 (d).



       (e) Any term in this Agreement to the contrary notwithstanding, subject
to Bankruptcy Court approval the Debtors, Senior Management and the Consenting
Noteholders agree that the Debtors may enter into agreements with a Senior
Management Affiliate to lease from FMI dock facilities, and public areas
directly associated with such dock facilities, owned or controlled by FMI
provided such an agreement contains customary terms and conditions and is on
market terms (meaning in all events, not less than book value). The Informal
Committee (or the Official Noteholders Committee, as the case may be) will be
advised by the Debtors of developments respecting a transaction that falls
within the terms of this Subsection 10.1(e). The Informal Committee (or the
Official Noteholders Committee, as the case may be) will be provided by the
Debtors with copies of all agreements respecting a transaction that falls within
the terms of this Subsection 10.1 (e).

     Section 10.2 Capital Expenditures. Excluding the purchase of gaming
equipment, the Debtors will not spend more than $4,000,000.00 per year (or
$1,000,000 per year after all of the Operating Companies except Fitzgeralds Reno
have been sold) in connection with “maintenance” capital expenditures. In
addition, the Debtors will not spend more than $4,000,000.00 per year (or
$1,000,0000 per year after all of the Operating Companies except Fitzgeralds
Reno have been sold) in connection with purchasing, upgrading and/or replacing
gaming equipment. To the extent that the aforementioned amounts are not fully
expended within any given fiscal year, the Debtors shall be permitted to
carryover-unexpended amounts into subsequent fiscal years. With respect to the
Fitzgeralds Black Hawk expansion project, the

37



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Debtors will not expend more than an additional $750,000.00 plus amounts
requested by purchaser of Operating Companies for which improvements the
purchaser is paying after the date of execution of this Agreement without
approval of the Informal Committee (or the Official Noteholder Committee, as the
case may be). The Fitzgeralds Black Hawk expansion expenditures will relate
primarily to securing the necessary entitlements, acquiring an adjacent
parcel/structure, demolishing (in part) existing structures and developing
architectural plans for the new structure.

Article XI
Conditions Subsequent, Defaults and Remedies

     Section 11.1 Debtors’ Right to Terminate Agreement Upon Condition
Subsequent. This Agreement, at the option of any of the Debtors’, may be
terminated, effective at the time written notice of termination is given to the
Consenting Noteholders and each of the Executives, if:



       (a) The Protocol Motion is not approved in its entirety without
modification by a Final Order of the Bankruptcy Court within 28 days of the
Petition Date          (b) The Compensation Motion is not approved in its
entirety without modification by a Final Order of the Bankruptcy Court within
28 days of the Petition Date; or          (c) The Interim Cash Collateral Order
and the Final Cash Collateral Orders are not entered in their entirety without
modification by the Bankruptcy Court or the Final Cash Collateral Order does not
become a Final Order of the Bankruptcy Court within 28 days of the Petition
Date.

Provided, that if the Interim Cash Collateral Order and the Final Cash
Collateral Orders, or either of them, are not entered in there entirety solely
because the Bankruptcy Court fails to grant a priority to Majestic Investor,
LLC, there shall be no right to terminate this Agreement based upon such event.
Any notice of termination made pursuant to this Section 11.1 must be given so
that it is received by the Consenting Noteholders and each of the Executives not
later than 30 days after the Petition Date. The Debtors shall at all times have
the right to waive any such condition. The waiver by the Debtors of any
condition shall not relieve any other party of any liability or obligation with
respect to any covenant or agreement set forth in this Agreement.

     Section 11.2 Consenting Noteholders Right to Terminate Agreement Upon
Condition Subsequent.

     This Agreement, at the option of Consenting Noteholders who are beneficial
owners (or record owners) of a majority of principal amount of the Notes, may be
terminated, effective at the time written notice of termination is given to the
Debtors and each of the Executives if:



       (a) The Debtors fail to make the Pre-Petition Cash Distribution;    
     (b) The Protocol Motion is not approved in its entirety without
modification by a Final Order of the Bankruptcy Court within 28 days of the
Petition Date;

38



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       (c) The Compensation Motion is not approved in its entirety without
modification by a Final Order of the Bankruptcy Court within 28 days of the
Petition Date; or          (d) The Interim Cash Collateral Order and the Final
Cash Collateral Orders are not entered in its entirety without modification by
the Bankruptcy Court or the Final Cash Collateral Order does not become a Final
Order of the Bankruptcy Court within 28 days of the Petition Date.

Provided, that if the Interim Cash Collateral Order and the Final Cash
Collateral Orders, or either of them, are not entered in there entirety solely
because the Bankruptcy Court fails to grant a priority to Majestic Investor,
LLC, there shall be no right to terminate this Agreement based upon such event.
Any notice of termination made pursuant to this Section 11.2 must be given so
that it is received by the Debtors and each of the Executives not later than 30
days after the Petition Date. The Consenting Noteholders who are beneficial
owners (or record owners) of a majority of principal amount of the Notes shall
at all times have the right to waive any such condition. The waiver by such
Consenting Noteholders of any condition shall not relieve any other party of any
liability or obligation with respect to any covenant or agreement set forth in
this Agreement.

     Section 11.3 Senior Management’s Right to Terminate Agreement Upon
Condition Subsequent. This Agreement, at the option of Senior Management, may be
terminated, effective at the time written notice of termination is given to the
Consenting Noteholders and the Debtors, if:



       (a) The Protocol Motion is not approved in its entirety without
modification by a Final Order of the Bankruptcy Court within 28 days of the
Petition Date          (b) The Compensation Motion is not approved in its
entirety without modification by a Final Order of the Bankruptcy Court within
28 days of the Petition Date; or          (c) The Interim Cash Collateral Order
and the Final Cash Collateral Orders are not entered in their entirety without
modification by the Bankruptcy Court or the Final Cash Collateral Order does not
become a Final Order of the Bankruptcy Court within 28 days of the Petition
Date.

Provided, that if the Interim Cash Collateral Order and the Final Cash
Collateral Orders, or either of them, are not entered in there entirety solely
because the Bankruptcy Court fails to grant a priority to Majestic Investor,
LLC, there shall be no right to terminate this Agreement based upon such event.
Any notice of termination made pursuant to this Section 11.3 must be given so
that it is received by the Debtors and Consenting Noteholders not later than 30
days after the Petition Date. Senior Management shall at all times have the
right to waive any such condition. The waiver by Senior Management of any
condition shall not relieve any other party of any liability or obligation with
respect to any covenant or agreement set forth herein.

     Section 11.4 Consenting Noteholder Default. Any of the following shall be
deemed a Consenting Noteholder Default:

39



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       (a) The failure of any Consenting Noteholder to comply in all material
respects with its covenants under this Agreement, and ten (10) Business Days
shall have passed after written notice of such default is given to the
Consenting Noteholders, and such default remains uncured;          (b) Any
Consenting Noteholder shall publicly announce its intention to not support the
Restructuring if such statement is not retracted after three (3) Business Days
notice to the Consenting Noteholders;          (c) The Purchase and Sale
Agreement with Majestic Investor, LLC is terminated as a result of a breach by
any Consenting Noteholder of its Undertaking dated November 22, 2000.    
     (d) Any of the Consenting Noteholders shall propose a plan or take other
action in the Chapter 11 Cases on terms and conditions that are not materially
consistent and in accordance with this Agreement and twenty (20) Business Days
shall have passed after written notice of such default is given to the
Consenting Noteholders, and such default remains uncured; and          (e) Any
representation or warranty of the Consenting Noteholders contained in this
Agreement shall have been materially incorrect and shall have been made
fraudulently.

     Section 11.5 Remedies in the Event of a Consenting Noteholder Default.
Provided that the Debtors and/or Senior Management have not terminated this
Agreement pursuant to Sections 11.1, 11.3 or 11.12 of this Agreement,
respectively, in addition to any other rights and remedies afforded Debtors
and/or Senior Management under this Agreement or applicable law (not
inconsistent with this Agreement), upon the occurrence of a Consenting
Noteholder Default, Debtors and/or Senior Management may:



       (a) Seek redress from the Bankruptcy Court for specific performance or
summary enforcement of this Agreement or other equitable relief with respect to
the breaching Consenting Noteholders. Such relief may include obtaining the
appointment of an individual under Fed. R. Bankr. P. 7070 to urge and vote such
Consenting Noteholder’s claim(s) in favor of the Motions and a Plan which
provides the Debtors, Senior Management and Noteholders treatment in accordance
with the terms of this Agreement;          (b) Seek damages against the
breaching Consenting Noteholder for the breach of this Agreement in the
Bankruptcy Court to the extent permitted by law; and          (c) Enforce any
other right or remedy afforded under this Agreement or applicable law in the
Bankruptcy Court except termination of this Agreement.

     Section 11.6 Debtors’ Default. Any of the following shall be deemed a
Debtors’ Default:

40



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       (a) The Debtors shall not have filed the Chapter 11 Cases on or before
January 19, 2001;          (b) A purchase agreement approved by the Bankruptcy
Court either pursuant to a Plan or a 363 Motion is terminated as a result of a
Debtor’s breach;          (c) The Purchase and Sale Agreement with Majestic
Investor, LLC is terminated as a result of a breach by any of the Debtors of
their Undertaking dated November 22, 2000 unless such breach is the result of
action or inaction taken by the Debtors to comply with this Agreement;    
     (d) Any of the Debtors shall publicly announce its intention not to pursue
the Plan on terms and conditions materially consistent and in accordance with
this Agreement if such statement is not retracted after three (3) Business Days
notice to the Debtors and each Executive;          (e) Any of the Debtors shall
propose a Plan or take other action in the Chapter 11 Cases on terms and
conditions that are not materially consistent and in accordance with this
Agreement after notice to Debtors and each Executive and ten (10) Business Days
opportunity to cure;          (f) Any of the Debtors shall fail to comply in all
material respects with its covenants under this Agreement, and ten (10) Business
Days shall have passed after written notice of such default is given to such
Debtor and each Executive, and such default remains uncured;          (g) Any
representation or warranty of the Debtors contained in this Agreement shall have
been materially incorrect and shall have been made fraudulently; or          (h)
The Debtors fail to make a post-Petition Date Excess Cash Distribution payment
as described in Section 4.2 of this Agreement, provided such payment is
permitted by a final Bankruptcy Court order and such failure has not been cured
after ten (10) Business Days notice.

     Section 11.7 Remedies in the Event of a Debtors’ Default. Provided that
Consenting Noteholders who are beneficial owners (or record owners) of a
majority of principal amount of the Notes or Senior Management have not
terminated this Agreement pursuant to Sections 11.2, 11.3 or 11.12 of this
Agreement, respectively, in addition to any other rights and remedies afforded
Consenting Noteholders who at the time are beneficial owners (or record owners)
of a majority of a principal amount of the Notes and/or Senior Management under
this Agreement or applicable law (not inconsistent with this Agreement), upon
the occurrence of a Debtors’ Default, Consenting Noteholders who at the time are
beneficial owners (or record owners) of a majority of principal amount of the
Notes and/or Senior Management may:

     (a)  Seek redress from the Bankruptcy Court for specific performance or
summary enforcement of this Agreement or other equitable relief with respect to
the breaching Debtor, and such relief may include relief under Bankruptcy Rule
7070;

41



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (b)  Seek damages against the breaching Debtor for the breach of this
Agreement in the Bankruptcy Court to the extent permitted by law; and

     (c)  Enforce any other right or remedy afforded under this Agreement or
applicable law in the Bankruptcy Court except termination of this Agreement.

     Section 11.8 Senior Management Default. Any of the following shall be
deemed a Senior Management Default:



       (a) Any of the Debtors while in the control of Senior Management shall
publicly announce its intention not to pursue the Plan on terms and conditions
materially consistent and in accordance with this Agreement if such statement is
not retracted after three (3) Business Days notice to the Debtors and each
Executive;          (b) Any of the Debtors while in the control of Senior
Management shall propose a Plan or take other action in the Chapter 11 Cases on
terms and conditions that are not materially consistent and in accordance with
this Agreement after notice to Debtors and each Executive and ten (10) Business
Days opportunity to cure;          (c) Any of the Executives shall fail to
comply in all material respects with his covenants under this Agreement and
twenty (20) Business Days shall have passed after written notice of such default
is given to such Executive, and such default remains uncured; and          (d)
Any representation or warranty of Senior Management contained in this Agreement
shall have been materially incorrect and shall have been made fraudulently.

     Section 11.9 Remedies in the Event of a Senior Management Default. Provided
that Consenting Noteholders who are beneficial owners (or record owners) of a
majority of principal amount of the Notes or the Debtors have not terminated
this Agreement pursuant to Sections 11.1, 11.3 or 11.12 of this Agreement,
respectively, in addition to any other rights and remedies afforded Consenting
Noteholders who at the time are beneficial owners (or record owners) of a
majority of a principal amount of the Notes and/or the Debtors under this
Agreement or applicable law (not inconsistent with this Agreement), upon the
occurrence of a Senior Management Default, Consenting Noteholders who at the
time are beneficial owners (or record owners) of a majority of principal amount
of the Notes and/or the Debtors may:



       (a) Seek redress from the Bankruptcy Court for specific performance or
summary enforcement of this Agreement or other equitable relief with respect to
the breaching Executive, and such relief may include relief under Bankruptcy
Rule 7070;          (b) Seek damages against the breaching Executive for the
breach of this Agreement in the Bankruptcy Court to the extent permitted by law;
and          (c) Enforce any other right or remedy afforded under this Agreement
or applicable law in the Bankruptcy Court except termination of this Agreement.

42



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 11.10 Limited Right To Terminate Agreement By Consenting
Noteholders. Except as permitted by Section 11.1, 11.2, 11.3 and 11.12 of this
Agreement, this Agreement may not be terminated unless by Consenting Noteholders
who are beneficial owners (or record owners) of a majority of principal amount
of the Notes, and then only if:



       (a) Relief shall be granted pursuant to a final order of the Bankruptcy
Court to any person other than a Consenting Noteholder or the Indenture Trustee
under Section 362(d) of the Bankruptcy Code, in a manner that materially impairs
the benefits of the Restructuring for the Consenting Noteholders, and the order
granting such relief shall not have been stayed pending appeal, provided Debtors
and Senior Management are given notice under this Section within five
(5) Business Days after a motion for stay relief is filed;          (b) Any
examiner with expanded powers or trustee shall be appointed in the Chapter 11
Cases, or any such cases shall be converted to cases under chapter 7 or
dismissed unless such appointment or conversion occurs due to the urging of a
Consenting Noteholder, the Informal Committee (or the Official Noteholder
Committee, as the case may be), the Indenture Trustee or any of their
professionals, except as provided in Section 11.10(c) of this Agreement;    
     (c) The Bankruptcy Court enters a final order granting a motion for relief
brought by Consenting Noteholders who at the time are beneficial owner (or
record owners of a majority of the principal amount of the Notes seeking (i) the
appointment of an examiner with expanded powers, (ii) the appointment of a
trustee in the Chapter 11 Cases, or (iii) conversion of the Chapter 11 Cases to
cases under Chapter 7 or dismissal of the Chapter 11 Cases; provided, however
the granting of the relief is predicated upon a finding of fraud by one or more
of the Executives;          (d) There has been a breach of Section 2.2 of this
Agreement by the Debtors while Senior Management is in control of the Debtors
that has not been cured after twenty (20) Business Days notice to the Debtors
and each of the Executives;          (e) The Debtors fail to make a
post-Petition Date Excess Cash Distribution payment as described in Section 4.2
of this Agreement, provided such payment is permitted by a final order of the
Bankruptcy Court and such failure has not been cured after ten (10) Business
Days notice to the Debtors and each of the Executives;          (f) The Debtors
assume the existing employment agreements with Senior Management pursuant to
Section 365 of the Bankruptcy Code;          (g) There has been a breach of
Section 5.8 of this Agreement by an Executive or his Affiliate that is not cured
after twenty (20) Business Days notice to the Debtors and each of the
Executives.          (h) There has been a breach of Section 9.1 of this
Agreement by the Debtors and such breach has not been cured after five
(5) Business Days notice to the Debtors and

43



--------------------------------------------------------------------------------



TABLE OF CONTENTS





    each of the Executive, provided, further, however, that such default must be
exercised no later than fifteen (15) Business Days after the Petition Date;



       (i) The Debtors file Plan(s) that do not seek the orderly liquidation of
the Operating Companies assets (or stock) and such default is not cured after
fifteen (15) Business Days notice to the Debtors and each of the Executives;    
     (j) There is a breach by an Executive of Section 5.5(b) of this Agreement
that is not cured after twenty (20) Business Days notice to the Debtors and each
of the Executives;          (k) The Bankruptcy Court has not confirmed, by
December 1, 2001, 31, 2002, Plan(s) contemplating the sale of any assets (or
stock) of the Debtors not then subject to be sold pursuant to an order of the
Bankruptcy Court, provided Senior Management remains in control of the Debtors;
         (l) There is a breach by the Debtors of Section 10.1(a)(v) or (vii)
that is not cured after twenty (20) Business Days notice to the Debtors and each
of the Executives; or          (m) Any representation or warranty of the Debtors
contained in Sections 8 (a), (b), (c) or (d) of this Agreement shall have been
materially incorrect when made and shall have been made fraudulently.

Written notice of any termination of this Agreement made pursuant to this
Section 11.10 must be given to the Debtors and each of the Executives within ten
(10) days of the occurrence of the basis for such termination. The Consenting
Noteholders who at the time are beneficial owners (or record owners) of a
majority of principal amount of the Notes shall at all times have the right to
waive any such condition. The waiver by such Consenting Noteholders of any
condition shall not relieve any other party of any liability or obligation with
respect to any covenant or agreement set forth in this Agreement.

     Section 11.11 Prohibition on Right To Terminate Agreement By the Debtors’
or Senior Managements’ Default. Except as provided in Sections 11.1, 11.3 and
11.12, neither the Debtors nor Senior Management, or any of them, may terminate
this Agreement, unless the Indenture Trustee acts in a manner materially
inconsistent with this Agreement, fails to act in a manner materially consistent
with this Agreement, or fails to act in a manner materially consistent with this
Agreement absent indemnity, and such action or inaction results in a material
detriment to the Debtors or Senior Management, or any of them.

     Section 11.12 Termination Due to Failure to Settle Papers and Orders. Any
party to this Agreement shall have the right to terminate this Agreement by
notice to all other parties to this Agreement that any of the papers or orders
made an exhibit to this Agreement (or an exhibit to an exhibit or a schedule to
this Agreement) have not been agreed upon by such party, in his or its sole and
absolute discretion. Any notice of termination under this Section shall not be
enforceable unless received by all non -terminating parties to this Agreement on
or before 11:00 AM A.M. PDT on December 1,2000 2000.

44



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Article XII

Miscellaneous

     Section 12.1 Successors and Assigns. This Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. Other than the right of a Consenting Noteholder to assign
its rights hereunder in accordance with the provisions of Article VII, a party
hereto may not assign or transfer its rights or obligations under this
Agreement.

Settlement; Release.



       (a) Release. On the Liquidation Date, each of Debtors, Senior Management
and the Consenting Noteholders and their successors and assigns shall release
and forever discharge each other and all of their officers, directors, employees
and agents, including all Debtors’ Professionals and Informal Committee
Professionals, from any and all actions, causes of action, debts, dues, claims,
demands, liabilities and obligations of every kind and nature, both in law and
equity, known or unknown, whether matured or unmatured, absolute or contingent,
with respect of conduct or activities occurring prior to, on, or subsequent to
the execution of this Agreement relating to the Notes except for the rights and
obligations of the parties under this Agreement, the Liquidating Trust or Nevada
Purchase Note(s), whether or not subject to a pending dispute before the
Bankruptcy Court; provided, however, that such release shall not apply to
(i) matters contemplated by the Plan(s) and (ii) any liability of an attorney to
its client not subject to a release under the Bankruptcy Code or a Plan(s).    
     (b) Exculpation. Subject to Bankruptcy Court approval, each Plan shall
provide that none of Senior Management, Consenting Noteholders, the Indenture
Trustee, Informal Committee, Official Noteholder Committee or any of their
respective present or former members, officers, directors, employees, advisors,
attorneys or agents shall have or incur any liability to any holder of a claim,
Debtors or any other party-in-interest in the Chapter 11 Cases, or any of their
respective officers, directors, agents, employees, representatives, financial
advisors, attorneys or affiliates or any of their successors or assigns, for any
act or omission, in connection with, relating to or arising out of the
Chapter 11 Cases, pursuit of confirmation of a Plan, the consummation of a Plan,
Liquidating Trust or 363 Motion, except for willful misconduct, and in all
respects such persons shall be entitled to reasonably rely upon the advice of
counsel with respect to their duties and obligations under a Plan; provided,
however, that such exculpation shall not apply to (i) matters contemplated by
the Plan(s) and (ii) any liability of an attorney to its client not subject to
exculpation under the Bankruptcy Code or a Plan(s).          (c) Reservation of
Rights. Except as expressly provided herein, nothing in this Agreement (i) is
intended to in any manner waive, limit, impair or restrict the ability of the
Consenting Noteholders to protect and preserve their respective rights, remedies
and interests, including without limitation their respective claims against FGC
and the Guarantors and their respective full participation in the Chapter 11
Cases, (ii) shall be

45



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  deemed an admission of any sort, or (iii) shall effect a modification of any
Consenting Noteholder’s rights under any document or agreement unless and until
the Motions are approved, and the Plan is confirmed and becomes effective. If
the transactions contemplated hereby are not consummated or if this Agreement is
terminated for any reason, each of the parties hereto fully reserve any and all
of their rights.

     Section 12.2 Notices. Any notice by any party to another party hereunder
shall be deemed sufficiently given if in writing either served by personal
delivery or sent by overnight courier guaranteeing next-day delivery or by
telecopy, addressed (until further written notice of change of address), as
follows:

      if to Debtors, to:               Fitzgeralds Gaming Corporation
301 Fremont Street
3097 East Warm Springs Road
Suite 100
Las Vegas, NV 8910189120
Attn: Philip D. Griffith
Telephone:(702)388940-22422202
Fax: (702)388940-55622207       with a copy to:   Gordon & Silver, Ltd.
3960 Howard Hughes Parkway, 9th Floor
Las Vegas, NV 89109
Attn: Gerald M. Gordon, Esq.
Telephone: (702) 796-5555
Fax: (702) 369-2666

46



--------------------------------------------------------------------------------



TABLE OF CONTENTS

      if to Senior Management, to:               Michael E. McPherson
Fitzgeralds Gaming Corporation
301 Fremont Street
3097 East Warm Springs Road
Suite 100
Las Vegas, NV 8910189120
Telephone: (702) 388-2242940-2202
Fax: (702)388-5562940-2207

if to Informal Committee and/or Consenting Noteholders:

      Putnam Investments, Inc.   MSDW Advisors One Post Office Square   Two
World Trade Center Boston, Massachusetts 02109   New York, New York 10048
Telecopier: 617-760-8639   Telecopier: 212-392-0094            Attn: Paul
Quistberg        Attn: Matthew Shulkin       Contrarian Capital   Prudential
Investments 411 West Putnam Avenue   Two Gateway Center Greenwich, Connecticut
06830   Newark, New Jersey Telecopier: 203-629-1977   Telecopier: 973-367-8047  
         Attn: Jon Bauer        Attn: Terence Wheat

Copy to eachin care of:

      Ropes & Gray   Houlihan Lokey Howard & Zukin Capital One International
Place   685 Third Avenue Boston, Massachusetts 02110   New York, New York 10017
Telephone: 617-951-7000   Telephone: 212-497-4100 Telecopier: 617-951-7050  
Telecopier: 212-661-3070       Attn: Don DeAmicis, Esq   Attn: William H. Hardie

     Notice given by personal delivery shall be effective upon delivery. Notice
transmitted by overnight courier guaranteeing next-day delivery shall be
effective on the next Business Day following timely delivery to such courier.
Notice transmitted by telecopy shall be effective when receipt is acknowledged.

47



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 12.4 Amendments. This Agreement shall not be modified, amended or
otherwise changed without the written agreement of (i) all of the parties
heretoDebtors, (ii) all of the Executives and (iii) Consenting Noteholders
holding (or beneficially owning) an aggregate principal amount of Notes greater
than 50% of the outstanding principal amount of Notes held by the Consenting
Noteholders at the time of such amendment.

     Section 12.5 Enforcement. The parties hereby agree to jurisdiction of the
Bankruptcy Court with respect to questions arising under this Agreement.

     Section 12.6 Headings. The table of contents and the headings at the
beginning of the articles, sections and subsections of this Agreement are solely
for the convenience of the parties and are not a part of this Agreement.

     Section 12.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

     Section 12.8 Entire Agreement. This Agreement (including all Exhibits
hereto) contains the entire understanding between the parties relating to its
subject matter and supersedes all prior agreements, understandings,
representations and statements, oral or written.

     Section 12.9 Time Is of the Essence. Time is of the essence under this
Agreement.

     Section 12.10 Extension of Senior Management’s Employment. In the event all
of the Operating Companies have not been sold by the Liquidation Date, the
parties agree to use reasonable efforts to negotiate a continuation of Senior
Management’s employment in order to resolve any remaining issues and liquidate
any remaining assets.

     Section 12.10 Section 12.11 Effect of Termination of This Agreement. If
this Agreement is terminated pursuant to Sections 11.1, 11.2 or 11.3, it shall
be deemed null and void and of no further force and effect, provided all other
remedies for any violation of this Agreement prior to such termination shall be
preserved.

     Section 12.11 Section 12.12 Jurisdiction; Waiver of Jury Trial. Each of the
parties hereby irrevocably consents to the jurisdiction of the Bankruptcy Court
prior to any dismissal of the Chapter 11 Cases to hear any dispute arising out
of or related to this Agreement and the transactions contemplated hereby,
whether in the nature of an adversary proceeding or a contested matter. Each
party irrevocably waives any defense of forum nonconveniens in such action so
long as it is brought in the Bankruptcy Court, also waives any argument that any
such action is a non-core matter, and hereby consents such may be tried to, with
final judgment entered by, the Bankruptcy Court, subject to any rights of
appeal.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

48



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, the parties have caused this Restructuring Agreement to
be executed as of the date first above written.

  FITZGERALDS GAMING CORPORATION   By

--------------------------------------------------------------------------------

Its

--------------------------------------------------------------------------------

  FITZGERALDS, INC.   By

--------------------------------------------------------------------------------

Its

--------------------------------------------------------------------------------

  FITZGERALDS BLACK HAWK, INC.   By

--------------------------------------------------------------------------------

Its

--------------------------------------------------------------------------------

  FITZGERALDS BLACK HAWK II, INC.   By

--------------------------------------------------------------------------------

Its

--------------------------------------------------------------------------------

  FITZGERALDS LAS VEGAS, INC.   By

--------------------------------------------------------------------------------

Its

--------------------------------------------------------------------------------

  FITZGERALDS MISSISSIPPI, INC.   By

--------------------------------------------------------------------------------

Its

--------------------------------------------------------------------------------

49



--------------------------------------------------------------------------------



TABLE OF CONTENTS

  FITZGERALDS RENO, INC.   By

--------------------------------------------------------------------------------

Its

--------------------------------------------------------------------------------

  FITZGERALDS SOUTH, INC.   By

--------------------------------------------------------------------------------

Its

--------------------------------------------------------------------------------

  101 MAIN STREET, Limited Liability Company
LIMITED LIABILITY COMPANY   By

--------------------------------------------------------------------------------

Its

--------------------------------------------------------------------------------

  FITZGERALDS FREMONT EXPERIENCE CORPORATION   By

--------------------------------------------------------------------------------

Its

--------------------------------------------------------------------------------

50



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                  Principal Amt.         of Notes          

 

 

 

 

 

 

 

 

 

 

51



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Dated:   PUTNAM INVESTMENT MANAGEMENT, INC.         (Insert Rider)    
    On behalf of:               Notes: $3,170,000   PUTNAM FUNDS TRUST – PUTNAM
HIGH YIELD TRUST         Putnam Funds Trust – Putnam High Yield   $3,170,000    
Trust II     Notes: $5,660,000   PUTNAM FUNDS TRUST – PUTNAM HIGH YIELD TRUST II
        Putnam Funds Trust – Putnam High Yield   $5,660,000     Trust II    
Notes:   Putnam High Yield Advantage Fund   $16,855,000     PUTNAM HIGH YIELD
ADVANTAGE FUND     Notes:   Putnam High Yield Trust   $15,195,000     PUTNAM
HIGH YIELD TRUST     Notes: $1,260,000   PUTNAM VARIABLE TRUST – PUTNAM VT
DIVERSIFIED INCOME FUND         Putnam Variable Trust – Putnam VT   $1,260,000  
  Diversified Income Fund     Notes: $   Putnam Master Income Trust   $790,000  
  PUTNAM MASTER INCOME TRUST     Notes: $4,630,000   PUTNAM VARIABLE
TRUST-PUTNAM VT HIGH YIELD FUND         Putnam Variable Trust-Putnam VT High
Yield Fund   $4,630,000 Notes:$   Putnam Premier Income Trust   $2,020,000    
PUTNAM PREMIER INCOME TRUST     Notes:$   Putnam Diversified Income Trust  
$6,890,000     PUTNAM DIVERSIFIED INCOME TRUST    

52



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Notes: $1,460,000   PUTNAM MASTER INTERMEDIATE INCOME TRUST     Notes:
$380,000   PUTNAM STRATEGIC INCOME FUND     Notes: $420,000   Putnam Master
Intermediate Income Trust   $1,460,000     Putnam Strategic Income Fund        
PUTNAM MANAGED HIGH YIELD TRUST     Notes: $190,000   PUTNAM HIGH INCOME
CONVERTIBLE AND BOND FUND     Notes: $160,000   Putnam Managed High Yield Trust
  $380,000     PUTNAM CONVERTIBLE OPPORTUNITIES AND INCOME TRUST     Notes:
$650,000   PUTNAM ASSET ALLOCATION FUNDS – GROWTH PORTFOLIO     Notes: $140,000
  PUTNAM VARIABLE TRUST-PUTNAM VT GLOBAL ASSET ALLOCATION FUND     Notes:
$180,000   PUTNAM ASSET ALLOCATION FUND – CONSERVATIVE PORTFOLIO     Notes:
$300,000   TRAVELERS SERIES FUND INC. – PUTNAM DIVERSIFIED INCOME PORTFOLIO    
Notes: $70,000   LINCOLN NATIONAL GLOBAL ASSET ALLOCATION FUND, INC.   $420,000
    Putnam High Income Convertible And Bond Fund   $190,000     Putnam
Convertible Opportunities And Income Trust   $160,000

53



--------------------------------------------------------------------------------



TABLE OF CONTENTS

\

              Putnam Asset Allocation Funds – Growth Portfolio   $650,000    
Putnam Variable Trust-Putnam VT Global Asset Allocation Fund   $140,000    
Putnam Asset Allocation Fund – Conservative Portfolio   $180,000     Travelers
Series Fund Inc. – Putnam Diversified Income Portfolio   $300,000     Lincoln
National Global Asset Allocation Fund, Inc.   $70,000               By         

--------------------------------------------------------------------------------

        Title: Senior Vice President         Its        

--------------------------------------------------------------------------------

              Dated:   THE PUTNAM ADVISORY COMPANY, INC.         On behalf of:  
  Notes:$   Ameritech Pension Trust   $500,000     AMERITECH PENSION TRUST    
Notes: $240,000   STRATEGIC GLOBAL FUND-HIGH YIELD FIXED INCOME FUND        
Strategic Global Fund-High Yield Fixed Income (PUTNAMPutnam) FUND   $240,000
Notes:$220,000   ABBOTT LABORATORIES ANNUITY RETIREMENT PLAN     Notes:$45,000  
PUTNAM WORLD TRUST II-PUTNAM HIGH YIELD BOND FUND (DUBLIN) Fund         Abbott
Laboratories Annuity Retirement Plan   $220,000     Putnam World Trust II-Putnam
High Yield Bond Fund (Dublin)   $45,000 Notes:$   Putnam CBO I, Limited  
$1,915,000     PUTNAM CBO I, LIMITED     Notes:$3,000,000   PUTNAM Putnam CBO
II, LIMITED Limited   $ 3,000,000

54



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              By        

--------------------------------------------------------------------------------

        Title: Senior Vice President         Its        

--------------------------------------------------------------------------------

              Dated:   PUTNAM FIDUCIARY TRUST COMPANY         On behalf of:    
Notes:$   Putnam High Yield Managed Trust   $1,090,000     PUTNAM HIGH YIELD
MANAGED TRUST     Notes:$270,000   PUTNAM HIGH YIELD FIXED INCOME FUND, LLC    
    Putnam High Yield Fixed Income Fund, LLC   $270,000               By        

--------------------------------------------------------------------------------

        Its        

--------------------------------------------------------------------------------

   

55



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              MORGAN STANLEY DEAN WITTER HIGH YIELD SECURITIES, INC.         By
       

--------------------------------------------------------------------------------

    Notes:$20,500,000             Its        

--------------------------------------------------------------------------------

                  MORGAN STANLEY DEAN WITTER HIGH INCOME ADVANTAGE TRUST        
By        

--------------------------------------------------------------------------------

    Notes:$3,000,000             Its        

--------------------------------------------------------------------------------

                  MORGAN STANLEY DEAN WITTER HIGH INCOME ADVANTAGE TRUST II    
    By        

--------------------------------------------------------------------------------

    Notes:$4,500,000             Its        

--------------------------------------------------------------------------------

                  MORGAN STANLEY DEAN WITTER HIGH INCOME ADVANTAGE TRUST III    
    By        

--------------------------------------------------------------------------------

    Notes:$1,500,000             Its        

--------------------------------------------------------------------------------

                  MORGAN STANLEY DEAN WITTER VARIABLE INVESTMENT SERIES— HIGH
YIELD PORTFOLIO         By        

--------------------------------------------------------------------------------

    Notes: $9,915,000             Its        

--------------------------------------------------------------------------------

                  MORGAN STANLEY DEAN WITTER DIVERSIFIED INCOME TRUST         By
       

--------------------------------------------------------------------------------

    Notes:$8,900,000        

56



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Its        

--------------------------------------------------------------------------------

                  MORGAN STANLEY DEAN WITTER SELECT DIMENSIONS INVESTMENT
SERIES—THE DIVERSIFIED INCOME PORTFOLIO         Title: Senior Vice President    
    By        

--------------------------------------------------------------------------------

    Notes:$850,000             Its        

--------------------------------------------------------------------------------

    Dated:   CONTRARIAN CAPITAL MANAGEMENT, L.L.C.   $32,352,000     By        

--------------------------------------------------------------------------------

    Notes:             Its $28,554,000        

--------------------------------------------------------------------------------

        Its               Dated:   CONTRARIAN CAPITAL ADVISORS, L.L.C.  
$5,296,000     By        

--------------------------------------------------------------------------------

    Notes:             Its $5,296,000        

--------------------------------------------------------------------------------

        Its     Dated:   PRUDENTIAL HIGH YIELD FUND, INC
By Prudential Investment Corporation, as Investment Advisor   $15,000,000     By
       

--------------------------------------------------------------------------------

        Its        

--------------------------------------------------------------------------------

              Dated:   THE PRUDENTIAL SERIES FUND, INC., HIGH YIELD FUND, INC.
BOND PORTFOLIO, By Prudential Investment Corporation, as Investment Advisor   $
2,375,000     By        

--------------------------------------------------------------------------------

    Notes: $15,000,000        

57



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Its        

--------------------------------------------------------------------------------

              Dated:   AVENUE INVESTMENTS, L.P. THE PRUDENTIAL SERIES FUND,
INC., HIGH YIELD BOND PORTFOLIO, By Prudential Investment Corporation, as
Investment Advisor   $11,250,000     By Avenue Partners, LLC, general partner  
      By        

--------------------------------------------------------------------------------

    Notes: $2,375,000             Its        

--------------------------------------------------------------------------------

              Dated:   AVENUE INTERNATIONAL, LTD.   $11,250,000     By Avenue
International Advisors, LLC, its agent         By        

--------------------------------------------------------------------------------

        Its        

--------------------------------------------------------------------------------

              Dated:   AVENUE SPECIAL SITUATIONS FUND II, LP   $12,500,000    
By Avenue Capital Partners, II, LLC, general partner         By        

--------------------------------------------------------------------------------

        Its        

--------------------------------------------------------------------------------

              Dated:   THE VARDE FUND, L.P.   $1,000,000     By Varde Partners,
L.P., its general partner         By Varde Partners, Inc., its general partner  
      By        

--------------------------------------------------------------------------------

        Its        

--------------------------------------------------------------------------------

              Dated:   THE VARDE FUND IV-A, L.P.   $3,500,000     By Varde
Partners, L.P., its general partner         By Varde Partners, Inc., its general
partner         By        

--------------------------------------------------------------------------------

        Its        

--------------------------------------------------------------------------------

   

58



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Dated:   THE VARDE FUND V, L.P.   $2,000,000     By Varde Partners,
L.P., its general partner         By Varde Partners, Inc., its general partner  
      By        

--------------------------------------------------------------------------------

        Its        

--------------------------------------------------------------------------------

              Dated:   THE VARDE SELECT FUND, L.P.   $2,000,000     By Varde
Partners, L.P., its general partner         By Varde Partners, Inc., its general
partner         By        

--------------------------------------------------------------------------------

        Its        

--------------------------------------------------------------------------------

              Dated:   JEFFERIES & CO., INC.   $6,899,998.39     By        

--------------------------------------------------------------------------------

        Its        

--------------------------------------------------------------------------------

              Dated:   CREDIT SUISSE ASSET MANAGEMENT, LLC   $               On
Behalf of:                   Alcan Corp. Master Retirement Trust   $     Warburg
Pincus Balanced Fund   $     Diocese of Buffalo Priests Retirement Plan   $    
Diocese of Buffalo Lay Employees Plan   $     Diocese of Buffalo Fixed   $    
Carnegie Mellon Fixed Income Fund   $     Nestle USA   $     Credit Suisse Asset
Management Income Fund   $

59



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Sydney CSAM High Grade Bond Fund   $     CSAM Investment Trust –
US High Yield Series   $     DLJ High Yield Bond Fund   $     Public Employees
Retirement System Of Idaho   $     Northwestern University   $     Warburg
Pincus US Core Fixed Income Fund   $     Saks Fifth Avenue Pension Plan   $    
SEI Institutional Managed Trust   $     Multi-Style, Multi-Manager Funds   $    
The UCLA Foundation   $     University Of Maryland   $     Westmoreland County  
$     Warburg Pincus   $     Fixed Income Fund         Warburg Pincus Global
Fixed Income Fund   $     DLJ High Yield Bond Fund   $               By        

--------------------------------------------------------------------------------

        Its        

--------------------------------------------------------------------------------

   

60



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SENIOR MANAGEMENT

          Stock:            

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Philip D. Griffith           Stock:            

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Michael E. McPherson           Stock:            

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Max L. Page           Stock:            

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Paul H. Manske

61



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “1”
PROTOCOL MOTION

62



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “2”
[FORM OF] ESCROW AGREEMENT FOR THE
RETENTION AND SEVERANCE PAYMENT (SEE SECTION 7.2(b))

63



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “3”
COMPENSATION MOTION

64



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “4”
[FORM OF] LIQUIDATING TRUST AGREEMENT

65



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “5”
[FORM OF] TRANSFEREE AGREEMENT

66



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “6”
[FORM OF] LEGAL OPINION

67



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “7”
SUBSIDIARIES



1.   Fitzgeralds Black Hawk, Inc. 2.   Fitzgeralds Black Hawk II, Inc. 3.  
Fitzgeralds Las Vegas, Inc. 4.   Fitzgeralds Mississippi, Inc. 5.   Fitzgeralds
Reno, Inc. 6.   Fitzgeralds South, Inc. 7.   101 Main Street, Limited Liability
Company 8.   Fitzgeralds Incorporated 9.   Fitzgeralds Fremont Experience
Corporation 10.   Fitzgeralds Arizona Management, Inc. 11.   Nevada Club 12.  
Fitzgeralds Management Corporation 13.   Fitzgeralds Sugar Creek, Inc., a
revoked Missouri corporation owned by Fitzgeralds Incorporated

68



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “8”
AGREEMENT REGARDING USE OF CASH COLLATERAL

69



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT “9”
INTERIM FEE PROCEDURES MOTION AND ORDER

70



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 2.3
LIENS

          Entity   Secured Creditor   Description of Collateral

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1. FGC   Foothill Capital Corporation   Pledge of FGC’s interest in FSI; pledge
of FSI’s interest in FMI and FLVI; pledge of FLVI’s interest in FFEC; pledge of
FI’s interest in FBHI membership interest in 101Main; security interest in
certain real and personal property assets; trademark security interest in
certain trademarks; copyright security interest in certain copyrights; deed of
trust in all real and personal property assets; and a First Preferred Ship
Mortgage on the whole of the Fitzgeralds Tunica.               Nevada State Bank
  Letter of Credit ($164,000)           2. FLVI   Foothill Capital Corporation  
Pledge of FGC’s interest in FSI; pledge of FSI’s interest in FMI and FLVI;
pledge of FLVI’s interest in FFEC; pledge of FI’s interest in FBHI membership
interest in 101Main; security interest in certain real and personal property
assets; trademark security interest in certain trademarks; copyright security
interest in certain copyrights; deed of trust in all real and personal property
assets; and a First Preferred Ship Mortgage on the whole of the Fitzgeralds
Tunica.               Colonial Pacific Leasing   Purchase money security
interest in
computer equipment               IBM Credit Corporation   Purchase money
security interest in certain equipment               CIT Group Equipment  
Equipment Lease (Forklift)               NFTC Capital Corporation   Equipment
Lease

71



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Entity   Secured Creditor   Description of Collateral

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Simplex   Equipment lease for time recorder and software   3. FMI   Foothill
Capital Corporation   Pledge of FGC’s interest in FSI; pledge of FSI’s interest
in FMI and FLVI; pledge of FLVI’s interest in FFEC; pledge of FI’s interest in
FBHI membership interest in 101Main; security interest in certain real and
personal property assets; trademark security interest in certain trademarks;
copyright security interest in certain copyrights; deed of trust in all real and
personal property assets; and a First Preferred Ship Mortgage on the whole of
the Fitzgeralds Tunica.               Colonial Pacific Leasing   Purchase money
security interest in
computer equipment               IBM Credit Corporation   Purchase money
security interest in certain equipment               NTFC Capital Corp.  
Equipment Lease               Northwest Carpets   Lien on all carpets          
4. 101Main   Foothill Capital Corporation   Pledge of FGC’s interest in FSI;
pledge of FSI’s interest in FMI and FLVI; pledge of FLVI’s interest in FFEC;
pledge of FI’s interest in FBHI membership interest in 101Main; security
interest in certain real and personal property assets; trademark security
interest in certain trademarks; copyright security interest in certain
copyrights; deed of trust in all real and personal property assets; and a First
Preferred Ship

72



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Entity   Secured Creditor   Description of Collateral

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Mortgage on the whole of the Fitzgeralds Tunica.           5. FRI  
Foothill Capital Corporation   Pledge of FGC’s interest in FSI; pledge of FSI’s
interest in FMI and FLVI; pledge of FLVI’s interest in FFEC; pledge of FI’s
interest in FBHI membership interest in 101Main; security interest in certain
real and personal property assets; trademark security interest in certain
trademarks; copyright security interest in certain copyrights; deed of trust in
all real and personal property assets; and a First Preferred Ship Mortgage on
the whole of the Fitzgeralds Tunica.               IBM Credit Corporation  
Purchase money
security interest in certain equipment               Scout Development   Secured
by real property
(parking garage)               Young Electric Sign Co.   Purchase money
security interest in signage               Ecolab   Leasing of Dishwashers

Any non-consensual lien in favor of governmental unit entitled to priority as a
matter of applicable law, including any perpetual lien for property taxes,
assessments or other charges.

73



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 8.1
CLAIMS/INTERESTS



1.   Philip D. Griffith Employment Agreement dated June 28, 1999 w/all rights
thereunder   2.   Indemnification Agreement dated July 14, 1995 between FGC and
Philip D. Griffith   3.   Philip D. Griffith FGC Stock Ownership of Record
(3,419,105); FGC Stock Options (100,000)   4.   Max Page Employment Agreement
dated September 1, 1999 w/all rights thereunder   5.   Max Page FGC Stock
Ownership of Record (123,565); FGC Stock Options (9,000)   6.   Michael E.
McPherson Employment Agreement dated July 5, 1999 w/all rights thereunder   7.  
Indemnification Agreement dated July 14, 1995 between FGC and Michael E.
McPherson   8.   Michael E. McPherson FGC Stock Options (19,000)   9.   Paul H.
Manske Employment Agreement dated September 1, 1999 w/all rights thereunder  
10.   Paul H. Manske FGC Stock Ownership of Record (123,565); FGC Stock Options
(19,000)   11.   Claims of Philip D. Griffith in respect of any actions
respecting Missouri gaming licensing and gaming operation, including any claims
of Philip D. Griffith against Fitzgeralds Sugar Creek, Inc., a revoked Missouri
corporation in this regard   12.   Any possible claims that the Senior
Management may have as officers and directors of the Debtors or non-Debtor
affilliatesaffiliates under various state corporate laws for indemnification,
contribution and subrogation

74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



For each of the Executives, any rights pursuant to any insurance policies
including Directors and Officers Liability Insurance.

              Philip D. Griffith       (initials)        

--------------------------------------------------------------------------------

                      Paul H. Manske       (initials)        

--------------------------------------------------------------------------------

                      Max L. Page       (initials)        

--------------------------------------------------------------------------------

                      Michael E. McPherson       (initials)        

--------------------------------------------------------------------------------

       

75